Exhibit 10.1
EXECUTION VERSION
 
LLC INTEREST PURCHASE AGREEMENT
by and among
HOLLYFRONTIER CORPORATION,
FRONTIER REFINING LLC
and
FRONTIER EL DORADO REFINING LLC
as Sellers,
and
HOLLY ENERGY PARTNERS — OPERATING, L.P.
and
HOLLY ENERGY PARTNERS, L.P.
as Buyer
Effective as of November 1, 2011
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
ARTICLE I DEFINED TERMS
    1  
 
       
1.1 Defined Terms
    1  
 
       
ARTICLE II PURCHASE OF LLC INTERESTS
    7  
 
       
2.1 Transfer of LLC Interests
    7  
2.2 Consideration
    7  
 
       
ARTICLE III CLOSING
    8  
 
       
3.1 Closing
    8  
3.2 Deliveries by Sellers
    8  
3.3 Deliveries by Buyer
    9  
3.4 Closing Costs; Transfer Taxes and Fees
    10  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLERS
    11  
 
       
4.1 Organization
    11  
4.2 Authorization
    11  
4.3 Company Status
    11  
4.4 No Conflicts or Violations; No Consents or Approvals Required
    12  
4.5 Absence of Litigation
    12  
4.6 Title to LLC Interests; Capitalization
    12  
4.7 No Undisclosed Liabilities
    13  
4.8 No Employees
    13  
4.9 Taxes
    13  
4.10 Brokers and Finders
    13  
4.11 Condition of Assets
    13  
4.12 Title to Assets
    13  
4.13 Permits
    14  
4.14 Banking Relationships
    14  
4.15 Representations Relating to the Unit Consideration
    14  
4.16 Legends
    14  
4.17 WAIVERS AND DISCLAIMERS
    15  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER
    16  
 
       
5.1 Organization
    16  
5.2 Authorization
    16  
5.3 No Conflicts or Violations; No Consents or Approvals Required
    16  
5.4 Absence of Litigation
    16  
5.5 Brokers and Finders
    16  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF HOLLYFRONTIER
    17  
 
       
6.1 Organization
    17  
6.2 Authorization
    17  

-i-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
 
       
6.3 No Conflicts or Violations; No Consents or Approvals Required
    17  
6.4 Absence of Litigation
    17  
6.5 Brokers and Finders
    17  
 
       
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
    18  
 
       
7.1 Organization
    18  
7.2 Authorization
    18  
7.3 No Conflicts or Violations; No Consents or Approvals Required
    18  
7.4 Absence of Litigation
    18  
7.5 Brokers and Finders
    18  
7.6 Validity of Aggregate Units
    18  
 
       
ARTICLE VIII COVENANTS
    19  
 
       
8.1 Cooperation
    19  
8.2 Additional Agreements
    19  
8.3 Employees
    19  
8.4 Consent Decree
    19  
 
       
ARTICLE IX ADDITIONAL AGREEMENTS
    20  
 
       
9.1 Further Assurances
    20  
9.2 Tanks Under Construction
    20  
 
       
ARTICLE X INDEMNIFICATION
    21  
 
       
10.1 Indemnification of Buyer and Sellers
    21  
10.2 Defense of Third-Party Claims
    21  
10.3 Direct Claims
    22  
10.4 Limitations
    22  
10.5 Tax Related Adjustments
    23  
 
       
ARTICLE XI MISCELLANEOUS
    23  
 
       
11.1 Expenses
    23  
11.2 Notices
    23  
11.3 Severability
    24  
11.4 Governing Law; Waiver of Jury Trial
    24  
11.5 Arbitration Provision
    24  
11.6 Parties in Interest
    25  
11.7 Assignment of Agreement
    25  
11.8 Captions
    25  
11.9 Counterparts
    25  
11.10 Director and Officer Liability
    26  
11.11 Integration
    26  
11.12 Effect of Agreement
    26  
11.13 Amendment; Waiver
    26  

-ii-

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
 
       
11.14 Survival of Representations and Warranties
    26  
 
       
ARTICLE XII GUARANTEE
    26  
 
       
12.1 Payment and Performance Guaranty
    26  
12.2 Guaranty Absolute
    26  
12.3 Waiver
    27  
12.4 Subrogation Waiver
    27  
12.5 Reinstatement
    27  
12.6 Continuing Guaranty
    28  
12.7 No Duty to Pursue Others
    28  
 
       
ARTICLE XIII INTERPRETATION
    28  
 
       
13.1 Interpretation
    28  
13.2 References, Gender, Number
    29  

-iii-

 



--------------------------------------------------------------------------------



 



Exhibits:

         
Exhibit A
  -   Cheyenne Throughput Agreement
Exhibit B
  -   El Dorado Throughput Agreement
Exhibit C
  -   El Dorado Note
Exhibit D
  -   Cheyenne Note
Exhibit E
  -   El Dorado Assignment
Exhibit F
  -   Cheyenne Assignment
Exhibit G
  -   Cheyenne Site Services Agreement
Exhibit H
  -   El Dorado Site Services Agreement
Exhibit I
  -   Cheyenne Lease and Access Agreement
Exhibit J
  -   El Dorado Lease and Access Agreement
Exhibit K
  -   Restated Omnibus Agreement
Exhibit L
  -   Subordinate Mortgages/Subordinate Security Agreement

Schedules:

         
Schedule 1.1(a)
      Cheyenne Assets
Schedule 1.1(b)
      El Dorado Assets
Schedule 4.3(a)
  -   Company Foreign Qualifications
Schedule 4.12
  -   Title to Assets
Schedule 4.13
      Permits
Schedule 4.14
  -   Banking Relationships

iv

 



--------------------------------------------------------------------------------



 



LLC INTEREST PURCHASE AGREEMENT
     THIS LLC INTEREST PURCHASE AGREEMENT (this “Agreement”) dated as of
November 9, 2011 to be effective as of the Effective Time (as defined below), is
made and entered into by and among HollyFrontier Corporation, a Delaware
corporation (“HollyFrontier”), Frontier Refining LLC, a Delaware limited
liability company (“Frontier Cheyenne”), Frontier El Dorado Refining LLC, a
Delaware limited liability company (“Frontier El Dorado” and collectively with
Frontier Cheyenne, “Sellers”, and each a “Seller”), Holly Energy Partners —
Operating, L.P., a Delaware limited partnership (“Buyer”), and Holly Energy
Partners, L.P., a Delaware limited partnership (the “Partnership”). The
above-named entities are sometimes referred to in this Agreement each as a
“Party” and collectively as the “Parties.”
     WHEREAS, Frontier Cheyenne is the sole member of Cheyenne Logistics LLC, a
Delaware limited liability company (“Cheyenne Logistics”), and Frontier El
Dorado is the sole member of El Dorado Logistics LLC, a Delaware limited
liability company (“El Dorado Logistics,” each a “Company” and collectively, the
“Companies”);
     WHEREAS, the Cheyenne Logistics is the owner of the Cheyenne Assets (as
defined below);
     WHEREAS, the El Dorado is the owner of the El Dorado Assets (as defined
below);
     WHEREAS, Buyer, which is wholly owned by the Partnership, wishes to
purchase from Sellers, and Sellers wish to sell to Buyer, all of the issued and
outstanding limited liability company interests of (i) Cheyenne Logistics (the
“Cheyenne LLC Interests”) and (ii) El Dorado Logistics (the “El Dorado LLC
Interests” and collectively with the Cheyenne LLC Interests, the “LLC
Interests”) and thereby acquire the Cheyenne Assets and the El Dorado Assets
(collectively, the “Assets”) in exchange for the consideration set forth herein;
     WHEREAS, in connection with the acquisition of the LLC Interests, the
Parties wish to (i) amend certain provisions of the Omnibus Agreement (as
defined below), and (ii) to enter into (A) a throughput agreement regarding the
Cheyenne Assets in the form attached hereto as Exhibit A (the “Cheyenne
Throughput Agreement”) and (B) a throughput agreement regarding the El Dorado
Assets in the form attached hereto as Exhibit B (the “El Dorado Throughput
Agreement” and collectively with the Cheyenne Throughput Agreement, the
“Throughput Agreements”).
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth herein and in the Omnibus Agreement (as well as the execution and
delivery of the Throughput Agreements by the Affiliates of Sellers), and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
ARTICLE I
DEFINED TERMS
     1.1 Defined Terms. Unless the context expressly requires otherwise, the
respective terms defined in this Section 1.1 shall, when used in this Agreement,
have the respective

1



--------------------------------------------------------------------------------



 



meanings herein specified, with each such definition to be equally applicable
both to the singular and the plural forms of the term so defined.
     “Action” shall mean any claim, action, suit, investigation, inquiry,
proceeding, condemnation or audit by or before any court or other Governmental
Entity or any arbitration proceeding.
     “Affiliate” means, with respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, (ii) ownership of 50% or more of the
equity or equivalent interest in any person and (iii) the ability to direct the
business and affairs of any person by acting as a general partner, manager or
otherwise. Notwithstanding the foregoing, no HollyFrontier Entity will be
considered an Affiliate of an HEP Entity, and no HEP Entity will be considered
an Affiliate of a HollyFrontier Entity.
     “Agreement” shall have the meaning set forth in the preamble.
     “Ancillary Documents” means, collectively, the Buyer Ancillary Documents
and the Seller Ancillary Documents.
     “Applicable Law” means any applicable statute, law, regulation, ordinance,
rule, judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Entity having or asserting jurisdiction
over the matter or matters in question, whether now or hereafter in effect and
in each case as amended (including, without limitation, all of the terms and
provisions of the common law of such Governmental Entity), as interpreted and
enforced at the time in question.
     “Arbitrable Dispute” means any and all disputes, Claims, controversies and
other matters in question between a Seller, on the one hand, and a Buyer, on the
other hand, arising out of or relating to this Agreement or the alleged breach
hereof, or in any way relating to the subject matter of this Agreement
regardless of whether (a) allegedly extra-contractual in nature, (b) sounding in
contract, tort or otherwise, (c) provided for by Applicable Law or otherwise or
(d) seeking damages or any other relief, whether at law, in equity or otherwise.
     “Assets” shall have the meaning set forth in the preamble.
     “business day” means any day on which banks are open for business in Texas,
other than Saturday or Sunday.
     “Buyer” shall have the meaning set forth in the preamble.
     “Buyer Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by Buyer, or the Partnership, or their Affiliates,
at the Closing pursuant

2



--------------------------------------------------------------------------------



 



to Section 3.3 hereof and each other document or Contract entered into by Buyer,
or the Partnership, or their Affiliates, in connection with this Agreement or
the Closing.
     “Buyer Indemnified Costs” means (a) any and all damages, losses, claims,
liabilities, demands, charges, suits, penalties, costs, and expenses (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any litigation or proceeding) that any Buyer
Indemnified Parties incurs and that arise out of or relate to any breach of a
representation, warranty or covenant of Frontier El Dorado or Frontier Cheyenne
under this Agreement, and (b) any and all actions, suits, proceedings, claims,
demands, assessments, judgments, costs, and expenses, including reasonable legal
fees and expenses, incident to any of the foregoing. Notwithstanding anything in
the foregoing to the contrary, Buyer Indemnified Costs shall exclude any and all
indirect, consequential, punitive, or exemplary damages (other than those that
are a result of (x) a third-party claim for such indirect, consequential,
punitive or exemplary damages or (y) the gross negligence or willful misconduct
of Frontier El Dorado or Frontier Cheyenne).
     “Buyer Indemnified Parties” means Buyer and the Partnership and each
officer, director, partner, manager, employee, consultant, stockholder, and
Affiliate of Buyer and the Partnership, including, without limitation, the
Companies.
     “Certificates” has the meaning set forth in Section 2.2(c).
     “Cheyenne Assets” means those assets designated as Cheyenne Assets on
Schedule 1.1(a), provided, however, that such term shall include Tank 108
following conveyance of such tank as provided by Section 9.2.
     “Cheyenne Assignment” shall have the meaning set forth in Section 3.2(b).
     “Cheyenne LLC Interests” shall have the meaning set forth in the preamble.
     “Cheyenne Logistics” shall have the meaning set forth in the preamble.
     “Cheyenne Note” shall have the meaning set forth in Section 2.2(a)(ii).
     “Cheyenne Refinery” has the meaning given to the term “Refinery” in the
Cheyenne Throughput Agreement.
     “Cheyenne Throughput Agreement” shall have the meaning set forth in the
preamble.
     “Cheyenne Units” shall have the meaning set forth in Section 2.2(a)(iv).
     “Claim” means any existing or threatened future claim, demand, suit,
action, investigation, proceeding, governmental action or cause of action of any
kind or character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
     “Claimant” shall have the meaning set forth in Section 10.5.
     “Closing” shall have the meaning set forth in Section 3.1.

3



--------------------------------------------------------------------------------



 



     “Closing Date” shall have the meaning set forth in Section 3.1.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Company” and “Companies” shall have the meanings set forth in the
preamble.
     “Consent Decree” shall have the meaning set forth in Section 8.4.
     “Consents” means all notices to, authorizations, consents, Orders or
approvals of, or registrations, declarations or filings with, or expiration of
waiting periods imposed by, any Governmental Entity, and any notices to,
consents or approvals of any other third party, in each case that are required
by applicable Law or by Contract in order to consummate the transactions
contemplated by this Agreement and the Ancillary Documents.
     “Contract” means any written or oral contract, agreement, indenture,
instrument, note, bond, loan, lease, mortgage, franchise, license agreement,
purchase order, binding bid or offer, binding term sheet or letter of intent or
memorandum, commitment, letter of credit or any other legally binding
arrangement, including any amendments or modifications thereof and waivers
relating thereto.
     “Effective Time” shall have the meaning set forth in Section 3.1.
     “El Dorado Assets” means those assets designated as El Dorado Assets on
Schedule 1.1(b) provided, however, that such term shall include Tanks 640 and
641 following conveyance of such tanks as provided in Section 9.2.
     “El Dorado Assignment” shall have the meaning set forth in Section 3.2(a).
     “El Dorado LLC Interests” shall have the meaning set forth in the preamble.
     “El Dorado Logistics” shall have the meaning set forth in the preamble.
     “El Dorado Note” shall have the meaning set forth in Section 2.2(a)(i).
     “El Dorado Refinery” has the meaning given to the term “Refinery” in the El
Dorado Throughput Agreement.
     “El Dorado Throughput Agreement” shall have the meaning set forth in the
preamble.
     “El Dorado Units” shall have the meaning set forth in Section 2.2(a)(iii).
     “Encumbrance” means any mortgage, pledge, charge, hypothecation, claim,
easement, right of purchase, security interest, deed of trust, conditional sales
agreement, encumbrance, interest, option, lien, right of first refusal, right of
way, defect in title, encroachments or other restriction, whether or not imposed
by operation of Law, any voting trust or voting agreement, stockholder agreement
or proxy.
     “Frontier Cheyenne” shall have the meaning set forth in the preamble.
     “Frontier El Dorado” shall have the meaning set forth in the preamble.

4



--------------------------------------------------------------------------------



 



     “Governmental Entity” means any Federal, state, local or foreign court or
governmental agency, authority or instrumentality or regulatory body.
     “HEP Entities” means Holly Logistic Services, L.L.C., HEP Logistics
Holdings, L.P. and the Partnership and its direct and indirect subsidiaries.
     “HollyFrontier” shall have the meaning set forth in the preamble.
     “HollyFrontier Entities” means HollyFrontier and its direct and indirect
subsidiaries other than the HEP Entities.
     “Indemnified Costs” means Buyer Indemnified Costs and Seller Indemnified
Costs, as applicable.
     “Indemnified Party” means Buyer Indemnified Parties and Seller Indemnified
Parties.
     “Indemnifying Party” has the meaning set forth in Section 10.2.
     “Instruction Letter” has the meaning set forth in Section 2.2(c).
     “knowledge” and any variations thereof or words to the same effect shall
mean (i) with respect to HollyFrontier, actual knowledge after reasonable
inquiry of the following persons: David L. Lamp, James M. Stump and George J.
Damiris; (ii) with respect to Sellers, actual knowledge after reasonable inquiry
of the following persons: David L. Lamp, James M. Stump and George J. Damiris;
and (iii) with respect to Buyer or the Partnership, actual knowledge after
reasonable inquiry of the following persons: Matthew P. Clifton and Mark T.
Cunningham.
     “Laws” means all statutes, laws, rules, regulations, Orders, ordinances,
writs, injunctions, judgments and decrees of all Governmental Entities.
     “LLC Interests” shall have the meaning set forth in the preamble.
     “Material Adverse Effect” means any adverse change, circumstance, effect or
condition in or relating to the assets, financial condition, results of
operations, or business of any person that materially affects the business of
such person or that materially impedes the ability of any person to consummate
the transactions contemplated hereby, other than any change, circumstance,
effect or condition in the refining or pipelines industries generally (including
any change in the prices of crude oil, natural gas, natural gas liquids,
feedstocks or refined products or other hydrocarbon products, industry margins
or any regulatory changes or changes in Law) or in United States or global
economic conditions or financial markets in general. Any determination as to
whether any change, circumstance, effect or condition has a Material Adverse
Effect shall be made only after taking into account all effective insurance
coverages and effective third-party indemnifications with respect to such
change, circumstance, effect or condition.
     “Omnibus Agreement” means that certain Fifth Amended and Restated Omnibus
Agreement entered into and effective as of August 31, 2011, by and among
HollyFrontier, Holly Logistic Services, L.L.C., a Delaware limited liability
company, the Partnership, the Operating Partnership, HEP Logistics GP, L.L.C., a
Delaware limited liability company and HEP Logistics

5



--------------------------------------------------------------------------------



 



Holdings, L.P., a Delaware limited partnership, and the other HollyFrontier
Affiliates and Partnership Affiliates signatory thereto, and as amended and
restated as of the Closing Date.
     “Order” means any order, writ, injunction, decree, compliance or consent
order or decree, settlement agreement, schedule and similar binding legal
agreement issued by or entered into with a Governmental Entity.
     “Partnership” shall have the meaning set forth in the preamble.
     “Party” and “Parties” shall have the meanings set forth in the preamble.
     “Payment Obligations” shall have the meanings set forth in Section 12.1.
     “Permits” means all material permits, licenses, variances, exemptions,
Orders, franchises and approvals of all Governmental Entities necessary for the
lawful ownership and operation of each Company’s business, including the Assets.
     “Permitted Encumbrances” means (i) statutory liens for current taxes or
assessments not yet due or delinquent or the validity of which are being
contested in good faith by appropriate proceedings; (ii) mechanics’, carriers’,
workers’, repairmen’s, landlord’s and other similar liens imposed by law arising
or incurred in the ordinary course of business with respect to charges not yet
due and payable; and (iii) such other encumbrances, if any, which were not
incurred in connection with the borrowing of money or the advance of credit and
which do not materially detract from the value of or interfere with the present
use, or any use presently anticipated by the Company, of the property subject
thereto or affected thereby, and including without limitation capital leases.
     “person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, Governmental Entity or other entity.
     “Purchase Price” shall have the meaning set forth in Section 2.2(a).
     “Refineries” means the Cheyenne Refinery and the El Dorado Refinery.
     “Respondent” shall have the meaning set forth in Section 10.5.
     “Restated Omnibus Agreement” shall have the meaning set forth in
Section 3.2(j).
     “Securities Act” shall have the meaning set forth in Section 4.15.
     “Sellers” shall have the meaning set forth in the preamble.
     “Seller Ancillary Documents” shall mean each agreement, document,
instrument or certificate to be delivered by Frontier El Dorado or Frontier
Cheyenne, or their Affiliates, at the Closing pursuant to Section 3.2 hereof and
each other document or Contract entered into by Frontier El Dorado or Frontier
Cheyenne, or their Affiliates, in connection with this Agreement or the Closing.
     “Seller Indemnified Costs” means (a) any and all damages, losses, claims,
liabilities, demands, charges, suits, penalties, costs, and expenses (including
court costs and reasonable

6



--------------------------------------------------------------------------------



 



attorneys’ fees and expenses incurred in investigating and preparing for any
litigation or proceeding) that any of Seller Indemnified Parties incurs and that
arise out of or relate to any breach of a representation, warranty or covenant
of Buyer or the Partnership under this Agreement, and (b) any and all actions,
suits, proceedings, claims, demands, assessments, judgments, costs, and
expenses, including reasonable legal fees and expenses, incident to any of the
foregoing. Notwithstanding anything in the foregoing to the contrary, Seller
Indemnified Costs shall exclude any and all indirect, consequential, punitive or
exemplary damages (other than those that are a result of (x) a third-party claim
for such indirect, consequential, punitive or exemplary damages or (y) the gross
negligence or willful misconduct of Buyer or the Partnership).
     “Seller Indemnified Parties” means Sellers and each officer, director,
partner, manager, employee, consultant, stockholder, and Affiliate of Sellers,
including, without limitation, HollyFrontier.
     “third-party action” has the meaning set forth in Section 10.2.
     “Throughput Agreement” shall have the meaning set forth in the recitals.
     “Under Construction Tanks” has the meaning set forth in Section 9.2.
     “Unit Consideration” has the meaning set forth in Section 2.2(a)(iv).
ARTICLE II
PURCHASE OF LLC INTERESTS
     2.1 Transfer of LLC Interests. Subject to all of the terms and conditions
of this Agreement, (a) Frontier Cheyenne hereby sells, transfers and conveys to
Buyer, and Buyer hereby purchases and acquires from Frontier Cheyenne, the
Cheyenne LLC Interests, free and clear of all Encumbrances, and (b) Frontier El
Dorado hereby sells, transfers and conveys to Buyer, and Buyer hereby purchases
and acquires from Frontier El Dorado, the El Dorado LLC Interests, free and
clear of all Encumbrances.
     2.2 Consideration.
          (a) The aggregate consideration to be paid by Buyer for the LLC
Interests shall be $340,000,000 (the “Purchase Price”), to be paid as follows:
     (i) $100,000,000 senior unsecured promissory note payable to Frontier El
Dorado (or an Affiliate of HollyFrontier designated by Frontier El Dorado) in
the form attached hereto as Exhibit C (the “El Dorado Note”);
     (ii) $50,000,000 senior unsecured promissory note payable to Frontier
Cheyenne (or an Affiliate of HollyFrontier designated by Frontier Cheyenne) in
the form attached hereto as Exhibit D (the “Cheyenne Note”);
     (iii) 2,605,210 Common Units of the Partnership issued to Frontier El
Dorado (or an Affiliate of HollyFrontier designated by Frontier El Dorado) (the
“El Dorado Units”); and

7



--------------------------------------------------------------------------------



 



     (iv) 1,202,405 Common Units of the Partnership issued to Frontier Cheyenne
(or an Affiliate of HollyFrontier designated by Frontier Cheyenne) (the
“Cheyenne Units” and collectively with the El Dorado Units, the “Unit
Consideration”).
          (b) The El Dorado Note shall be delivered by the Buyer to Frontier El
Dorado (or such designee) at the Closing, and the Cheyenne Note shall be
delivered by the Buyer to Frontier Cheyenne (or such designee) at the Closing.
          (c) The Unit Consideration shall be paid by the Partnership, on behalf
of Buyer, at the Closing by delivery of a letter to the Partnership’s transfer
agent (the “Instruction Letter”) instructing such transfer agent to deliver
certificates representing the Unit Consideration issued in the name of Sellers
or their designees (the “Certificates”), which Instruction Letter shall be in a
form and substance reasonably acceptable to both Buyer and Sellers.
ARTICLE III
CLOSING
     3.1 Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place simultaneously with the execution of this Agreement.
The date of the Closing is referred to herein as the “Closing Date” and the
Closing is deemed to be effective as of 12:01 a.m., Dallas, Texas time, on
November 1, 2011 (the “Effective Time”); provided, however, that the issuance of
the Unit Consideration shall be effective at the time such Common Units are
actually issued on the Closing Date and such Common Units shall not be
considered outstanding until such issuance.
     3.2 Deliveries by Sellers. At the Closing, Sellers shall deliver, or cause
to be delivered, to Buyer the following:
          (a) A counterpart to the assignment of limited liability company
interests conveying the El Dorado LLC Interests to Buyer, substantially in the
form of Exhibit E attached hereto (the “El Dorado Assignment”), duly executed by
Frontier El Dorado.
          (b) A counterpart to the assignment of limited liability company
interests conveying the Cheyenne LLC Interests to Buyer substantially in the
form of Exhibit F attached hereto (the “Cheyenne Assignment”), duly executed by
Frontier Cheyenne.
          (c) The original minute books, company books and membership registers
for the Companies.
          (d) A counterpart of El Dorado Throughput Agreement, duly executed by
the applicable Seller and HollyFrontier.
          (e) A counterpart of Cheyenne Throughput Agreement, duly executed by
the applicable Seller and HollyFrontier.
          (f) A counterpart of the Site Services Agreement (Cheyenne)
substantially in the form of Exhibit G attached hereto (the “Cheyenne Site
Services Agreement”), duly executed by Frontier Cheyenne.

8



--------------------------------------------------------------------------------



 



          (g) A counterpart of the Site Services Agreement (El Dorado)
substantially in the form of Exhibit H attached hereto (the “El Dorado Site
Services Agreement”), duly executed by Frontier El Dorado.
          (h) A counterpart of the Lease and Access Agreement (Cheyenne)
substantially in the form of Exhibit I attached hereto (the “Cheyenne Lease and
Access Agreement”), duly executed by the Frontier Cheyenne.
          (i) A counterpart of the Lease and Access Agreement (El Dorado)
substantially in the form of Exhibit J attached hereto (the “El Dorado Lease and
Access Agreement”), duly executed by the Frontier El Dorado.
          (j) A counterpart of the Sixth Amended and Restated Omnibus Agreement
substantially in the form of Exhibit K attached hereto (the “Restated Omnibus
Agreement”), duly executed by HollyFrontier and each applicable subsidiary of
HollyFrontier (excluding the HEP Entities).
          (k) Evidence in form and substance reasonably satisfactory to Buyer of
the release and termination of all Encumbrances on the LLC Interests and on the
Cheyenne Assets and the El Dorado Assets.
          (l) To the extent applicable, assignment documents, duly executed by
the applicable Seller, assigning each of the Permits held by such Seller which
are assignable by such Seller to Buyer in accordance with applicable Law (except
for environmental Permits, which are dealt with separately under the El Dorado
Throughput Agreement and Cheyenne Throughput Agreement).
          (m) A properly executed certificate, in the form prescribed by
Treasury regulations under Section 1445 of the Code, stating that HollyFrontier
(the person from whom each Seller is disregarded as an entity for U.S. federal
income tax purposes) is not a “foreign person” within the meaning of
Section 1445 of the Code.
     3.3 Deliveries by Buyer. At the Closing (or such later date as may be set
forth below), Buyer shall deliver, or cause to be delivered, to Sellers the
following:
          (a) The El Dorado Note and the Cheyenne Note as provided in
Section 2.2(a).
          (b) The Instruction Letter as provided in Section 2.2(c).
          (c) Evidence in form and substance reasonably satisfactory to Sellers
that the Unit Consideration has been approved for listing by the New York Stock
Exchange subject to official notice of issuance.
          (d) A counterpart to each of the El Dorado Assignment and the Cheyenne
Assignment, duly executed by Buyer.
          (e) A counterpart of each Throughput Agreement, duly executed by Buyer
and the Partnership.

9



--------------------------------------------------------------------------------



 



          (f) A counterpart of the Cheyenne Site Services Agreement, duly
executed by Cheyenne Logistics.
          (g) A counterpart of the El Dorado Site Services Agreement, duly
executed by El Dorado Logistics.
          (h) A counterpart of the Cheyenne Lease and Access Agreement, duly
executed by Cheyenne Logistics.
          (i) A counterpart of the El Dorado Lease and Access Agreement, duly
executed by El Dorado Logistics.
          (j) A counterpart of the Restated Omnibus Agreement, duly executed by
the Partnership and each applicable subsidiary of the Partnership.
          (k) Simultaneous with the delivery of senior mortgages by Buyer as
required under its credit facility (but in no event later than 30 days following
the Closing Date), Buyer shall execute and deliver to Sellers the subordinate
mortgages, subordinated security agreement and deeds of trust substantially in
the form of Exhibit L attached hereto, or in such alternative form that would
provide security in favor of HollyFrontier and/or its Affiliates in the event of
a breach of the obligations of Buyer under the Throughput Agreements, such
alternative form to be reasonably acceptable to the applicable parties to such
agreements.
     3.4 Closing Costs; Transfer Taxes and Fees.
          (a) Allocation of Costs. Buyer shall pay the cost of all sales,
transfer and use taxes arising out of the transfer of the LLC Interests and all
costs and expenses (including recording fees and real estate transfer taxes and
real estate transfer stamps) incurred in connection with obtaining or recording
title to the Company’s assets.
          (b) Reimbursement. If Buyer, on the one hand, or Sellers, on the other
hand, pays any tax agreed to be borne by the other Party under this Agreement,
such other Party shall promptly reimburse the paying Party for the amounts so
paid. If any Party receives any tax refund or credit applicable to a tax paid by
another Party hereunder, the receiving Party shall promptly pay such amounts to
the Party entitled thereto.
          (c) Prorations. On the Closing Date, or as promptly as practicable
following the Closing Date, but in no event later than 60 calendar days
thereafter, the real, if any, and personal property taxes, water, gas,
electricity and other utilities with respect to the Assets and the real estate
interests and rights associated with the Assets and local business or other
license fees to the extent assigned and other similar periodic charges payable
with respect to the Assets or the Companies shall be prorated between Buyer, on
the one hand, and Sellers, on the other hand, effective as of the Effective Time
with Sellers being responsible for amounts related to the period prior to but
excluding the Effective Time and Buyer being responsible for amounts related to
the period at and after the Effective Time. If the final property tax rate or
final assessed value for the current tax year is not established by the Closing
Date, the prorations shall be made on the basis of the rate or assessed value in
effect for the preceding tax year and shall be adjusted when the exact amounts
are determined. All such prorations shall be based upon the most recent
available assessed value available prior to the Closing Date.

10



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
     Sellers hereby jointly and severally represent and warrant to Buyer that as
of the date of this Agreement:
     4.1 Organization. Each Seller is an entity duly organized, validly existing
and in good standing under the Laws of its state of organization.
     4.2 Authorization. Each Seller has full limited liability company power and
authority to execute, deliver, and perform this Agreement and any Seller
Ancillary Documents to which it is a party. The execution, delivery, and
performance by each Seller of this Agreement and the Seller Ancillary Documents
to which it is a party and the consummation by such Seller of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
limited liability company action of such Seller. This Agreement has been duly
executed and delivered by Sellers and constitutes, and each such Seller
Ancillary Document executed or to be executed by each Seller has been, or when
executed will be, duly executed and delivered by the applicable Seller and
constitutes, or when executed and delivered will constitute, a valid and legally
binding obligation of the applicable Seller, enforceable against it in
accordance with their terms, except to the extent that such enforceability may
be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar Laws affecting creditors’ rights and
remedies generally and (ii) equitable principles which may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances.
     4.3 Company Status.
          (a) Each Company is duly organized, validly existing and in good
standing under the laws of the State of Delaware and (i) has all requisite
limited liability company power and authority to own, operate, use or lease its
properties and assets and to carry on its business as it is now being conducted,
and (ii) is duly qualified to do business and is in good standing in each of the
jurisdictions in which the ownership, operation or leasing of its properties and
assets and the conduct of its business requires it to be so qualified, licensed
or authorized, except, in the case of clause (ii), where the failure to have
such power and authority or to be so qualified, licensed or authorized would
not, individually or in the aggregate, be reasonably likely to cause a Material
Adverse Effect. Seller Disclosure Schedule 4.3(a) lists all jurisdictions in
which each Company is qualified to do business.
          (b) Neither Company directly or indirectly, owns any interest in any
corporation, partnership, limited liability company, limited partnership, joint
venture or other business association or entity, foreign or domestic.
          (c) Cheyenne Logistics was formed for the purpose of acquiring the
Cheyenne Assets (which acquisition occurred effective October 25, 2011), has no
assets except for the Cheyenne Assets, and has not conducted any business other
than the operation of the Cheyenne Assets beginning effective October 25, 2011.
El Dorado Logistics was formed for the purpose of acquiring the El Dorado Assets
(which acquisition occurred effective October 25, 2011), has no assets except
for the El Dorado Assets, and has not conducted any business other than the
operation of the El Dorado Assets beginning effective October 25, 2011.

11



--------------------------------------------------------------------------------



 



          (d) Sellers have made available to Buyer a copy of the certificate of
formation and limited liability company agreement of each Company, each copy
being complete and correct and in full force and effect on the date hereof, and
no amendment or modification of any such document has been filed, recorded or is
pending or contemplated. Neither Company is in violation of any provision of its
certificate of formation or limited liability company agreement.
     4.4 No Conflicts or Violations; No Consents or Approvals Required.
          (a) The execution, delivery and performance by each Seller of this
Agreement and the other Seller Ancillary Documents to which it is a party does
not, and the consummation of the transactions contemplated hereby and thereby
will not, (i) violate, conflict with, or result in any breach of any provision
of Seller’s organizational documents or (ii) subject to obtaining the Consents
or making the registrations, declarations or filings set forth in the next
sentence, violate in any material respect any applicable Law or material
contract binding upon such Seller. No Consent of any Governmental Entity or any
other person is required for either Seller in connection with the execution,
delivery and performance of this Agreement and the Seller Ancillary Documents to
which each Seller is a party or the consummation of the transactions
contemplated hereby or thereby.
          (b) The consummation of the transactions contemplated by this
Agreement and the other Seller Ancillary Documents will not, (i) violate,
conflict with, or result in any breach of any provision of either Company’s
organizational documents or (ii) subject to obtaining the Consents or making the
registrations, declarations or filings set forth in the next sentence, violate
in any material respect any applicable Law or material contract binding upon
either Company. No Consent of any Governmental Entity or any other person is
required for either Company in connection with the performance of this Agreement
and the Seller Ancillary Documents or the consummation of the transactions
contemplated hereby or thereby.
     4.5 Absence of Litigation. There is no Action pending or, to the knowledge
of Sellers, threatened against (i) either Company or the Assets or (ii) Sellers
or any of their Affiliates relating to the transactions contemplated by this
Agreement or the Ancillary Documents or which, if adversely determined, would
reasonably be expected to materially impair the ability of Sellers to perform
their obligations and agreements under this Agreement or the Seller Ancillary
Documents and to consummate the transactions contemplated hereby and thereby.
     4.6 Title to LLC Interests; Capitalization.
          (a) Frontier Cheyenne is the record owner of and has good and valid
title to the Cheyenne LLC Interests, free and clear of all Encumbrances, and
sole and unrestricted voting power and power of disposition with respect to all
of the Cheyenne LLC Interests. Frontier El Dorado is the record owner of and has
good and valid title to the El Dorado LLC Interests, free and clear of all
Encumbrances, and sole and unrestricted voting power and power of disposition
with respect to all of the El Dorado LLC Interests. Except for any claims
arising under this Agreement and any other agreement entered into by Sellers in
connection with this Agreement, Sellers and their Affiliates have no claims of
any kind against either Company, or any of their officers, managers, directors
or employees. The LLC Interests have been duly authorized and validly issued in
accordance with applicable Laws and the limited liability company agreement of
the applicable Company and are fully paid (to the extent required by the limited
liability

12



--------------------------------------------------------------------------------



 



company agreement of the applicable Company) and nonassessable (except to the
extent such nonassessability may be affected by Sections 18-607 and 18-804 of
DLLCA).
          (b) There are no options or rights to purchase or acquire, or
agreements, arrangements, commitments or understandings relating to, any of the
LLC Interests or the Assets except pursuant to this Agreement and the Omnibus
Agreement. There are no (i) authorized or outstanding securities of or equity
interests in the Company of any kind other than the LLC Interests, (ii) there
are no outstanding options, warrants, subscriptions, puts, calls or other
rights, agreements, arrangements or commitments (preemptive, contingent or
otherwise) obligating Sellers or either Company to offer, issue, sell, redeem,
repurchase, otherwise acquire or transfer, pledge or encumber any securities of
or equity interest in such Company; and (iii) there are no outstanding
securities or obligations of any kind of any of either Company that are
convertible into or exercisable or exchangeable for any equity interest in such
Company.
          (c) Upon payment of the Purchase Price, Buyer will have the entire
record and beneficial ownership of the LLC Interests, free and clear of all
Encumbrances.
     4.7 No Undisclosed Liabilities. Neither Company has any indebtedness or
liability (whether absolute, accrued, contingent or otherwise) of any nature.
     4.8 No Employees. Neither Company now has nor have they ever had any
employees.
     4.9 Taxes. Each Company has filed, on or before the applicable due date
(including any extensions thereof), all material tax returns that it was
required to file, and all such tax returns were accurate, correct, and complete
in all material respects. All taxes due and owing by each Company have been paid
in full or are being properly contested. Each Company is, and at all time since
its formation has been, disregarded as an entity separate from Sellers for U.S.
federal income tax purposes, and no election has been filed on or before the
Closing Date that would change such classification on or after the Closing Date.
     4.10 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of either Seller who is entitled to receive from Buyer any fee or
commission in connection with the transactions contemplated by this Agreement.
     4.11 Condition of Assets. To Sellers’ knowledge, the Assets are in good
operating condition and repair (normal wear and tear excepted), are free from
material defects (patent and latent), are suitable for the purposes for which
they are currently used and are not in need of material maintenance or repairs
except for ordinary routine maintenance and repairs.
     4.12 Title to Assets. Except as disclosed in Seller Disclosure
Schedule 4.12, each Company owns, leases or has the legal right to use all the
properties and assets used by the Company in the operation of its business, in
each case subject to no Encumbrances, except Permitted Encumbrances. All of
Cheyenne Logistics’ assets consist of the Cheyenne Assets, and all of El
Dorado’s assets consist of the El Dorado Assets. Except as disclosed in Seller
Disclosure Schedule 4.12, Cheyenne Logistics owns the Cheyenne Assets free and
clear of all Encumbrances other than Permitted Encumbrances, and El Dorado owns
the El Dorado Assets free and clear of all Encumbrances other than Permitted
Encumbrances.

13



--------------------------------------------------------------------------------



 



     4.13 Permits. Except as set forth in Seller Disclosure Schedule 4.13, each
Company owns or holds all franchises, licenses, permits, consents, approvals and
authorizations of any Governmental Entity necessary for the ownership and
operation of the Assets (collectively, the “Permits”). Each Permit is in full
force and effect, and each Company is in compliance with all of its obligations
with respect thereto. To the knowledge of Sellers, no event has occurred that
causes, or upon the giving of notice or the lapse of time or otherwise would
cause, revocation or termination of any Permit. All Permits shall be, subject to
Permitted Encumbrances, owned or held by the applicable Company at Closing.
     4.14 Banking Relationships. Seller Disclosure Schedule 4.14 sets forth a
complete and accurate list of all accounts, including checking accounts, cash
contribution accounts, safe deposit boxes, borrowing arrangements and
certificates of deposit that each Company has with any banks, savings and loan
associations or other financial institutions, indicating in each case account
numbers, if applicable, and the person or persons authorized to act or sign on
behalf of each Company in respect of the foregoing. No person holds any power of
attorney or similar authority from either Company with respect to such accounts.
     4.15 Representations Relating to the Unit Consideration. Each applicable
Seller is acquiring its portion of the Unit Consideration for its own account
for investment, and not with a view to any distribution or resale thereof in
violation of the Securities Act of 1933, as amended, or any other applicable
domestic or foreign securities Law. Sellers understand that the Unit
Consideration has not been registered under the Securities Act of 1933, as
amended (including the rules and regulations promulgated thereunder, the
“Securities Act”), by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Sellers’
representations as expressed herein. Sellers understand that the securities
represented by the Unit Consideration are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, Sellers must hold such securities indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available.
     4.16 Legends. Sellers understand that the certificates or other instruments
representing the Unit Consideration shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form:
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) AND MAY NOT BE OFFERED OR SOLD, UNLESS IT HAS BEEN REGISTERED
UNDER THE SECURITIES ACT OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE
(AND, IN SUCH CASE, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
PARTNERSHIP SHALL HAVE BEEN DELIVERED TO THE PARTNERSHIP TO THE EFFECT THAT SUCH
OFFER OR SALE IS NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT). THIS
SECURITY IS SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE FIRST
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF THE PARTNERSHIP DATED
AS OF JULY 13, 2004, AS AMENDED, A COPY

14



--------------------------------------------------------------------------------



 



OF WHICH MAY BE OBTAINED FROM THE PARTNERSHIP AT ITS PRINCIPAL EXECUTIVE
OFFICES.
     4.17 WAIVERS AND DISCLAIMERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE PARTIES IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS AND THE OMNIBUS AGREEMENT, THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (I) THE VALUE, NATURE, QUALITY OR CONDITION OF THE ASSETS
INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL, GEOLOGY OR ENVIRONMENTAL
CONDITION OF THE ASSETS GENERALLY, INCLUDING THE PRESENCE OR LACK OF HAZARDOUS
SUBSTANCES OR OTHER MATTERS ON THE PIPELINE AND RELATED RIGHTS-OF-WAY, (II) THE
INCOME TO BE DERIVED FROM THE ASSETS, (III) THE SUITABILITY OF THE ASSETS FOR
ANY AND ALL ACTIVITIES AND USES THAT MAY BE CONDUCTED THEREON, (IV) THE
COMPLIANCE OF OR BY THE ASSETS OR ITS OPERATION WITH ANY LAWS (INCLUDING WITHOUT
LIMITATION ANY ZONING, ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS,
RULES, REGULATIONS, ORDERS OR REQUIREMENTS), OR (V) THE HABITABILITY,
MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE OF THE ASSETS. EXCEPT TO THE EXTENT PROVIDED IN THIS AGREEMENT, THE
ANCILLARY DOCUMENTS OR THE OMNIBUS AGREEMENT, NONE OF THE PARTIES IS LIABLE OR
BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE LLC INTERESTS, THE COMPANIES OR THE ASSETS
FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY. EXCEPT TO THE EXTENT
PROVIDED IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE OMNIBUS AGREEMENT,
EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT PERMITTED BY
LAW, THE TRANSFER AND CONVEYANCE OF THE COMPANIES AND THEIR ASSETS SHALL BE MADE
IN AN “AS IS,” “WHERE IS” CONDITION WITH ALL FAULTS, AND THE COMPANIES AND THEIR
ASSETS ARE TRANSFERRED AND CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN
THIS SECTION. THIS SECTION SHALL SURVIVE THE TRANSFER AND CONVEYANCE OF THE LLC
INTERESTS OR THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS SECTION
HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE INTENDED TO
BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR WARRANTIES,
WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE LLC INTERESTS, THE
COMPANIES OR THE ASSETS THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN
EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT, THE ANCILLARY
DOCUMENTS OR THE OMNIBUS AGREEMENT.

15



--------------------------------------------------------------------------------



 



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER
     Buyer hereby represents and warrants to HollyFrontier and Sellers that as
of the date of this Agreement:
     5.1 Organization. Buyer is an entity duly organized, validly existing and
in good standing under the Laws of its state of organization.
     5.2 Authorization. Buyer has full partnership power and authority to
execute, deliver, and perform this Agreement and any Buyer Ancillary Documents
to which it is a party. The execution, delivery, and performance by Buyer of
this Agreement and the Buyer Ancillary Documents and the consummation by Buyer
of the transactions contemplated hereby and thereby, have been duly authorized
by all necessary partnership action of Buyer. This Agreement has been duly
executed and delivered by Buyer and constitutes, and each such Buyer Ancillary
Document executed or to be executed Buyer has been, or when executed will be,
duly executed and delivered by Buyer and constitutes, or when executed and
delivered will constitute, a valid and legally binding obligation of Buyer,
enforceable against it in accordance with their terms, except to the extent that
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar Laws
affecting creditors’ rights and remedies generally and (ii) equitable principles
which may limit the availability of certain equitable remedies (such as specific
performance) in certain instances.
     5.3 No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by Buyer of this Agreement and the Buyer
Ancillary Documents to which it is a party does not, and consummation of the
transactions contemplated hereby and thereby will not, (i) violate, conflict
with, or result in any breach of any provisions of Buyer’s organizational
documents or (ii) subject to obtaining the Consents or making the registrations,
declarations or filings set forth in the next sentence, violate any applicable
Law or material contract binding upon Buyer. No Consent of any Governmental
Entity or any other person is required for Buyer in connection with the
execution, delivery and performance of this Agreement and the other Buyer
Ancillary Documents to which Buyer is a party or the consummation of the
transactions contemplated hereby and thereby.
     5.4 Absence of Litigation. There is no Action pending or, to the knowledge
of Buyer, threatened against Buyer or any of its Affiliates relating to the
transactions contemplated by this Agreement or the Ancillary Documents or which,
if adversely determined, would reasonably be expected to materially impair the
ability of Buyer to perform its obligations and agreements under this Agreement
or the Buyer Ancillary Documents and to consummate the transactions contemplated
hereby and thereby.
     5.5 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of Buyer who is entitled to receive from Sellers any fee or commission in
connection with the transactions contemplated by this Agreement.

16



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF HOLLYFRONTIER
     HollyFrontier hereby represents and warrants to Buyer, the Partnership and
Sellers that as of the date of this Agreement:
     6.1 Organization. HollyFrontier is an entity duly organized, validly
existing and in good standing under the Laws of its state of organization.
     6.2 Authorization. HollyFrontier has full corporate power and authority to
execute, deliver, and perform this Agreement and any Ancillary Documents to
which it is a party. The execution, delivery, and performance by HollyFrontier
of this Agreement and the Ancillary Documents and the consummation by
HollyFrontier of the transactions contemplated hereby and thereby, have been
duly authorized by all necessary corporate action of HollyFrontier. This
Agreement has been duly executed and delivered by HollyFrontier and constitutes,
and each such Ancillary Document executed or to be executed by HollyFrontier has
been, or when executed will be, duly executed and delivered by HollyFrontier and
constitutes, or when executed and delivered will constitute, a valid and legally
binding obligation of HollyFrontier, enforceable against it in accordance with
their terms, except to the extent that such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar Laws affecting creditors’ rights and remedies
generally and (ii) equitable principles which may limit the availability of
certain equitable remedies (such as specific performance) in certain instances.
     6.3 No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by HollyFrontier of this Agreement and the
Ancillary Documents to which it is a party does not, and consummation of the
transactions contemplated hereby and thereby will not, (i) violate, conflict
with, or result in any breach of any provisions of HollyFrontier’s
organizational documents or (ii) subject to obtaining the Consents or making the
registrations, declarations or filings set forth in the next sentence, violate
any applicable Law or material contract binding upon HollyFrontier. No Consent
of any Governmental Entity or any other person is required for HollyFrontier in
connection with the execution, delivery and performance of this Agreement and
the other Ancillary Documents to which HollyFrontier is a party or the
consummation of the transactions contemplated hereby and thereby.
     6.4 Absence of Litigation. There is no Action pending or, to the knowledge
of HollyFrontier, threatened against HollyFrontier or any of its Affiliates
relating to the transactions contemplated by this Agreement or which, if
adversely determined, would reasonably be expected to materially impair the
ability of HollyFrontier to perform its obligations and agreements under this
Agreement or the Ancillary Documents to which it is a party and to consummate
the transactions contemplated hereby and thereby.
     6.5 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of HollyFrontier who is entitled to receive from Buyer any fee or
commission in connection with the transactions contemplated by this Agreement.

17



--------------------------------------------------------------------------------



 



ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
     The Partnership hereby represents and warrants to Buyer, HollyFrontier and
Sellers that as of the date of this Agreement:
     7.1 Organization. The Partnership is an entity duly organized, validly
existing and in good standing under the Laws of Delaware.
     7.2 Authorization. The Partnership has full limited partnership power and
authority to execute, deliver, and perform this Agreement and any Ancillary
Documents to which it is a party. The execution, delivery, and performance by
the Partnership of this Agreement and the Ancillary Documents and the
consummation by the Partnership of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary limited partnership action
of the Partnership. This Agreement has been duly executed and delivered by the
Partnership and constitutes, and each such Ancillary Document executed or to be
executed by the Partnership has been, or when executed will be, duly executed
and delivered by the Partnership and constitutes, or when executed and delivered
will constitute, a valid and legally binding obligation of the Partnership,
enforceable against it in accordance with their terms, except to the extent that
such enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar Laws
affecting creditors’ rights and remedies generally and (ii) equitable principles
which may limit the availability of certain equitable remedies (such as specific
performance) in certain instances.
     7.3 No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by the Partnership of this Agreement and the
Ancillary Documents to which it is a party does not, and consummation of the
transactions contemplated hereby and thereby will not, (i) violate, conflict
with, or result in any breach of any provisions of the Partnership’s
organizational documents or (ii) subject to obtaining the Consents or making the
registrations, declarations or filings set forth in the next sentence, violate
any applicable Law or material contract binding upon the Partnership. No Consent
of any Governmental Entity or any other person is required for the Partnership
in connection with the execution, delivery and performance of this Agreement and
the other Ancillary Documents to which the Partnership is a party or the
consummation of the transactions contemplated hereby and thereby.
     7.4 Absence of Litigation. There is no Action pending or, to the knowledge
of the Partnership, threatened against the Partnership or any of its Affiliates
relating to the transactions contemplated by this Agreement or which, if
adversely determined, would reasonably be expected to materially impair the
ability of the Partnership to perform its obligations and agreements under this
Agreement or the Ancillary Documents to which it is a party and to consummate
the transactions contemplated hereby and thereby.
     7.5 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of the Partnership who is entitled to receive from Sellers any fee or
commission in connection with the transactions contemplated by this Agreement.
     7.6 Validity of Aggregate Units. The common units comprising the Unit
Consideration and the limited partner interests represented thereby have been
duly and validly

18



--------------------------------------------------------------------------------



 



authorized by the Partnership’s organizational documents and, when issued and
delivered in accordance with the terms of this Agreement, will be validly
issued, fully paid (to the extent required under the Partnership’s
organizational documents) and nonassessable (except as such nonassessability may
be affected by Section 17 607 of the Delaware Revised Uniform Limited
Partnership Act).
ARTICLE VIII
COVENANTS
     8.1 Cooperation. Sellers shall cooperate with Buyer and assist Buyer in
identifying all licenses, authorizations, permissions or Permits necessary for
the Companies’ operations from and after the Closing Date and, where
permissible, transfer existing Permits to Buyer, or, where not permissible,
assist Buyer in obtaining new Permits at no cost, fee or liability to Sellers.
     8.2 Additional Agreements. Subject to the terms and conditions of this
Agreement, the Ancillary Documents and the Omnibus Agreement, each of the
Parties shall use its commercially reasonable efforts to do, or cause to be
taken all action and to do, or cause to be done, all things necessary, proper,
or advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement. If at any time after the Closing
Date any further action is necessary or desirable to carry out the purposes of
this Agreement, the Parties and their duly authorized representatives shall use
commercially reasonable efforts to take all such action.
     8.3 Employees. Consistent with past practice between the HollyFrontier
Entities and HEP Entities in similar transactions, at the Closing, employees of
HollyFrontier at each Refinery whose responsibilities relate primarily to the El
Dorado Assets or Cheyenne Assets, as applicable, will report to management of
the applicable HEP Entity and will, solely for such purpose and for the purpose
of allocating responsibility and liability for the actions of such employees, be
considered personnel of the applicable HEP Entity, though for all other
purposes, such persons shall remain employees of the applicable HollyFrontier
Entity and shall be subject to all collective bargaining agreements regarding
such employees to which the applicable HollyFrontier entity is a party. The
Parties acknowledge that the payroll and benefits for such employees shall be
processed and paid by the appropriate HollyFrontier Entity, and the cost of such
payroll and benefits shall be reimbursed by the appropriate HEP Entity in
accordance with the provisions of the Omnibus Agreement.
     8.4 Consent Decree.
          (a) The El Dorado Refinery is subject to a Clean Air Act consent
decree (the “El Dorado Consent Decree”) entered by the U.S. District Court in
Kansas. The Parties agree that following the Closing, El Dorado Logistics will
assume responsibility for complying with the terms and conditions of the El
Dorado Consent Decree that apply to the El Dorado Assets. The Parties also agree
to execute and submit to the U.S. District Court in Kansas, a modification of
the El Dorado Consent Decree that makes binding upon El Dorado Logistics all of
the terms and conditions of the El Dorado Consent Decree that are applicable to
the El Dorado Assets and that releases Frontier El Dorado from the post-transfer
obligations and liabilities of the El Dorado Consent Decree applicable to the El
Dorado Assets.

19



--------------------------------------------------------------------------------



 



          (b) The Cheyenne Refinery is subject to a Clean Air Act consent decree
(the “Cheyenne Consent Decree”) entered by the U.S. District Court in Wyoming.
The Parties agree that following the Closing, Cheyenne Logistics will assume
responsibility for complying with the terms and conditions of the Cheyenne
Consent Decree that apply to the Cheyenne Assets. The Parties also agree to
execute and submit to the U.S. District Court in Wyoming, a modification of the
Cheyenne Consent Decree that makes binding upon Cheyenne Logistics all of the
terms and conditions of the Cheyenne Consent Decree that are applicable to the
Cheyenne Assets and that releases Frontier Cheyenne from the post-transfer
obligations and liabilities of the Cheyenne Consent Decree applicable to the
Cheyenne Assets.
ARTICLE IX
ADDITIONAL AGREEMENTS
     9.1 Further Assurances. After the Closing, each Party shall take such
further actions, including obtaining consents to assignment from third parties,
and execute such further documents as may be necessary or reasonably requested
by the other Parties in order to effectuate the intent of this Agreement and the
Ancillary Documents and to provide such other Parties with the intended benefits
of this Agreement and the Ancillary Documents.
     9.2 Tanks Under Construction. Tank 108 at the Cheyenne Refinery and Tanks
640 and 641 at the El Dorado Refinery (the “Under Construction Tanks”) are under
construction and, as of the date of this Agreement, such construction is
incomplete. The Under Construction Tanks are owned by a Seller and have not been
transferred to either Cheyenne Logistics or El Dorado Logistics prior to or
contemporaneously with the Closing. Following the Closing, each Seller agrees
that it shall complete the construction of the Under Construction Tanks that are
located at the Refinery it owns in an expeditious and diligent manner and at the
applicable Seller’s sole cost and expense. Upon completion of the construction
of each Under Construction Tank, the Seller that owns such tank shall convey
title to it to either Cheyenne Logistics (for Tank 108) or El Dorado Logistics
(for Tanks 640 and 641). Prior to the conveyance of a tank as described in the
prior sentence, risk of loss for the Under Construction Tanks shall remain with
the Seller that owns such tank, and any loss, destruction or damage to the tank
shall not relieve such Seller of the obligation to diligently construct and
convey such tank as described herein. Notwithstanding the foregoing, no Seller
shall be entitled to any consideration for conveyance of the Under Construction
Tanks other than the consideration received under Section 2.2 of this Agreement,
and conveyance of the Under Construction Tanks shall not affect Sellers’
obligations under the Throughput Agreements. Following the conveyance of the
Under Construction Tanks, the term “Cheyenne Assets” shall be deemed to include
Tank 108 and the term “El Dorado Assets” shall be deemed to include Tanks 640
and 641, for all purposes, including (i) breaches of representations and
warranties hereunder and any indemnification to which a Buyer is entitled as a
result thereof, and (ii) any Ancillary Documents containing provisions or
defined terms that refer to or derive their meaning from the definition of
“Assets,” “Cheyenne Assets” or “El Dorado Assets” under this Agreement.

20



--------------------------------------------------------------------------------



 



ARTICLE X
INDEMNIFICATION
     10.1 Indemnification of Buyer and Sellers. From and after the Closing and
subject to the provisions of this Article X, (i) each Seller agrees to indemnify
and hold harmless the Buyer Indemnified Parties from and against any and all
Buyer Indemnified Costs and (ii) Buyer and the Partnership agree to indemnify
and hold harmless the Seller Indemnified Parties from and against any and all
Seller Indemnified Costs; provided, however, that the Buyer Indemnified Parties
may only seek indemnification under this Article X (x) with respect to Claims
related to Cheyenne Logistics or the Cheyenne Assets, from Frontier Cheyenne
(and HollyFrontier pursuant to Article XII), and (y) with respect to Claims
related to El Dorado Logistics or the El Dorado Assets, from Frontier El Dorado
(and HollyFrontier pursuant to Article XII).
     10.2 Defense of Third-Party Claims. An Indemnified Party shall give prompt
written notice to Sellers or Buyer, as applicable (the “Indemnifying Party”), of
the commencement or assertion of any action, proceeding, demand, or claim by a
third party (collectively, a “third-party action”) in respect of which such
Indemnified Party seeks indemnification hereunder. Any failure so to notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
that it, he, or she may have to such Indemnified Party under this Article X
unless the failure to give such notice materially and adversely prejudices the
Indemnifying Party. The Indemnifying Party shall have the right to assume
control of the defense of, settle, or otherwise dispose of such third-party
action on such terms as it deems appropriate; provided, however, that:
          (a) The Indemnified Party shall be entitled, at its own expense, to
participate in the defense of such third-party action (provided, however, that
the Indemnifying Party shall pay the attorneys’ fees of the Indemnified Party if
(i) the employment of separate counsel shall have been authorized in writing by
any the Indemnifying Party in connection with the defense of such third-party
action, (ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to have charge of such third-party action,
(iii) the Indemnified Party shall have reasonably concluded that there may be
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, or (iv) the Indemnified
Party’s counsel shall have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that there is a material conflict of
interest that could violate applicable standards of professional conduct to have
common counsel);
          (b) The Indemnifying Party shall obtain the prior written approval of
the Indemnified Party before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of such third-party action or any
liability in respect thereof if, pursuant to or as a result of such settlement,
compromise, admission, or acknowledgment, injunctive or other equitable relief
would be imposed against the Indemnified Party or if, in the opinion of the
Indemnified Party, such settlement, compromise, admission, or acknowledgment
could have a material adverse effect on its business;
          (c) The Indemnifying Party shall not consent to the entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by each claimant or plaintiff to each Indemnified Party
of a release from all liability in respect of such third-party action; and

21



--------------------------------------------------------------------------------



 



          (d) The Indemnifying Party shall not be entitled to control (but shall
be entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement, compromise, admission, or acknowledgment of any third-party action
(i) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time or (ii) to the extent the third-party action seeks an
order, injunction, or other equitable relief against the Indemnified Party
which, if successful, would materially adversely affect the business,
operations, assets, or financial condition of the Indemnified Party; provided,
however, that the Indemnified Party shall make no settlement, compromise,
admission, or acknowledgment that would give rise to liability on the part of
any Indemnifying Party without the prior written consent of such Indemnifying
Party.
The parties hereto shall extend reasonable cooperation in connection with the
defense of any third-party action pursuant to this Article X and, in connection
therewith, shall furnish such records, information, and testimony and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested.
     10.3 Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder which is not subject to Section 10.2 because no
third-party action is involved, the Indemnified Party shall notify the
Indemnifying Party in writing of any Indemnified Costs which such Indemnified
Party claims are subject to indemnification under the terms hereof. Subject to
the limitations set forth in Section 10.4(a), the failure of the Indemnified
Party to exercise promptness in such notification shall not amount to a waiver
of such claim unless the resulting delay materially prejudices the position of
the Indemnifying Party with respect to such claim.
     10.4 Limitations. The following provisions of this Section 10.4 shall limit
the indemnification obligations hereunder:
          (a) Limitation as to Time. The Indemnifying Party shall not be liable
for any Indemnified Costs pursuant to this Article X unless a written claim for
indemnification in accordance with Section 10.2 or Section 10.3 is given by the
Indemnified Party to the Indemnifying Party with respect thereto on or before
5:00 p.m., Dallas, Texas time, on the anniversary of the Closing Date; provided
that the Indemnifying Party shall be liable for Indemnified Costs with respect
to claims for indemnification for breach of the representations and warranties
contained in Sections 4.1 (Organization), 4.2 (Authorization), 4.6 (Title to LLC
Interests; Capitalization), 4.9 (Taxes), 4.17 (Waivers and Disclaimers), 5.1
(Organization), 5.2 (Authorization), 6.1 (Organization), 6.2 (Authorization),
7.1 (Organization), 7.2 (Authorization) and 7.6 (Validity of Aggregate Units) if
a written claim for indemnification in accordance with Section 10.2 or
Section 10.3 is given by the Indemnified Party to the Indemnifying Party at any
time prior to the expiration of the applicable statute of limitations.
          (b) Sole and Exclusive Remedy. Each Party acknowledges and agrees
that, after the Closing Date, notwithstanding any other provision of this
Agreement to the contrary, Buyer’s and the other Buyer Indemnified Parties’ and
Sellers’ and the other Seller Indemnified Parties’ sole and exclusive remedy
with respect to the Indemnified Costs shall be in accordance with, and limited
by, the provisions set forth in this Article X. The Parties further acknowledge
and agree that the foregoing is not the remedy for and does not limit the
Parties’ remedies for matters covered by the indemnification provisions
contained in the Omnibus Agreement.

22



--------------------------------------------------------------------------------



 



     10.5 Tax Related Adjustments. Sellers and Buyer agree that any payment of
Indemnified Costs made hereunder will be treated by the parties on their tax
returns as an adjustment to the Purchase Price.
ARTICLE XI
MISCELLANEOUS
     11.1 Expenses. Except as provided in Section 3.4 of this Agreement, or as
provided in the Ancillary Documents or the Omnibus Agreement, all costs and
expenses incurred by the Parties in connection with the consummation of the
transactions contemplated hereby shall be borne solely and entirely by the Party
which has incurred such expense.
     11.2 Notices.
          (a) Any notice or other communication given under this Agreement or
the Omnibus Agreement shall be in writing and shall be (i) delivered personally,
(ii) sent by documented overnight delivery service, (iii) sent by email
transmission, or (iv) sent by first class mail, postage prepaid (certified or
registered mail, return receipt requested). Such notice shall be deemed to have
been duly given (x) if received, on the date of the delivery, with a receipt for
delivery, (y) if refused, on the date of the refused delivery, with a receipt
for refusal, or (z) with respect to email transmissions, on the date the
recipient confirms receipt. Notices or other communications shall be directed to
the following addresses:
Notices to HollyFrontier:
HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: President
Email address: president@hollyfrontier.com
Notices to Sellers:
Frontier Refining LLC
2828 N. Harwood, Suite 1300
Dallas, Texas 75201-6927
Attention: President
Email address: president@hollyfrontier.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
Frontier El Dorado Refining LLC
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: General Counsel
Email address: generalcounsel@hollyfrontier.com

23



--------------------------------------------------------------------------------



 



Notices to Buyer:
Holly Energy Partners — Operating, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: President
Email address: president@hollyenergy.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attention: General Counsel
Email address: generalcounsel@hollyenergy.com
               (b) Any Party may at any time change its address for service from
time to time by giving notice to the other Parties in accordance with this
Section 11.2.
     11.3 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced under applicable Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner adverse to
any Party. Upon such determination that any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.
     11.4 Governing Law; Waiver of Jury Trial. This Agreement shall be subject
to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Dallas, Texas. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     11.5 Arbitration Provision. Any and all Arbitrable Disputes must be
resolved through the use of binding arbitration using three arbitrators, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, as supplemented to the extent necessary to determine any procedural
appeal questions by the Federal Arbitration Act (Title 9 of the United States
Code). If there is any inconsistency between this Section 11.5 and the
Commercial Arbitration Rules or the Federal Arbitration Act, the terms of this
Section 11.5 will control the rights and obligations of the Parties. Arbitration
must be initiated within the time limits set forth in this Agreement, or if no
such limits apply, then within a reasonable time or the time period allowed by
the applicable statute of limitations. Arbitration may be initiated by a Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant

24



--------------------------------------------------------------------------------



 



elects to refer the Arbitrable Dispute to binding arbitration. Claimant’s notice
initiating binding arbitration must identify the arbitrator Claimant has
appointed. The Respondent shall respond to Claimant within thirty (30) days
after receipt of Claimant’s notice, identifying the arbitrator Respondent has
appointed. If the Respondent fails for any reason to name an arbitrator within
the 30-day period, Claimant shall petition the American Arbitration Association
for appointment of an arbitrator for Respondent’s account. The two arbitrators
so chosen shall select a third arbitrator within thirty (30) days after the
second arbitrator has been appointed. The Claimant will pay the compensation and
expenses of the arbitrator named by it, and the Respondent will pay the
compensation and expenses of the arbitrator named by or for it. The costs of
petitioning for the appointment of an arbitrator, if any, shall be paid by
Respondent. The Claimant and Respondent will each pay one-half of the
compensation and expenses of the third arbitrator. All arbitrators must (i) be
neutral parties who have never been officers, directors or employees of any of
Sellers, Buyer or any of their Affiliates and (ii) have not less than seven (7)
years experience in the petroleum transportation industry. The hearing will be
conducted in Dallas, Texas and commence within thirty (30) days after the
selection of the third arbitrator. Sellers, Buyer and the arbitrators shall
proceed diligently and in good faith in order that the award may be made as
promptly as possible. Except as provided in the Federal Arbitration Act, the
decision of the arbitrators will be binding on and non-appealable by the Parties
hereto. The arbitrators shall have no right to grant or award indirect,
consequential, punitive or exemplary damages of any kind. The Arbitrable
Disputes may be arbitrated in a common proceeding along with disputes under
other agreements between Sellers, Buyer or their Affiliates to the extent that
the issues raised in such disputes are related. Without the written consent of
the Parties, no unrelated disputes or third party disputes may be joined to an
arbitration pursuant to this Agreement.
     11.6 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto and their successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to
confer upon any other person any rights or remedies of any nature whatsoever
under or by reason of this Agreement.
     11.7 Assignment of Agreement. At any time, the Parties may make a
collateral assignment of their rights under this Agreement to any of their bona
fide lenders or debt holders, or a trustee or a representative for any of them,
and the non-assigning Parties shall execute an acknowledgment of such collateral
assignment in such form as may from time to time be reasonably requested;
provided, however, that unless written notice is given to the non-assigning
Parties that any such collateral assignment has been foreclosed upon, such
non-assigning Parties shall be entitled to deal exclusively with HollyFrontier,
the Partnership Buyer or Sellers, as the case may be, as to any matters arising
under this Agreement, the Ancillary Documents or the Omnibus Agreement (other
than for delivery of notices required by any such collateral assignment). Except
as otherwise provided in this Section 11.7, neither this Agreement nor any of
the rights, interests, or obligations hereunder may be assigned by any Party
without the prior written consent of the other Parties hereto.
     11.8 Captions. The captions in this Agreement are for purposes of reference
only and shall not limit or otherwise affect the interpretation hereof.
     11.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

25



--------------------------------------------------------------------------------



 



     11.10 Director and Officer Liability. The directors, managers, officers,
partners and stockholders of HollyFrontier, Buyer, Sellers and their respective
Affiliates shall not have any personal liability or obligation arising under
this Agreement (including any claims that another party may assert) other than
as an assignee of this Agreement or pursuant to a written guarantee.
     11.11 Integration. This Agreement, the Ancillary Documents and the Omnibus
Agreement supersede any previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This Agreement,
the Ancillary Documents and the Omnibus Agreement contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or form part of this
Agreement, the Ancillary Documents or the Omnibus Agreement unless it is
contained in a written amendment hereto or thereto and executed by the Parties
hereto or thereto after the date of this Agreement, the Ancillary Documents or
the Omnibus Agreement.
     11.12 Effect of Agreement. The Parties ratify and confirm that except as
otherwise expressly provided herein, in the event this Agreement conflicts in
any way with the Omnibus Agreement, the terms and provisions of the Omnibus
Agreement shall control.
     11.13 Amendment; Waiver. This Agreement may be amended only in a writing
signed by all parties hereto. Any waiver of rights hereunder must be set forth
in writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive any
party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.
     11.14 Survival of Representations and Warranties. The representations and
warranties set forth in this Agreement shall survive the Closing until 5:00
p.m., Dallas, Texas time on, on the anniversary of the Closing Date, except that
the representations and warranties contained in Sections 4.1 (Organization), 4.2
(Authorization), 4.6 (Title to LLC Interests; Capitalization), 4.9 (Taxes), 4.17
(Waivers and Disclaimers), 5.1 (Organization), 5.2 (Authorization), 6.1
(Organization), 6.2 (Authorization) 7.1 (Organization), 7.2 (Authorization) and
7.6 (Validity of Aggregate Units) shall survive until the expiration of the
applicable statute of limitations; provided, however, that any representation
and warranty that is the subject of a claim for indemnification hereunder which
claim was timely made pursuant to Section 10.4(a) shall survive with respect to
such claim until such claim is finally paid or adjudicated.
ARTICLE XII
GUARANTEE
     12.1 Payment and Performance Guaranty. HollyFrontier unconditionally,
absolutely, continually and irrevocably guarantees, as principal and not as
surety, to Buyer and the Partnership the punctual and complete payment in full
when due of all Buyer Indemnified Costs by the Indemnifying Party under the
Agreement (collectively, the “Payment Obligations”). HollyFrontier agrees that
Buyer and the Partnership shall be entitled to enforce directly against
HollyFrontier any of the Payment Obligations.
     12.2 Guaranty Absolute. HollyFrontier hereby guarantees that the Payment
Obligations will be paid strictly in accordance with the terms of the Agreement.
The obligations of HollyFrontier under this Agreement constitute a present and
continuing guaranty of payment,

26



--------------------------------------------------------------------------------



 



and not of collection or collectability. The liability of HollyFrontier under
this Agreement shall be absolute, unconditional, present, continuing and
irrevocable irrespective of:
          (a) any assignment or other transfer of the Agreement or any of the
rights thereunder of Buyer and the Partnership;
          (b) any amendment, waiver, renewal, extension or release of or any
consent to or departure from or other action or inaction related to the
Agreement;
          (c) any acceptance by Buyer and the Partnership of partial payment or
performance from the Indemnifying Party;
          (d) any bankruptcy, insolvency, reorganization, arrangement,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to the Indemnifying Party, or any action taken with respect to the
Agreements by any trustee or receiver, or by any court, in any such proceeding;
          (e) any absence of any notice to, or knowledge of, HollyFrontier, of
the existence or occurrence of any of the matters or events set forth in the
foregoing subsections (a) through (d); or
          (f) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.
     The obligations of HollyFrontier hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
Payment Obligations or otherwise.
     12.3 Waiver. HollyFrontier hereby waives promptness, diligence, all
setoffs, presentments, protests and notice of acceptance and any other notice
relating to any of the Payment Obligations and any requirement for Buyer to
protect, secure, perfect or insure any security interest or lien or any property
subject thereto or exhaust any right or take any action against the Indemnifying
Party, any other entity or any collateral.
     12.4 Subrogation Waiver. HollyFrontier agrees that it shall not have any
rights (direct or indirect) of subrogation, contribution, reimbursement,
indemnification or other rights of payment or recovery from the Indemnifying
Party for any payments made by HollyFrontier under this Article XII until all
Payment Obligations have been indefeasibly paid, and HollyFrontier hereby
irrevocably waives and releases, absolutely and unconditionally, any such rights
of subrogation, contribution, reimbursement, indemnification and other rights of
payment or recovery it may now have or hereafter acquire against the
Indemnifying Party until all Payment Obligations have been indefeasibly paid.
     12.5 Reinstatement. The obligations of HollyFrontier under this Article XII
shall continue to be effective or shall be reinstated, as the case may be, if at
any time any payment of any of the Payment Obligations is rescinded or must
otherwise be returned to the Indemnifying Party or any other entity, upon the
insolvency, bankruptcy, arrangement, adjustment,

27



--------------------------------------------------------------------------------



 



composition, liquidation or reorganization of the Indemnifying Party or such
other entity, or for any other reason, all as though such payment had not been
made.
     12.6 Continuing Guaranty. This Article XII is a continuing guaranty and
shall (i) remain in full force and effect until the first to occur of the
indefeasible payment in full of all of the Payment Obligations, (ii) be binding
upon HollyFrontier, its successors and assigns and (iii) inure to the benefit of
and be enforceable by Buyer and its successors, transferees and assigns.
     12.7 No Duty to Pursue Others. It shall not be necessary for Buyer (and
HollyFrontier hereby waives any rights which HollyFrontier may have to require
Buyer), in order to enforce such payment by HollyFrontier, first to
(i) institute suit or exhaust its remedies against the Indemnifying Party or
others liable on the Payment Obligations or any other person, (ii) enforce
Buyer’s rights against any other guarantors of the Payment Obligations,
(iii) join the Indemnifying Party or any others liable on the Payment
Obligations in any action seeking to enforce this Article XII, (iv) exhaust any
remedies available to Buyer against any security which shall ever have been
given to secure the Payment Obligations, or (v) resort to any other means of
obtaining payment of the Payment Obligations.
ARTICLE XIII
INTERPRETATION
     13.1 Interpretation. It is expressly agreed that this Agreement shall not
be construed against any Party, and no consideration shall be given or
presumption made, on the basis of who drafted this Agreement or any particular
provision hereof or who supplied the form of Agreement. Each Party agrees that
this Agreement has been purposefully drawn and correctly reflects its
understanding of the transaction that this Agreement contemplates. In construing
this Agreement:
          (a) examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;
          (b) the word “includes” and its derivatives means “includes, but is
not limited to” and corresponding derivative expressions;
          (c) a defined term has its defined meaning throughout this Agreement
and each Exhibit, Annex or Schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined;
          (d) each Exhibit, Annex and Schedule to this Agreement is a part of
this Agreement, but if there is any conflict or inconsistency between the main
body of this Agreement and any Exhibit, Annex or Schedule, the provisions of the
main body of this Agreement shall prevail;
          (e) the term “cost” includes expense and the term “expense” includes
cost;
          (f) the headings and titles herein are for convenience only and shall
have no significance in the interpretation hereof;

28



--------------------------------------------------------------------------------



 



          (g) the inclusion of a matter on a Schedule in relation to a
representation or warranty shall not be deemed an indication that such matter
necessarily would, or may, breach such representation or warranty absent its
inclusion on such Schedule;
          (h) any reference to a statute, regulation or Law shall include any
amendment thereof or any successor thereto and any rules and regulations
promulgated thereunder;
          (i) currency amounts referenced herein, unless otherwise specified,
are in U.S. Dollars;
          (j) unless the context otherwise requires, all references to time
shall mean time in Dallas, Texas;
          (k) whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless business days are specified; and
          (l) if a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb).
     13.2 References, Gender, Number. All references in this Agreement to an
“Article,” “Section,” “subsection,” “Exhibit” or “Schedule” shall be to an
Article, Section, subsection, Exhibit or Schedule of this Agreement, unless the
context requires otherwise. Unless the context clearly requires otherwise, the
words “this Agreement,” “hereof,” “hereunder,” “herein,” “hereby,” or words of
similar import shall refer to this Agreement as a whole and not to a particular
Article, Section, subsection, clause or other subdivision hereof. Cross
references in this Agreement to a subsection or a clause within a Section may be
made by reference to the number or other subdivision reference of such
subsection or clause preceded by the word “Section.” Whenever the context
requires, the words used herein shall include the masculine, feminine and neuter
gender, and the singular and the plural.
[The Remainder of this Page is Intentionally Left Blank]

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement to be
effective as of the Effective Time.

            HOLLYFRONTIER:

HOLLYFRONTIER CORPORATION
      By:   /s/ Douglas S. Aron       Name:     Douglas S. Aron      Title:    
Executive Vice President and Chief Financial Officer
      SELLERS:

FRONTIER REFINING LLC
      By:   /s/ James M. Stump       Name:     James M. Stump      Title:    
Senior Vice President, Refinery Operations        FRONTIER EL DORADO REFINING
LLC
      By:   /s/ James M. Stump       Name:     James M. Stump      Title:    
Senior Vice President, Refinery Operations        BUYER:

HOLLY ENERGY PARTNERS — OPERATING, L.P.

By:        HEP Logistics GP, L.L.C.
              Its General Partner
   

            By:   /s/ Mark T. Cunningham       Name:     Mark T. Cunningham     
Title:     Vice President, Operations     

[Signature Page to LLC Interest Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            PARTNERSHIP:

HOLLY ENERGY PARTNERS, L.P.

By:     HEP Logistics Holdings, L.P.
           Its General Partner

           By:      Holly Logistic Services, L.L.C.
                       its General Partner
   

            By:   /s/ Mark T. Cunningham       Name:     Mark T. Cunningham     
Title:     Vice President, Operations     

[Signature Page to LLC Interest Purchase Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Cheyenne Throughput Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of El Dorado Throughput Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of El Dorado Note

 



--------------------------------------------------------------------------------



 



SENIOR UNSECURED NOTE

      US $100,000,000.00   Effective November 1, 2011

     FOR VALUE RECEIVED, Holly Energy Partners — Operating, L.P., a Delaware
limited partnership (“Maker”), promises to pay to the order of Frontier El
Dorado Refining LLC, a Delaware limited liability company (“Payee”), at the
address for Payee set forth in Section 9 of this Senior Unsecured Note (this
“Note”) or at such address as the holder of this Note may designate from time to
time in writing to Maker, the principal amount of ONE HUNDRED MILLION DOLLARS
AND 00/100 UNITED STATES DOLLARS (US$100,000,000.00) or the principal balance
outstanding under this Note, together with accrued and unpaid interest thereon,
at the rate or rates set forth below.
     1. Definitions. As used in this Note, in addition to the terms defined in
the first paragraph hereof and in the Purchasing Agreement (as defined below),
the following terms shall have the following meanings:
          (a) “Applicable Rate” shall mean three and one half percent (3.50%);
provided to the extent any such amount is still due and outstanding under this
Note, such rate shall increase by one quarter of one percent (0.25%) on
November 1, 2013 and on each February 1, May 1, August 1 and November 1
thereafter until payment in full of this Note in accordance with Section 4(a).
          (b) “Business Day” shall mean any day of the year on which national
banks in Dallas, Texas are open to the public for conducting all regular
business and are not required or authorized to close.
          (c) “Event of Default” shall mean the occurrence of any of the
following events: (i) the failure by Maker to pay any interest (other than
deferred interest in accordance with the provisions of Section 4(b)) within five
(5) days after the same becomes due and payable or to observe or perform any
covenant or agreement contained herein; or (ii) the commencement of any
proceeding by or against Maker under any reorganization, bankruptcy, moratorium,
receivership, insolvency, rearrangement, readjustment of debt, conservatorship,
liquidation or similar debtor relief law or statute of any jurisdiction, now or
in the future in effect.
          (d) “LIBO Rate” shall mean for any day, an interest rate per annum
equal to the LIBO Rate for a one month interest period on the last Business Day
of each month as reported by Bloomberg L.P. in its index of rates (or any
successor to or substitute for such index, providing rate quotations comparable
to those currently provided on such page of such index, as reasonably determined
by Payee) at 11:00 a.m. (London, England time) on such day, without any
rounding; provided that such LIBO Rate shall be in effect for the subsequent
calendar month.
          (e) “Maker’s Credit Facility” shall mean that certain Credit Agreement
dated of as February 14, 2011 by and among Maker as Borrower, the banks and
financial institutions party thereto as lenders (the “Lenders”), and Wells Fargo
Bank, N.A., in its capacity as administrative agent to the Lenders as in effect
on the date hereof.

 



--------------------------------------------------------------------------------



 



     2. Loan. This Note evidences the loan made by Payee to Maker on the date
hereof in the aggregate principal amount of One Hundred Million and 00/100
United States Dollars (US$100,000,000.00) representing the unsecured,
seller-financed portion of the purchase price paid by Maker pursuant to that
certain LLC Interest Purchase Agreement, dated effective as of November 1, 2011
(the “Purchase Agreement”), by and among HollyFrontier Corporation, Payee and
Frontier Refining LLC, as sellers, and Maker and Holly Energy Partners, L.P., as
buyers.
     3. Interest. Interest on the principal balance hereof shall accrue at the
LIBO Rate plus the Applicable Rate. Interest shall be calculated hereunder on
the basis of a 360-day year of twelve 30-day months and shall accrue from the
most recent date to which interest has been paid, or if no interest has been
paid, from the effective date of this Note to (but excluding) the date of
payment. If any interest is determined to be in excess of the then legal maximum
rate, then that portion of each interest payment representing an amount in
excess of the then legal maximum rate shall be deemed a payment of principal and
applied against the principal of the obligations evidenced by this Note.
     4. Payments.
          (a) The principal amount of this Note, plus all accrued and unpaid
interest shall be due and payable in full on November 1, 2016 (the “Maturity
Date”). Principal amounts repaid under this Note may not be reborrowed.
          (b) Subject to Section 5 of this Note and whether Maker will be
permitted to make such payments pursuant to the Maker’s Credit Facility, the
interest accrued on the outstanding principal balance of this Note shall be due
and payable semi-annually on May 1 and November 1 of each year, or if any such
day is not a Business Day, on the next succeeding Business Day, until the
outstanding principal amount hereof shall be paid in full at maturity, with the
first such payment due on May 1, 2012; provided that, with respect to interest
payments pursuant to this Section 4(b), all or some portion of each such payment
shall be deferred (but not past the Maturity Date) if Maker reasonably
determines that Maker is not permitted to make such payment pursuant to the
terms of the Maker’s Credit Facility. The deferral of interest payments in
accordance with the preceding sentence shall not constitute a default or Event
of Default hereunder and any such deferred interest shall be added to the
principal balance outstanding of this Note as of the original due date of such
interest payment. Notwithstanding anything contained herein to the contrary, the
total unpaid principal and accrued but unpaid interest shall become due and
payable in full at the request of Payee upon an Event of Default.
          (c) All payments on this Note will be made in lawful tender of the
United States of America, in immediately available funds to the Payee at the
address set forth in Section 9 hereof, or to such account or other address as
may be hereafter designated by Payee by notice to Maker.
          (d) If the payment of principal or interest to be made on this Note
shall become due on a day other than a Business Day, such payment may be made on
the next succeeding Business Day.

2



--------------------------------------------------------------------------------



 



     5. Prepayment Option. If permitted pursuant to the Maker’s Credit Facility,
Maker shall have the right to prepay this Note in whole or in part at any time
prior to the Maturity Date without penalty or premium. Any prepayments shall be
applied first to accrued but unpaid interest, if any, and then to principal.
     6. Event of Default. Upon the occurrence of an Event of Default, (a) at the
request of Payee, the outstanding principal hereunder and all accrued interest
thereon shall upon notice or demand to Maker become immediately due and payable
and Payee may proceed to protect its rights by suit in equity, action at law
and/or other appropriate proceedings (whether for the specific performance of
any covenant or agreement contained in this Note or in aid of the exercise of
any power or right granted by this Note to enforce any other legal or equitable
right of Payee), and (b) any unpaid principal and accrued and unpaid interest
outstanding upon the occurrence of an Event of Default shall accrue interest
from and after the occurrence of the Event of Default through (but excluding)
the date of payment at a rate equal to one percent (1.00%) plus the then current
interest rate calculated pursuant to Section 3 hereof.
     7. Certain Waivers. The parties hereby expressly waive presentment, demand
for payment, dishonor, notice of dishonor or nonpayment, protest, notice of
protest and any other formality. No delay or omission on the part of Payee in
exercising any rights hereunder or course of dealing between Maker and Payee
shall operate as a waiver of such rights or any other rights of Payee, nor shall
any delay, omission or waiver on one occasion be deemed a bar to or waiver of
the same or any other right on future occasions.
     8. Expenses. Maker hereby agrees, subject only to any limitation imposed by
applicable law, to pay all reasonable expenses, including reasonable attorneys’
fees and legal expenses, incurred by the Payee in connection with the collection
and/or enforcement of this Note.
     9. Notices. All notices and other communications required or permitted
hereunder will be in writing and will be deemed to have been duly given when
delivered in person or one Business Day after having been dispatched by an
internationally recognized overnight courier service to the appropriate person
at the address specified below:

         
 
  If to Payee:   Frontier El Dorado Refining LLC
 
      2828 North Harwood, Ste 1300
 
      Dallas, Texas 75201
 
      Attn: Steve Wise
 
      Email: steve.wise@hollyfrontier.com
 
                 with a copy to:
 
       
 
      Frontier El Dorado Refining LLC
 
      2828 N. Harwood, Suite 1300
 
      Dallas, Texas 75201
 
      Attention: General Counsel
 
      Email address: generalcounsel@hollyfrontier.com

3



--------------------------------------------------------------------------------



 



         
 
  If to Maker:   Holly Energy Partners — Operating, L.P.
 
      2828 N. Harwood, Suite 1300
 
      Dallas, Texas 75201
 
      Attention: President
 
      Email address: president@hollyenergy.com
 
                 with a copy to:
 
       
 
      Holly Energy Partners — Operating, L.P.
 
      2828 N. Harwood, Suite 1300
 
      Dallas, Texas 75201
 
      Attention: General Counsel
 
      Email address: generalcounsel@hollyenergy.com

or to such other address or addresses as any such person may from time to time
designate as to itself by like notice to the other party.
     10. Governing Law. This Note is being executed and delivered and is
intended to be performed in the State of Texas, and the laws of such state shall
govern construction, validity, enforcement and interpretation thereof.
     11. Arbitration Provision; Waiver of Jury Trial. The terms of Section 11.5
of the Purchase Agreement are incorporated herein by reference, mutatis
mutandis, and Maker hereby agrees to such terms. MAKER HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     12. Off Set. Maker is hereby authorized to offset and apply any amount to
which Maker is entitled pursuant to the Purchase Agreement, the Throughput
Agreement (as defined in the Purchase Agreement) and the other Ancillary
Documents against amounts owing under this Note, regardless of whether then due;
provided that, if any dispute exists with respect to any such amount, then until
the resolution of such dispute in accordance with the terms of the Purchase
Agreement, the portion of the principal amount of this Note equal to the amount
in dispute and claimed by Maker shall not be paid (and no default or Event of
Default shall be deemed to have occurred hereunder) and interest shall accrue
thereon to the extent not paid when otherwise due (except that interest which
accrued pursuant to the immediately preceding provision on any amount that Maker
is ultimately determined to have the right to offset shall not be payable by
Maker).
     13. Amendment; Severability. Any amendment hereto or waiver of any
provision hereof may be made only with the written consent of Payee and Maker.
The invalidity, or unenforceability in particular circumstances, of any
provision of this Note shall not extend beyond such provision or such
circumstances and no other provision of this instrument shall be affected
thereby.

4



--------------------------------------------------------------------------------



 



     14. Headings; Internal References. The headings of the sections of this
Note are inserted for convenience only and shall not be deemed to constitute a
part hereof.
     15. Assignment. This Note is not assignable by Maker without the prior
written consent of Payee. The rights and obligations of Maker and Payee shall be
binding upon and benefit the successors, permitted assigns, heirs, and
administrators of the parties hereto.
     16. Compliance with Laws. Regardless of any provision contained in this
Note, Payee shall never be entitled to receive, collect or apply, as interest on
any amount owing hereunder, any amount in excess of the maximum rate of interest
Payee is entitled to receive under applicable law.
[Remainder of Page Intentionally Left Blank]

5



--------------------------------------------------------------------------------



 



EXECUTED as of the date first written above.

                      MAKER:    
 
                    HOLLY ENERGY PARTNERS — OPERATING, L.P.    
 
                    By:   HEP Logistics GP, L.L.C., its General Partner    
 
               
 
      By:        
 
      Name:  
 
Matthew P. Clifton    
 
      Title:   Chief Executive Officer and President    

[Signature Page to Unsecured Senior Note — Frontier El Dorado]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND ACCEPTED as of the date first written above.

            PAYEE:

FRONTIER EL DORADO REFINING LLC
      By:         Name:   James M. Stump      Title:   Senior Vice President,
Refinery Operations     

[Signature Page to Unsecured Senior Note — Frontier El Dorado]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Cheyenne Note

 



--------------------------------------------------------------------------------



 



SENIOR UNSECURED NOTE

      US $50,000,000.00   Effective November 1, 2011

     FOR VALUE RECEIVED, Holly Energy Partners — Operating, L.P., a Delaware
limited partnership (“Maker”), promises to pay to the order of Frontier Refining
LLC, a Delaware limited liability company (“Payee”), at the address for Payee
set forth in Section 9 of this Senior Unsecured Note (this “Note”) or at such
address as the holder of this Note may designate from time to time in writing to
Maker, the principal amount of FIFTY MILLION DOLLARS AND 00/100 UNITED STATES
DOLLARS (US$50,000,000.00) or the principal balance outstanding under this Note,
together with accrued and unpaid interest thereon, at the rate or rates set
forth below.
     1. Definitions. As used in this Note, in addition to the terms defined in
the first paragraph hereof and in the Purchasing Agreement (as defined below),
the following terms shall have the following meanings:
          (a) “Applicable Rate” shall mean three and one half percent (3.50%);
provided to the extent any such amount is still due and outstanding under this
Note, such rate shall increase by one quarter of one percent (0.25%) on
November 1, 2013 and on each February 1, May 1, August 1 and November 1
thereafter until payment in full of this Note in accordance with Section 4(a).
          (b) “Business Day” shall mean any day of the year on which national
banks in Dallas, Texas are open to the public for conducting all regular
business and are not required or authorized to close.
          (c) “Event of Default” shall mean the occurrence of any of the
following events: (i) the failure by Maker to pay any interest (other than
deferred interest in accordance with the provisions of Section 4(b)) within five
(5) days after the same becomes due and payable or to observe or perform any
covenant or agreement contained herein; or (ii) the commencement of any
proceeding by or against Maker under any reorganization, bankruptcy, moratorium,
receivership, insolvency, rearrangement, readjustment of debt, conservatorship,
liquidation or similar debtor relief law or statute of any jurisdiction, now or
in the future in effect.
          (d) “LIBO Rate” shall mean for any day, an interest rate per annum
equal to the LIBO Rate for a one month interest period on the last Business Day
of each month as reported by Bloomberg L.P. in its index of rates (or any
successor to or substitute for such index, providing rate quotations comparable
to those currently provided on such page of such index, as reasonably determined
by Payee) at 11:00 a.m. (London, England time) on such day, without any
rounding; provided that such LIBO Rate shall be in effect for the subsequent
calendar month.
          (e) “Maker’s Credit Facility” shall mean that certain Credit Agreement
dated of as February 14, 2011 by and among Maker as Borrower, the banks and
financial institutions party thereto as lenders (the “Lenders”), and Wells Fargo
Bank, N.A., in its capacity as administrative agent to the Lenders as in effect
on the date hereof.

 



--------------------------------------------------------------------------------



 



     2. Loan. This Note evidences the loan made by Payee to Maker on the date
hereof in the aggregate principal amount of Fifty Million and 00/100 United
States Dollars (US$50,000,000.00) representing the unsecured, seller-financed
portion of the purchase price paid by Maker pursuant to that certain LLC
Interest Purchase Agreement, dated effective as of November 1, 2011 (the
“Purchase Agreement”), by and among HollyFrontier Corporation, Payee and
Frontier El Dorado Refining LLC, as sellers, and Maker and Holly Energy
Partners, L.P., as buyers.
     3. Interest. Interest on the principal balance hereof shall accrue at the
LIBO Rate plus the Applicable Rate. Interest shall be calculated hereunder on
the basis of a 360-day year of twelve 30-day months and shall accrue from the
most recent date to which interest has been paid, or if no interest has been
paid, from the effective date of this Note to (but excluding) the date of
payment. If any interest is determined to be in excess of the then legal maximum
rate, then that portion of each interest payment representing an amount in
excess of the then legal maximum rate shall be deemed a payment of principal and
applied against the principal of the obligations evidenced by this Note.
     4. Payments.
          (a) The principal amount of this Note, plus all accrued and unpaid
interest shall be due and payable in full on November 1, 2016 (the “Maturity
Date”). Principal amounts repaid under this Note may not be reborrowed.
          (b) Subject to Section 5 of this Note and whether Maker will be
permitted to make such payments pursuant to the Maker’s Credit Facility, the
interest accrued on the outstanding principal balance of this Note shall be due
and payable semi-annually on May 1 and November 1 of each year, or if any such
day is not a Business Day, on the next succeeding Business Day, until the
outstanding principal amount hereof shall be paid in full at maturity, with the
first such payment due on May 1, 2012; provided that, with respect to interest
payments pursuant to this Section 4(b), all or some portion of each such payment
shall be deferred (but not past the Maturity Date) if Maker reasonably
determines that Maker is not permitted to make such payment pursuant to the
terms of the Maker’s Credit Facility. The deferral of interest payments in
accordance with the preceding sentence shall not constitute a default or Event
of Default hereunder and any such deferred interest shall be added to the
principal balance outstanding of this Note as of the original due date of such
interest payment. Notwithstanding anything contained herein to the contrary, the
total unpaid principal and accrued but unpaid interest shall become due and
payable in full at the request of Payee upon an Event of Default.
          (c) All payments on this Note will be made in lawful tender of the
United States of America, in immediately available funds to the Payee at the
address set forth in Section 9 hereof, or to such account or other address as
may be hereafter designated by Payee by notice to Maker.
          (d) If the payment of principal or interest to be made on this Note
shall become due on a day other than a Business Day, such payment may be made on
the next succeeding Business Day.

2



--------------------------------------------------------------------------------



 



     5. Prepayment Option. If permitted pursuant to the Maker’s Credit Facility,
Maker shall have the right to prepay this Note in whole or in part at any time
prior to the Maturity Date without penalty or premium. Any prepayments shall be
applied first to accrued but unpaid interest, if any, and then to principal.
     6. Event of Default. Upon the occurrence of an Event of Default, (a) at the
request of Payee, the outstanding principal hereunder and all accrued interest
thereon shall upon notice or demand to Maker become immediately due and payable
and Payee may proceed to protect its rights by suit in equity, action at law
and/or other appropriate proceedings (whether for the specific performance of
any covenant or agreement contained in this Note or in aid of the exercise of
any power or right granted by this Note to enforce any other legal or equitable
right of Payee), and (b) any unpaid principal and accrued and unpaid interest
outstanding upon the occurrence of an Event of Default shall accrue interest
from and after the occurrence of the Event of Default through (but excluding)
the date of payment at a rate equal to one percent (1.00%) plus the then current
interest rate calculated pursuant to Section 3 hereof.
     7. Certain Waivers. The parties hereby expressly waive presentment, demand
for payment, dishonor, notice of dishonor or nonpayment, protest, notice of
protest and any other formality. No delay or omission on the part of Payee in
exercising any rights hereunder or course of dealing between Maker and Payee
shall operate as a waiver of such rights or any other rights of Payee, nor shall
any delay, omission or waiver on one occasion be deemed a bar to or waiver of
the same or any other right on future occasions.
     8. Expenses. Maker hereby agrees, subject only to any limitation imposed by
applicable law, to pay all reasonable expenses, including reasonable attorneys’
fees and legal expenses, incurred by the Payee in connection with the collection
and/or enforcement of this Note.
     9. Notices. All notices and other communications required or permitted
hereunder will be in writing and will be deemed to have been duly given when
delivered in person or one Business Day after having been dispatched by an
internationally recognized overnight courier service to the appropriate person
at the address specified below:

         
 
  If to Payee:   Frontier Refining LLC
 
      2828 North Harwood, Ste 1300
 
      Dallas, Texas 75201
 
      Attn: Steve Wise
 
      Email: steve.wise@hollyfrontier.com
 
                 with a copy to:
 
       
 
      Frontier Refining LLC
 
      2828 N. Harwood, Suite 1300
 
      Dallas, Texas 75201
 
      Attention: General Counsel
 
      Email address: generalcounsel@hollyfrontier.com

3



--------------------------------------------------------------------------------



 



         
 
  If to Maker:   Holly Energy Partners — Operating, L.P.
 
      2828 N. Harwood, Suite 1300
 
      Dallas, Texas 75201
 
      Attention: President
 
      Email address: president@hollyenergy.com
 
                 with a copy to:
 
       
 
      Holly Energy Partners — Operating, L.P.
 
      2828 N. Harwood, Suite 1300
 
      Dallas, Texas 75201
 
      Attention: General Counsel
 
      Email address: generalcounsel@hollyenergy.com

or to such other address or addresses as any such person may from time to time
designate as to itself by like notice to the other party.
     10. Governing Law. This Note is being executed and delivered and is
intended to be performed in the State of Texas, and the laws of such state shall
govern construction, validity, enforcement and interpretation thereof.
     11. Arbitration Provision; Waiver of Jury Trial. The terms of Section 11.5
of the Purchase Agreement are incorporated herein by reference, mutatis
mutandis, and Maker hereby agrees to such terms. MAKER HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY.
     12. Off Set. Maker is hereby authorized to offset and apply any amount to
which Maker is entitled pursuant to the Purchase Agreement, the Throughput
Agreement (as defined in the Purchase Agreement) and the other Ancillary
Documents against amounts owing under this Note, regardless of whether then due;
provided that, if any dispute exists with respect to any such amount, then until
the resolution of such dispute in accordance with the terms of the Purchase
Agreement, the portion of the principal amount of this Note equal to the amount
in dispute and claimed by Maker shall not be paid (and no default or Event of
Default shall be deemed to have occurred hereunder) and interest shall accrue
thereon to the extent not paid when otherwise due (except that interest which
accrued pursuant to the immediately preceding provision on any amount that Maker
is ultimately determined to have the right to offset shall not be payable by
Maker).
     13. Amendment; Severability. Any amendment hereto or waiver of any
provision hereof may be made only with the written consent of Payee and Maker.
The invalidity, or unenforceability in particular circumstances, of any
provision of this Note shall not extend beyond such provision or such
circumstances and no other provision of this instrument shall be affected
thereby.

4



--------------------------------------------------------------------------------



 



     14. Headings; Internal References. The headings of the sections of this
Note are inserted for convenience only and shall not be deemed to constitute a
part hereof.
     15. Assignment. This Note is not assignable by Maker without the prior
written consent of Payee. The rights and obligations of Maker and Payee shall be
binding upon and benefit the successors, permitted assigns, heirs, and
administrators of the parties hereto.
     16. Compliance with Laws. Regardless of any provision contained in this
Note, Payee shall never be entitled to receive, collect or apply, as interest on
any amount owing hereunder, any amount in excess of the maximum rate of interest
Payee is entitled to receive under applicable law.
[Remainder of Page Intentionally Left Blank]

5



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first written above.

                      MAKER:    
 
                    HOLLY ENERGY PARTNERS — OPERATING, L.P.    
 
                    By:   HEP Logistics GP, L.L.C., its General Partner    
 
               
 
      By:        
 
      Name:  
 
Matthew P. Clifton    
 
      Title:   Chief Executive Officer and President    

[Signature Page to Unsecured Senior Note — Frontier Refining]

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND ACCEPTED as of the date first written above.

            PAYEE:

FRONTIER REFINING LLC
      By:         Name:   James M. Stump      Title:   Senior Vice President,
Refinery Operations     

[Signature Page to Unsecured Senior Note — Frontier Refining]

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of El Dorado Assignment

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
ASSIGNMENT OF LIMITED LIABILITY COMPANY INTERESTS (EL DORADO)
     This Assignment of Limited Liability Company Interests (“Assignment”) is
dated as of November 9, 2011 to be effective as of 12:01 a.m., Dallas, Texas
time, on November 1, 2011 (the “Effective Time”), by and between Frontier El
Dorado Refining LLC, a Delaware limited liability company (“Seller”), and Holly
Energy Partners — Operating, L.P., a Delaware limited partnership (“Buyer”).
Buyer and Seller are referred to collectively herein as the “Parties.”
RECITALS
     Reference is made to that certain LLC Interest Purchase Agreement dated as
of November 9, 2011 to be effective as of November 1, 2011, among HollyFrontier
Corporation, a Delaware corporation, Frontier Refining LLC, a Delaware limited
liability company, Seller, Buyer and Holly Energy Partners, L.P., a Delaware
limited partnership, wherein Seller has agreed to sell and assign to Buyer all
of the membership interests in El Dorado Logistics LLC, a Delaware limited
liability company (the “Company”), in accordance with the terms of such LLC
Interest Purchase Agreement (such agreement, as the same may be amended, the
“Purchase Agreement”). Capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Purchase Agreement.
     This Assignment is delivered by Seller pursuant to the Purchase Agreement.
ASSIGNMENT
     Now, therefore, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
     1. Subject to the representations, warranties and covenants of the parties
contained in the Purchase Agreement, Seller hereby assigns to Buyer all of the
limited liability company interests in the Company, and any income,
distributions, or other value associated therewith or deriving therefrom
(including, without limitation, the Company’s interest in the El Dorado Assets)
on and after the Effective Time (collectively, the “Membership Interests”).
     2. Subject to the representations, warranties and covenants of the parties
contained in the Purchase Agreement, Buyer hereby assumes, from and after the
Effective Time, all obligations and liabilities of Seller with respect to the
Membership Interests arising from and after the Effective Time.
     3. Seller hereby agrees to promptly execute and deliver any corrective
assignments and other legal documents or notification reasonably requested by
Buyer to give effect to the intent of this Assignment.
     4. Seller hereby acknowledges and agrees that, as a result of this
Assignment, it no longer has any limited liability company interest or equity
interest in the Company, and it resigns as a member of the Company effective as
of the Effective Time.

1



--------------------------------------------------------------------------------



 



     5. This Assignment shall be binding upon the Parties and their respective
successors and assigns.
     6. This Assignment shall be governed by and construed in accordance with
the internal laws of the State of Delaware.
     7. This Assignment is subject to the terms and conditions of the Purchase
Agreement, and nothing contained herein shall be deemed to supersede, limit,
amend, supplement, modify, vary or enlarge any of the rights, obligations,
covenants, agreements, representations and warranties of the Parties under the
Purchase Agreement, this Assignment being intended only to effect the transfer
of the Membership Interests from Seller to Buyer as contemplated in the Purchase
Agreement. In the event of any conflict between the terms of this Assignment and
the terms of the Purchase Agreement, the terms of the Purchase Agreement shall
control.
     8. This Assignment may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.
[Remainder of Page Intentionally Left Blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Assignment is executed to be effective as of the
Effective Time.

            Seller:

FRONTIER EL DORADO REFINING LLC
      By:         Name:   James M. Stump      Title:   Senior Vice President,
Refinery Operations        Buyer:

HOLLY ENERGY PARTNERS — OPERATING, L.P.
      By:         Name:   Mark T. Cunningham      Title:   Vice President,
Operations     

[Signature Page to Assignment of Limited Liability Company Interests (El
Dorado)]

 



--------------------------------------------------------------------------------



 



EXHIBIT F
Form of Cheyenne Assignment

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
ASSIGNMENT OF LIMITED LIABILITY COMPANY INTERESTS (CHEYENNE)
     This Assignment of Limited Liability Company Interests (“Assignment”) is
dated as of November 9, 2011 to be effective as of 12:01 a.m., Dallas, Texas
time, on November 1, 2011 (the “Effective Time”), by and between Frontier
Refining LLC, a Delaware limited liability company (“Seller”), and Holly Energy
Partners — Operating, L.P., a Delaware limited partnership (“Buyer”). Buyer and
Seller are referred to collectively herein as the “Parties.”
RECITALS
     Reference is made to that certain LLC Interest Purchase Agreement dated as
of November 9, 2011 to be effective as of November 1, 2011, among HollyFrontier
Corporation, a Delaware corporation, Seller, Frontier El Dorado Refining LLC, a
Delaware limited liability company, Buyer and Holly Energy Partners, L.P., a
Delaware limited partnership, wherein Seller has agreed to sell and assign to
Buyer all of the membership interests in El Dorado Logistics LLC, a Delaware
limited liability company (the “Company”), in accordance with the terms of such
LLC Interest Purchase Agreement (such agreement, as the same may be amended, the
“Purchase Agreement”). Capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in the Purchase Agreement.
     This Assignment is delivered by Seller pursuant to the Purchase Agreement.
ASSIGNMENT
     Now, therefore, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:
     1. Subject to the representations, warranties and covenants of the parties
contained in the Purchase Agreement, Seller hereby assigns to Buyer all of the
limited liability company interests in the Company, and any income,
distributions, or other value associated therewith or deriving therefrom
(including, without limitation, the Company’s interest in the Cheyenne Assets)
on and after the Effective Time (collectively, the “Membership Interests”).
     2. Subject to the representations, warranties and covenants of the parties
contained in the Purchase Agreement, Buyer hereby assumes, from and after the
Effective Time, all obligations and liabilities of Seller with respect to the
Membership Interests arising from and after the Effective Time.
     3. Seller hereby agrees to promptly execute and deliver any corrective
assignments and other legal documents or notification reasonably requested by
Buyer to give effect to the intent of this Assignment.
     4. Seller hereby acknowledges and agrees that, as a result of this
Assignment, it no longer has any limited liability company interest or equity
interest in the Company, and it resigns as a member of the Company effective as
of the Effective Time.

1



--------------------------------------------------------------------------------



 



     5. This Assignment shall be binding upon the Parties and their respective
successors and assigns.
     6. This Assignment shall be governed by and construed in accordance with
the internal laws of the State of Delaware.
     7. This Assignment is subject to the terms and conditions of the Purchase
Agreement, and nothing contained herein shall be deemed to supersede, limit,
amend, supplement, modify, vary or enlarge any of the rights, obligations,
covenants, agreements, representations and warranties of the Parties under the
Purchase Agreement, this Assignment being intended only to effect the transfer
of the Membership Interests from Seller to Buyer as contemplated in the Purchase
Agreement. In the event of any conflict between the terms of this Assignment and
the terms of the Purchase Agreement, the terms of the Purchase Agreement shall
control.
     8. This Assignment may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument.
[Remainder of Page Intentionally Left Blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Assignment is executed to be effective as of the
Effective Time.

            Seller:

FRONTIER REFINING LLC
      By:         Name:   James M. Stump      Title:   Senior Vice President,
Refinery Operations        Buyer:

HOLLY ENERGY PARTNERS — OPERATING, L.P.
      By:         Name:   Mark T. Cunningham      Title:   Vice President,
Operations     

[Signature Page to Assignment of Limited Liability Company Interests (Cheyenne)]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Form of Cheyenne Site Services Agreement

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
SITE SERVICES AGREEMENT
(CHEYENNE)
     This Site Services Agreement (this “Agreement”), is entered into as of
November 9, 2011 to be effective as of November 1, 2011 by and between FRONTIER
REFINING LLC, a limited liability company organized and existing under the laws
of Delaware (“Frontier Cheyenne”), and CHEYENNE LOGISTICS LLC, a limited
liability company organized and existing under the laws of Delaware (“Cheyenne
Logistics”). Frontier Cheyenne and Cheyenne Logistics are hereinafter
collectively referred to as “Parties” and each singularly as a “Party”).
R E C I T A L S:
     WHEREAS, pursuant to the terms of that certain LLC Interest Purchase
Agreement, dated effective as of November 1, 2011 (the “Purchase Agreement”), by
and among HollyFrontier Corporation, a Delaware corporation, Frontier Cheyenne
and Frontier El Dorado Refining LLC, a Delaware limited liability company, as
Sellers, Holly Energy Partners — Operating, L.P., a Delaware limited partnership
(the “Operating Partnership”), as Buyer, and Holly Energy Partners, L.P., a
Delaware limited partnership, the Operating Partnership acquired all of the
issued and outstanding limited liability company interests of Cheyenne
Logistics, the owner of the Relevant Assets (as defined in the Lease and Access
Agreement);
     WHEREAS, simultaneously herewith, Frontier Cheyenne and Cheyenne Logistics
are entering into that certain Lease and Access Agreement (Cheyenne) dated as of
the date hereof (the “Lease and Access Agreement”) pursuant to which, among
other things, Cheyenne Logistics will lease from Frontier Cheyenne the real
property on which the Relevant Assets (as defined in the Lease and Access
Agreement are located within that certain refinery complex owned by Frontier
Cheyenne, commonly known as the Cheyenne Refinery, and located in the City of
Cheyenne, Laramie County, Wyoming (the “Refinery Complex”); and
     WHEREAS, Frontier Cheyenne has agreed to provide to Cheyenne Logistics, and
Cheyenne Logistics has agreed to accept, shared use of certain services,
utilities, materials and facilities as more fully described on Exhibit A (each
an “SUMF Item” and collectively the “SUMF Items”) located at the Refinery
Complex that are necessary to operate and maintain the Relevant Assets as
currently operated and maintained.
     NOW THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATIONS
     1.1 Definitions.
     For purposes of this Agreement, the following capitalized terms shall have
the meanings specified herein. Capitalized terms used in this Agreement and not
otherwise defined shall have the meanings for such terms set forth in the Lease
and Access Agreement.

 



--------------------------------------------------------------------------------



 



     “Affiliate” has the meaning given such term in the Purchase Agreement.
     “Additional Improvements” shall have the meaning given such term in the
Lease and Access Agreement.
     “Additional SUMF Items” shall have the meaning set forth in Section 3.2(b).
     “Agreement” shall have the meaning set forth in the introductory paragraph.
     “Ancillary Agreements” means, collectively, the Purchase Agreement, the
Lease and Access Agreement, the Throughput Agreement and any other agreement
executed by the Parties hereto in connection with the Operating Partnership’s
acquisition of Cheyenne Logistics and Cheyenne Logistics’ ownership of the
Relevant Assets that has not been otherwise amended or superseded.
     “Annual Service Fee” shall have the meaning set forth in Section 4.1.
     “Bankruptcy Event” means, in relation to any Party, (i) the making of a
general assignment for the benefit of creditors by such Party; (ii) the entering
into of any arrangement or composition with creditors as a result of insolvency
(other than for the purposes of a solvent reconstruction or amalgamation);
(iii) the institution by such Party of proceedings (a) seeking to adjudicate
such Party as bankrupt or insolvent or seeking protection or relief from
creditors, or (b) seeking liquidation, winding up, or rearrangement,
reorganization or adjustment of such Party or its debts (other than for purposes
of a solvent reconstruction or amalgamation), or (c) seeking the entry of an
order for the appointment of a receiver, trustee or other similar official for
such Party or for all or a substantial part of such Party’s assets; or (iv) the
institution of any proceeding of the type described in (iii) above against such
Party, which proceeding shall not have been dismissed within ninety (90) days
following its institution.
     “Cheyenne Logistics” shall have the meaning set forth in the introductory
paragraph.
     “Connection Facilities” means all physical interconnections and related
equipment and facilities required to deliver the SUMF Items described in
Exhibit A to the Relevant Assets from various locations within the Refinery
Complex.
     “Dispute” means any dispute or difference that arises between the Parties
in connection with or arising out of this Agreement (including, any dispute as
to the termination or invalidity of this Agreement or any provision of it).
     “Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
storms, floods, washouts, arrests, the order of any Governmental Authority
having jurisdiction while the same is in force and effect, civil disturbances,
explosions, breakage, accident to machinery, storage tanks or lines of pipe,
inability to obtain or unavoidable delay in obtaining material or equipment, and
any other causes whether of the kind herein enumerated or otherwise not
reasonably within the control of the Party claiming suspension and which by the
exercise of due diligence such Party is unable to prevent or overcome.

- 2 -



--------------------------------------------------------------------------------



 



     “Frontier Cheyenne” shall have the meaning set forth in the introductory
paragraph.
     “Governmental Authority” means any federal, state, local or foreign
government or any provincial, departmental or other political subdivision
thereof, or any entity, body or authority exercising executive, legislative,
judicial, regulatory, administrative or other governmental functions or any
court, department, commission, board, bureau, agency, instrumentality or
administrative body of any of the foregoing.
     “Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination of, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.
     “Lease and Access Agreement” shall have the meaning set forth in the
Recitals.
     “Loss” shall have the meaning set forth in Section 2.2(e).
     “Monitoring Committee” shall have the meaning set forth in Section 7.1(a).
     “Monthly Payment” shall have the meaning set forth in Section 4.1.
     “Operating Partnership” shall have the meaning set forth in the Recitals.
     “Parties” or “Party” shall have the meaning set forth in the introductory
paragraph.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association or
Governmental Authority.
     “PPI” shall have the meaning set forth in Section 4.2(a).
     “Premises” shall have the meaning set forth in the Lease and Access
Agreement.
     “Prime Rate” shall have the meaning given such term in the Throughput
Agreement.
     “Purchase Agreement” shall have the meaning set forth in the Recitals.
     “Refinery Complex” shall have the meaning set forth in the Recitals.
     “Relevant Assets” shall have the meaning set forth in the Lease and Access
Agreement.
     “Standard Operating Practice” means such practices, methods, acts,
techniques, and standards as are in accordance with the normal and customary
practices in the industry and applicable Laws, and consistent with the
historical operation of the Refinery Complex by Frontier Cheyenne.

- 3 -



--------------------------------------------------------------------------------



 



     “SUMF Assets” means the systems and facilities located at the Refinery
Complex that are used in or necessary for the provision of the SUMF Items to
Cheyenne Logistics pursuant to this Agreement. The SUMF Assets shall include any
Connection Facilities.
     “SUMF Items” shall have the meaning set forth in the Recitals.
     “Term” shall have the meaning set forth in Section 10.1.
     “Third Party” means any Person other than Frontier Cheyenne, Cheyenne
Logistics or their respective Affiliates.
     “Throughput Agreement” means the Pipelines, Tankage and Loading Rack
Throughput Agreement (Cheyenne) by and between Frontier Cheyenne and Cheyenne
Logistics dated the date hereof.
     1.2 Interpretation.
          (a) Any reference to the singular includes the plural and vice versa,
any reference to natural persons includes legal persons and vice versa, and any
reference to a gender includes the other gender.
          (b) The words “hereof”, “herein”, and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement.
          (c) Any reference to Articles, Sections, Exhibits and Schedules are,
unless otherwise stated, references to Articles, Sections, Exhibits and
Schedules of or to this Agreement. The headings in this Agreement have been
inserted for convenience only and shall not be taken into account in its
interpretation.
          (d) Exhibit A hereto forms an integral part of this Agreement and is
equally binding therewith. Any reference to “this Agreement” shall include such
Exhibit A.
          (e) References to a Person shall include any permitted assignee or
successor to such party in accordance with this Agreement.
          (f) If any period is referred to in this Agreement by way of reference
to a number of days, the days shall be calculated exclusively of the first and
inclusively of the last day unless the last day falls on a day that is not a
Business Day in which case the last day shall be the next succeeding Business
Day.
          (g) The use of “or” is not intended to be exclusive unless explicitly
indicated otherwise.
          (h) The words “includes,” “including,” or any derivation thereof shall
mean “including without limitation.”

- 4 -



--------------------------------------------------------------------------------



 



ARTICLE 2
RELATIONSHIP OF PARTIES
     2.1 Rights and Obligations.
     The Parties hereby enter into this Agreement for the purpose of setting
forth their respective rights and obligations relating to the provision by
Frontier Cheyenne of the SUMF Items to Cheyenne Logistics in connection with
Cheyenne Logistics’ ownership, operation and maintenance of the Relevant Assets.
     2.2 Nature of the Relationship.
          (a) Except as provided herein, this Agreement shall not in any manner
limit the Parties in carrying on their respective separate businesses or
operations or impose upon any Party a fiduciary duty vis-à-vis the other Party.
          (b) Frontier Cheyenne and Cheyenne Logistics recognize that portions
of each of their respective businesses and operations are conducted within the
Refinery Complex, and that necessary interactions result from such proximity.
The respective businesses and operations of Frontier Cheyenne and Cheyenne
Logistics will be managed and conducted by them, as independent companies, and
each may act and conduct its business and operations independently wherever
possible. Further, Frontier Cheyenne and Cheyenne Logistics recognize their
mutual responsibility to support the capability of each other to continue to
conduct their respective businesses and operations for routine and non-routine
activities (including, but not limited to, start-ups, shut downs, turnarounds,
emergencies and other infrequent events).
          (c) Notwithstanding the foregoing, nothing in this Agreement and no
actions taken by the Parties shall constitute a partnership, joint venture,
association or other co-operative entity among the Parties or authorize either
Party to represent or contract on behalf of the other Party. Frontier Cheyenne,
as the supplier of the SUMF Items, is acting solely as an independent contractor
and is not an agent of Cheyenne Logistics. The provision of the SUMF Items
hereunder shall be under the sole supervision, control and direction of Frontier
Cheyenne and not Cheyenne Logistics.
          (d) Notwithstanding Cheyenne Logistics’ obligation to maintain and
operate the Relevant Assets and Additional Improvements and comply with
applicable Laws, Frontier Cheyenne and Cheyenne Logistics acknowledge that
Frontier Cheyenne may, as required by any applicable Governmental Authorities,
maintain air quality and other environmental permits in its name. Consequently
and also for the ease of administration, Frontier Cheyenne may maintain in its
name the air quality permits and other authorizations applicable to all, or part
of, the Relevant Assets and Additional Improvements and may be responsible for
making any reports or other notifications to Governmental Authorities pursuant
to such permits or Laws; provided that upon Frontier Cheyenne’s written request
Cheyenne Logistics shall apply for, obtain and maintain any such permits in its
name. Nothing in this Agreement shall reduce Cheyenne Logistics’ obligations
under Laws with respect to the Relevant Assets and Additional Improvements.
          (e) Notwithstanding the foregoing, Cheyenne Logistics shall defend,
indemnify, and hold harmless Frontier Cheyenne and its representatives and
agents from and

- 5 -



--------------------------------------------------------------------------------



 



against all claims, demands, liabilities, causes of action, suits, judgments,
damages and expenses (including reasonable attorneys’ fees) arising from any
injury to or death of any person or the damage to or theft, destruction, loss or
loss of use of, any property or inconvenience (a “Loss”) related to Frontier
Cheyenne’s performance under this Agreement (including the performance by
Frontier Cheyenne’s employees and contractors), except to the extent caused by
the gross negligence or willful misconduct of Frontier Cheyenne or its
employees, agents or contractors. It being agreed that this indemnity is
intended to indemnify Frontier Cheyenne against the consequences of their own
negligence or fault, even when Frontier Cheyenne or its employees, agents or
contractors are jointly, comparatively, contributively, or concurrently
negligent with Cheyenne Logistics, and even though any such claim, cause of
action or suit is based upon or alleged to be based upon the strict liability of
Frontier Cheyenne or its employees, agents or contractors; however, such
indemnity shall not apply to the sole or gross negligence or willful misconduct
of Frontier Cheyenne and its employees, agents or contractors. The indemnity set
forth in this Section shall survive termination or expiration of this Agreement
and shall not terminate or be waived, diminished or affected in any manner by
any abatement or apportionment of the Annual Service Fee (as defined below)
under any provision of this Agreement. If any proceeding is filed for which
indemnity is required hereunder, Cheyenne Logistics agrees, upon request
therefor, to defend Frontier Cheyenne in such proceeding at its sole cost using
counsel satisfactory to Frontier Cheyenne.
ARTICLE 3
PROVISION OF SUMF ITEMS
     3.1 Provision of SUMF Items.
          (a) During the Term of this Agreement, Frontier Cheyenne shall make
available and provide to Cheyenne Logistics, in accordance with the terms and
conditions of this Agreement, the SUMF Items described more fully on Exhibit A
to this Agreement for use by Cheyenne Logistics and any of its Affiliates and
agents in connection with Cheyenne Logistics’ ownership, operation and
maintenance of the Relevant Assets and any Additional Improvements.
          (b) If Cheyenne Logistics reasonably believes in good faith that a
SUMF Item provided is not of the quality or quantity necessary to operate and
maintain the Relevant Assets and any Additional Improvements as currently
operated and maintained, Cheyenne Logistics may deliver written notice of such
claim. If Frontier Cheyenne does not reasonably satisfy Cheyenne Logistics’
claim pursuant to the foregoing sentence within 30 days after receipt of such
notice (or if such claim is of a nature that cannot be resolved within 30 days,
if Frontier Cheyenne does not commence to satisfy such claim within 30 days
after receipt of such notice and thereafter diligently pursue satisfying such
claim to completion), then Cheyenne Logistics may reject such SUMF Item and
submit a proposal to Frontier Cheyenne to reduce the amount of the Annual
Service Fee in accordance with Section 4.3. If Frontier Cheyenne refuses to
reduce the Annual Service Fee, the Dispute shall be resolved in accordance with
the provisions of Article 9.
          (c) Frontier Cheyenne shall notify Cheyenne Logistics as soon as
practicable of any actual or anticipated changes in the character of any SUMF
Item or any actual or

- 6 -



--------------------------------------------------------------------------------



 



anticipated interruptions, shut-downs, turnarounds or similar events that may
adversely affect the provision of any SUMF Item.
          (d) Frontier Cheyenne shall provide all SUMF Items and perform all
services hereunder in accordance with Standard Operating Practice. The provision
of all SUMF Items and services hereunder shall be on a non-discriminatory basis
comparable to that provided or performed by Frontier Cheyenne with respect to
its own business at the Refinery Complex unless otherwise specified herein.
     3.2 Increased Quantities and Additional SUMF Items.
          (a) If subsequent to the date hereof increased quantities of any SUMF
Item are reasonably required by Cheyenne Logistics in connection with its
ownership, operation or maintenance of the Relevant Assets or any improvements
or additions thereto, Frontier Cheyenne shall use commercially reasonable
efforts to provide such increased quantities of such SUMF Item on the same terms
and conditions set forth in Exhibit A, so long as the provision of such
increased quantities does not interfere in any material respect with Frontier
Cheyenne’s operations at the Refinery Complex or require Frontier Cheyenne to
make a capital improvement to any SUMF Asset. If the provision by Frontier
Cheyenne of increased quantities of any SUMF Item as requested by Cheyenne
Logistics would require Frontier Cheyenne to make such a capital improvement,
then Cheyenne Logistics may submit a request to Frontier Cheyenne pursuant to
Section 6.1. The Annual Service Fee with respect to increased quantities of any
SUMF Item requested by Cheyenne Logistics may be increased in accordance with
Article 4 of this Agreement. Notwithstanding anything to the contrary herein, in
the event that (i) Cheyenne Logistics uses the Relevant Assets to provide
services to third parties, (ii) Cheyenne Logistics’ provision of such
third-party services results in a material increase of any SUMF Item required by
Cheyenne Logistics, and (iii) provision of such SUMF Items is available to
Cheyenne Logistics from third-party vendors on commercially reasonable terms,
then Frontier Cheyenne may decline to provide such increased and additional SUMF
Item. Further, if, in Frontier Cheyenne’s sole discretion, the provision of any
SUMF Item by Frontier Cheyenne in connection with Cheyenne Logistics’ provision
of services to third parties could expose Frontier Cheyenne or Frontier
Cheyenne’s assets to environmental risk or liability, then Frontier Cheyenne may
refuse to provide such SUMF Item in connection with Cheyenne Logistics’
provision of services to third parties.
          (b) If subsequent to the date hereof one or more additional SUMF Items
not specifically described herein, but which are being produced or utilized by
Frontier Cheyenne or its Affiliates in the normal course of their operations at
the Refinery Complex (“Additional SUMF Items”), are or become reasonably
necessary to operate or maintain the Relevant Assets and any Additional
Improvements, Frontier Cheyenne shall use commercially reasonable efforts to
provide such Additional SUMF Items on terms and conditions consistent with the
provision of the existing SUMF Items by Frontier Cheyenne. The Annual Service
Fee with respect to such Additional SUMF Items may be increased in accordance
with Article 4 of this Agreement.
     3.3 Use of SUMF Items. Cheyenne Logistics agrees to utilize the SUMF Items
solely in connection with its ownership, operation and maintenance of the
Relevant Assets and any

- 7 -



--------------------------------------------------------------------------------



 



Additional Improvements; provided, however, that no provision of this Agreement
shall obligate Cheyenne Logistics in any way to utilize all or part of the SUMF
Items.
     3.4 SUMF Assets. Subject to Article 8, Frontier Cheyenne shall be
responsible for operating and maintaining the SUMF Assets, at its sole cost and
expense, in accordance with Standard Operating Practice. Except for any capital
improvement project proposed by Cheyenne Logistics under Article 6 or undertaken
by Cheyenne Logistics under Article 5, Frontier Cheyenne shall be responsible
for all costs and expenses of any capital improvements to, or acquisitions of
additional, SUMF Assets.
     3.5 Access. Section 2.2 of the Lease and Access Agreement sets forth the
relative rights of Cheyenne Logistics and Frontier Cheyenne with respect to
(a) access by Cheyenne Logistics to the buildings and other assets owned or
leased by Frontier Cheyenne located at the Refinery Complex that are reasonably
necessary for the operation of the Relevant Assets and any Additional
Improvements and (b) access by Frontier Cheyenne to the Premises in order to
inspect, repair or maintain any SUMF Assets, and such section is incorporated
herein by reference.
ARTICLE 4
ANNUAL SERVICE FEE
     4.1 Annual Service Fee; Monthly Payment. Within thirty (30) days following
the end of each calendar month, Cheyenne Logistics will pay Frontier Cheyenne an
amount equal to one-twelfth (1/12) (the “Monthly Payment”) of the aggregate of
all fees set forth on Exhibit A (the “Annual Service Fee”) for the provision by
Frontier Cheyenne and its Affiliates to Cheyenne Logistics during such calendar
month of all the SUMF Items described in Exhibit A. The Monthly Payment for the
first month under the Term of this Agreement will be prorated based on the
number of days elapsed from the date of this Agreement through the last day of
the first calendar month and the number of days in such calendar month.
     4.2 Increases in Annual Service Fee.
          (a) The Annual Service Fee shall be adjusted on July 1 of each
calendar year commencing on July 1, 2012, by an amount equal to the upper change
in the annual change rounded to four decimal places of the Producers Price
Index-Commodities-Finished Goods, (PPI), et al. (“PPI”), produced by the U.S.
Department of Labor, Bureaus of Labor Statistics; provided that the Annual
Service Fee shall never be increased by more than 3% for any such calendar year.
The series ID is WPUSOP3000 as of June 1, 2011 — located at
http://www.bls.gov/data/. The change factor shall be calculated as follows:
annual PPI index (most current year) less annual PPI index (most current year
minus 1) divided by annual PPI index (most current year minus 1). An example for
year 2009 change is: [PPI (2008) — PPI (2007)] / PPI (2007) or (177.1 — 166.6) /
166.6 or .063 or 6.3%. If the PPI index change is negative in a given year then
there will be no change in the Annual Service Fee. If the above index is no
longer published, then Frontier Cheyenne and Cheyenne Logistics shall negotiate
in good faith to agree on a new index that gives comparable protection against
inflation, and the same method of adjustment for increases in the new index
shall be used to calculate increases in

- 8 -



--------------------------------------------------------------------------------



 



the Annual Service Fee. If the Parties are unable to agree, a new index will be
determined by binding arbitration in accordance with Section 9.1(d) herein.
          (b) Frontier Cheyenne may also increase the Annual Service Fee for any
calendar year by an amount equal to the actual cost to Frontier Cheyenne of
providing increased quantities of any SUMF Item or of providing any Additional
SUMF Items pursuant to Sections 3.2(a) and (b) of this Agreement.
ARTICLE 5
CONNECTION FACILITIES
     5.1 Connection Facilities.
          (a) Where necessary, Cheyenne Logistics shall install or cause to be
installed, at the expense of Cheyenne Logistics or Frontier Cheyenne as mutually
agreed, one or more Connection Facilities, which shall be of a quality and type
reasonably necessary to establish appropriate interconnections between the
Relevant Assets and the SUMF Assets. The design of any necessary Connection
Facilities shall be submitted by Cheyenne Logistics for review by Frontier
Cheyenne. Frontier Cheyenne shall have thirty (30) days in which to notify
Cheyenne Logistics of any modifications that are necessary to conform the design
to Standard Operating Practices and to comply with requirements of Governmental
Authorities, otherwise Frontier Cheyenne shall be deemed to have approved such
design.
          (b) Frontier Cheyenne and Cheyenne Logistics shall reasonably
cooperate with one another with respect to the installation, operation and
maintenance of the Connection Facilities so as to minimize any disruption to the
operation of the Refinery Complex, the Relevant Assets and the SUMF Assets.
ARTICLE 6
CAPITAL IMPROVEMENTS
     6.1 Capital Improvements Relating to Provision of SUMF Items. Cheyenne
Logistics may submit from time to time to Frontier Cheyenne written requests for
Frontier Cheyenne to undertake capital improvement projects relating to the
provision by Frontier Cheyenne of SUMF Items. Any such requests shall specify in
reasonable detail the capital improvements to be made, any permits that may be
required, the estimated cost of such capital improvements, any proposed changes
to this Agreement, and any other relevant information relating to such capital
improvement project. Frontier Cheyenne agrees that it will consider in good
faith any such request, but Frontier Cheyenne shall have no obligation to agree
to undertake any such capital improvement project and may reject any request by
Cheyenne Logistics. Frontier Cheyenne shall provide Cheyenne Logistics a written
explanation for the rejection of any request. If Frontier Cheyenne agrees to
undertake any such capital improvement project, Cheyenne Logistics shall be
responsible for all costs associated with such project, without duplication of
other amounts paid or payable by Cheyenne Logistics under this Agreement,
including, without limitation: (i) the cost of completing the capital
improvements; (ii) Frontier Cheyenne’s costs and expenses incurred in connection
with such project; and (iii) any increased costs of operation incurred or to be
incurred by Frontier Cheyenne as a result of such project; provided, however,

- 9 -



--------------------------------------------------------------------------------



 



that if other Persons receive any of the benefits of such capital improvement
project, such other Persons shall bear their respective pro rata shares of all
costs associated with such project (based upon and only to the extent of the
relative benefits received by them), and Cheyenne Logistics’ costs with respect
thereto shall be reimbursed by Frontier Cheyenne as, when, if and to the extent
savings are received or as, when, if and to the extent the other Person utilizes
such benefits.
ARTICLE 7
MONITORING COMMITTEE
     7.1 Monitoring Committee.
          (a) Frontier Cheyenne and Cheyenne Logistics shall jointly establish a
committee (the “Monitoring Committee”) to review the performance of this
Agreement and the provision of SUMF Items hereunder in an effort to ensure the
smooth and efficient performance of this Agreement. The Monitoring Committee
shall be comprised of one representative from Frontier Cheyenne and one
representative from Cheyenne Logistics. In addition, other representatives that
such Parties may reasonably require shall report to, and attend meetings of, the
Monitoring Committee.
          (b) The Monitoring Committee shall meet, either in person, by
telephone, or other means mutually acceptable to the members of the Monitoring
Committee, within three (3) months of the date of this Agreement and thereafter
no less than once every six (6) months throughout the Term (other than where the
Parties agree that such a periodic meeting is not necessary) and as otherwise
reasonably requested by a Party.
          (c) The Monitoring Committee shall endeavor in good faith to resolve
issues raised by either of the Parties in respect of the performance of this
Agreement and the provision of any SUMF Item hereunder. The Monitoring Committee
shall review the performance of the Parties in the provision and receipt of SUMF
Items under this Agreement and shall consider any proposed improvement plans.
          (d) The Monitoring Committee shall have the authority to develop
modifications or amendments to the Exhibits to this Agreement on behalf of the
Parties; however, to become effective any such modifications or amendments must
be in writing and be duly signed by the Parties. The Monitoring Committee shall,
as needed to carry out its duties under this Article 7, develop mutually agreed
protocols and administrative procedures.
ARTICLE 8
LIABILITY AND INDEMNIFICATION
     8.1 Limitation of Liability. Notwithstanding anything to the contrary in
this Agreement, neither Party nor its respective Affiliates shall be liable,
responsible or accountable in damages or otherwise to the other Party or its
respective Affiliates for any INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY
OR CONSEQUENTIAL DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES IN
TORT, CONTRACT OR OTHERWISE UNDER OR ON ACCOUNT OF THIS AGREEMENT, EXCEPT THOSE
PAYABLE TO THIRD PARTIES FOR WHICH CHEYENNE

- 10 -



--------------------------------------------------------------------------------



 



LOGISTICS, FRONTIER CHEYENNE OR THEIR RESPECTIVE AFFILIATES WOULD BE LIABLE
UNDER THIS ARTICLE 8.
     8.2 Indemnification.
          (a) CHEYENNE LOGISTICS SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
FRONTIER CHEYENNE AND ITS AFFILIATES FROM AND AGAINST ANY ADVERSE CONSEQUENCES
RESULTING OR ARISING FROM, OR ATTRIBUTABLE TO (A) THE FAILURE TO PERFORM ANY
COVENANT OR AGREEMENT MADE OR UNDERTAKEN BY CHEYENNE LOGISTICS IN THIS AGREEMENT
OR (B) ANY ACTS OR OMISSIONS OF CHEYENNE LOGISTICS AND ITS AFFILIATES IN
CONNECTION WITH THE PERFORMANCE OF CHEYENNE LOGISTICS’ OBLIGATIONS UNDER THIS
AGREEMENT THAT CONSTITUTE NEGLIGENCE, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.
          (b) FRONTIER CHEYENNE SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
CHEYENNE LOGISTICS AND ITS AFFILIATES FROM AND AGAINST ANY ADVERSE CONSEQUENCES
RESULTING OR ARISING FROM, OR ATTRIBUTABLE TO (A) THE FAILURE TO PERFORM ANY
COVENANT OR AGREEMENT MADE OR UNDERTAKEN BY FRONTIER CHEYENNE IN THIS AGREEMENT
OR (B) ANY ACTS OR OMISSIONS OF FRONTIER CHEYENNE AND ITS AFFILIATES IN
CONNECTION WITH THE PERFORMANCE OF FRONTIER CHEYENNE’S OBLIGATIONS UNDER THIS
AGREEMENT THAT CONSTITUTE NEGLIGENCE, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.
     8.3 Specific Performance. Notwithstanding anything to the contrary
contained in this Agreement, including this Article 8, each Party shall be
entitled to specific performance of the obligations of the other Party under
this Agreement.
     8.4 Survival. The provisions of this Article 8 shall survive the
termination of this Agreement.
ARTICLE 9
DISPUTE RESOLUTION
     9.1 Dispute Resolution.
          (a) Any Dispute arising out of or in connection with this Agreement,
including any question regarding the existence, validity or termination of this
Agreement, shall be exclusively resolved in accordance with this Article 9.
          (b) In the event of a Dispute between the Parties, the Parties shall,
within ten (10) days of a written request by either Party to the other Party,
meet in good faith to resolve such Dispute.
          (c) Any Dispute that cannot be resolved by the Parties shall be
submitted to the Monitoring Committee which shall endeavor to amicably resolve
the Dispute. The Parties

- 11 -



--------------------------------------------------------------------------------



 



shall provide the Monitoring Committee with such information as it reasonably
requires to enable it to determine the issues relevant to the Dispute.
          (d) If the Parties are unable to resolve the dispute within fifteen
(15) days after submission of such dispute to the Monitoring Committee (or such
other period as may be agreed by the Parties), either Party may submit the
matter to arbitration in accordance with the terms of the Throughput Agreement;
provided, however, that (i) the term “this Agreement” when used therein shall be
deemed to refer to this Agreement, (ii) the term “parties hereto” shall be
deemed to refer to the Parties to this Agreement, (iii) any reference to a Party
therein shall be deemed to refer to a Party under this Agreement, and (iv) the
term “Frontier Cheyenne” shall be deemed to refer to Frontier Refining LLC and
the term “Cheyenne Logistics” shall be deemed to refer to Cheyenne Logistics
LLC.
          (e) Pending resolution of any Dispute between the Parties, the Parties
shall continue to perform in good faith their respective obligations under this
Agreement based upon the last agreed performance demonstrated prior to the
Dispute.
          (f) Resolution of any Dispute between the Parties involving payment of
money by one Party to the other shall include payment of interest at the Prime
Rate from the original due date of such amount.
          (g) Each Party shall, in addition to all rights provided herein or
provided by Law, be entitled to the remedies of specific performance and
injunction to enforce its rights hereunder.
ARTICLE 10
TERM AND TERMINATION
     10.1 Term. This Agreement shall be in full force and effect on and from the
date hereof and shall continue for a term that is co-terminous with the Lease
and Access Agreement (the “Term”) such that if the Lease and Access Agreement is
terminated or expires for any reason, this Agreement shall also be deemed to
have terminated on the same date of the termination or expiration of the Lease
and Access Agreement.
     10.2 Termination by Frontier Cheyenne. Frontier Cheyenne may, in addition
to its other remedies, terminate this Agreement as a whole in any one of the
following circumstances:
          (a) if a Bankruptcy Event occurs and is continuing in relation to
Cheyenne Logistics or its Affiliates and Cheyenne Logistics does not provide
adequate assurances to Frontier Cheyenne within thirty (30) days of the
occurrence of the Bankruptcy Event that Cheyenne Logistics will continue to pay
the Annual Service Fee and other charges on the terms and conditions of this
Agreement;
          (b) with no less than thirty (30) days prior written notice following
a decision by Cheyenne Logistics to discontinue the operation of all or
substantially all of the Relevant Assets and any Additional Improvements; or

- 12 -



--------------------------------------------------------------------------------



 



          (c) if Cheyenne Logistics without proper justification fails to pay
any undisputed Annual Service Fee (or portion thereof) or other charge within
thirty (30) days of the date when such payment became due, and such failure
continues thereafter for a period of thirty (30) days after written notice from
Frontier Cheyenne.
     10.3 Effect of Termination.
          (a) Each Party shall use its reasonable commercial efforts to minimize
any adverse effect to the other Party resulting from the termination of the
rendering, in whole or in part, of any SUMF Item under this Agreement.
          (b) Within sixty (60) days after termination of this Agreement in
whole, Frontier Cheyenne shall provide Cheyenne Logistics with a final
accounting of the amount of (i) any Annual Service Fee and other applicable
charges due with respect to the period beginning on January 1 of the calendar
year in which the termination occurred and ending on the effective date of the
termination; and (ii) any unpaid and undisputed Annual Service Fee and other
applicable charges attributable to the prior calendar year. If Cheyenne
Logistics agrees with the total amount shown on the final accounting, Cheyenne
Logistics shall pay to Frontier Cheyenne such amount within thirty (30) days
following the receipt of such final accounting. The Parties shall meet in good
faith to resolve any Dispute relating to the final accounting as expeditiously
as possible.
          (c) Any termination of this Agreement, either in whole or in part, and
termination of any individual SUMF Item shall be without prejudice to the
accrued rights, remedies and liabilities of the Parties at the time of such
termination and all provisions of this Agreement necessary for the full
enjoyment thereof shall survive termination for the period so necessary.
          (d) If there is a Dispute regarding the termination of this Agreement
or a SUMF Item under this Article 10, then no termination shall occur until
thirty (30) days following resolution of the Dispute or by written agreement of
the Parties.
ARTICLE 11
GENERAL PROVISIONS
     11.1 Force Majeure. In the event of Cheyenne Logistics or Frontier Cheyenne
being rendered unable, wholly or in part, by Force Majeure to carry out its
obligations under this Agreement, it is agreed that on such Party’s giving
notice and full particulars of such Force Majeure to the other Party as soon as
practicable after the occurrence of the cause relied on, then the obligations of
the parties, so far as they are affected by such Force Majeure, shall be
suspended during the continuance of any inability so caused but for no longer
period, and such cause shall, as far as possible, be remedied with all
reasonable dispatch. It is understood and agreed that the settlement of strikes
or lockouts shall be entirely within the discretion of the Party having the
difficulty, and that the above requirements that any Force Majeure shall be
remedied with all reasonable dispatch shall not require the settlement of
strikes or lockouts by acceding to the demands of the opposing party when such
course is inadvisable in the discretion of the Party having the difficulty.
Notwithstanding anything in this Agreement to the contrary, inability of a

- 13 -



--------------------------------------------------------------------------------



 



Party to make payments when due, be profitable or to secure funds, arrange bank
loans or other financing, obtain credit or have adequate capacity or production
(other than for reasons of Force Majeure) shall not be regarded as events of
Force Majeure.
     11.2 Intellectual Property Rights. Neither this Agreement nor the
performance by either of the Parties of its duties hereunder shall operate to
convey, license or otherwise transfer from one Party to the other any patent,
know-how, trade secrets or other intellectual property rights. The copyright,
property and any other rights in any document or material supplied under this
Agreement shall, in the absence of any express provision to the contrary
thereon, remain with the disclosing Party.
     11.3 Notices. Any notice or other communication given under this Agreement
shall be in writing and shall be (i) delivered personally, (ii) sent by
documented overnight delivery service, (iii) sent by email transmission, or
(iv) sent by first class mail, postage prepaid (certified or registered mail,
return receipt requested). Such notice shall be deemed to have been duly given
(x) if received, on the date of the delivery, with a receipt for delivery,
(y) if refused, on the date of the refused delivery, with a receipt for refusal,
or (z) with respect to email transmissions, on the date the recipient confirms
receipt. Notices or other communications shall be directed to the following
addresses:
          Notices to Frontier Cheyenne:
c/o HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: President
Email address: president@hollyfrontier.com
with a copy, which shall not constitute notice, but is required in order to
giver proper notice, to:
c/o HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollyfrontier.com
          Notices to Cheyenne Logistics:
c/o Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, TX 75201
Attn: President
Email address: president@hollyenergy.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

- 14 -



--------------------------------------------------------------------------------



 



c/o Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollyenergy.com
          Any Party may at any time change its address for service from time to
time by giving notice to the other Parties in accordance with this Section 11.3.
     11.4 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
Party hereto. Upon such determination that any term or other provision is
invalid, illegal, or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
     11.5 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the Parties
hereto with respect to the subject matter hereof.
     11.6 Waiver. To be effective, any waiver of any right under this Agreement
must be in writing and signed by a duly authorized officer or representative of
the Party bound thereby.
     11.7 Incorporation by Reference. Any reference herein to any Exhibit to
this Agreement will incorporate such Exhibit herein as if it were set out in
full in the text of this Agreement.
     11.8 Succession and Assignment. This Agreement may be assigned in
connection with, and subject to the terms and conditions set forth in Section
13(b) of the Throughput Agreement, which such terms and conditions are
incorporated herein by reference. Notwithstanding anything to the contrary
herein or in the Throughput Agreement, Frontier Cheyenne may engage third-party
contractors to perform any of the services or actions Frontier Cheyenne is
required to perform hereunder without Cheyenne Logistics’ prior consent.
     11.9 Binding Effect. This Agreement will be binding upon, and will inure to
the benefit of, the Parties and their respective successors, permitted assigns
and legal representatives.
     11.10 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by, or on behalf of, each of the Parties hereto.
     11.11 No Third Party Beneficiaries. No Person not a Party to this Agreement
will have any rights under this Agreement as a third party beneficiary or
otherwise.

- 15 -



--------------------------------------------------------------------------------



 



     11.12 Governing Law. THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF WYOMING WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW RULES THAT WOULD DIRECT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
     11.13 Cooperation. The Parties acknowledge that they are entering into a
long-term arrangement in which the cooperation of both Parties will be required.
If, during the Term of this Agreement, changes in the operations, facilities or
methods of either Party will materially benefit a Party without detriment to the
other Party, the Parties commit to each other to make reasonable efforts to
cooperate and assist each other.
     11.14 Further Assurances. The Parties shall execute such additional
documents and shall cause such additional actions to be taken as may be required
or, in the judgment of any Party, be necessary or desirable, to effect or
evidence the provisions of this Agreement and the transactions contemplated
hereby.
     11.15 Recording. Upon the request of any Party, Cheyenne Logistics and
Frontier Cheyenne shall execute, acknowledge, deliver and record a “short form”
memorandum of this Agreement.
     11.16 Conflicts Between Agreements. In the event a conflict between the
terms and conditions contained in the Throughput Agreement or the other
Ancillary Agreements and this Agreement arises in connection with any matter
pertaining to the provision of the SUMF Items, the terms and conditions
contained in the Throughput Agreement will govern. Nothing contained in this
Agreement shall be deemed to limit or restrict Cheyenne Logistics’ rights to
fully use and enjoy the rights and benefits it has under the Purchase Agreements
or the other Ancillary Agreements.
     11.17 Counterparts. This Agreement may be executed in one or more
counterparts, and by the Parties hereto in separate counterparts, each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
[Remainder of Page Intentionally Left Blank]

- 16 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their duly authorized officers or representatives to be effective as of
November 1, 2011.
Frontier Cheyenne:

                  FRONTIER REFINING LLC,         a Delaware limited liability
company    
 
           
 
  By:        
 
     
 
        Name: James M. Stump         Title: Senior Vice President, Refinery
Operations    

Cheyenne Logistics:

                  CHEYENNE LOGISTICS LLC,         a Delaware limited liability
company    
 
           
 
  By:        
 
     
 
        Name: Mark T. Cunningham         Title: Vice President, Operations    

Signature Page –
Site Services Agreement (Cheyenne)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Frontier Cheyenne will supply the services listed on this Exhibit A to Cheyenne
Logistics with respect to Cheyenne Logistics’ ownership, operation and
maintenance of the Relevant Assets. Cheyenne Logistics will pay Frontier
Cheyenne the Annual Service Fee of $240,000 (such payment to be made in monthly
installments) for these services.

  •   Wastewater Processing — Provided that the Wyoming Department of
Environmental Quality (“WDEQ”) does not object, all waste water treatment will
be supplied to Cheyenne Logistics by Frontier Cheyenne from existing Refinery
Complex sources. This treatment pertains to dock and sump materials generated
during the normal course of operations and includes sump generated waste
materials. The Parties acknowledge that WDEQ may impose pre-treatment standards
on any waste waters Cheyenne Logistics releases to Frontier Cheyenne for
processing.     •   Fire Protection — Frontier Cheyenne will provide response
support in the event of an emergency. Frontier Cheyenne will maintain the
existing tank farm fire water system and any necessary improvements will be made
by Frontier Cheyenne.     •   Security — All security patrols, monitoring and
surveillance will be provided to Cheyenne Logistics by Frontier Cheyenne.     •
  Utilities — All gas, water, steam and electricity will be furnished by
Frontier Cheyenne for operation of all the Relevant Assets within the Refinery
Complex.     •   Air Permit — Frontier Cheyenne will retain the Relevant Assets
on all applicable air permits and will handle all agency reporting requirements.
Cheyenne Logistics will supply field data to Frontier Cheyenne necessary for
Frontier Cheyenne to fulfill its reporting requirements.     •   Solid /
Hazardous Waste Processing — Under the provisions of the Resource Conservation
and Recovery Act (RCRA) Cheyenne Logistics and Frontier Cheyenne will be
co-generators of any solid / hazardous wastes that may be generated by El Dorado
Logistics at the contiguous facility. Any such wastes shipped under a hazardous
waste manifest will show Frontier Cheyenne as the generator.     •   Spill
Prevention Control and Countermeasures (SPCC) Plan — Frontier Cheyenne will
maintain a facility-wide SPCC plan clearly identifying those assets owned by
both parties and their resultant responsibilities.     •   IT Infrastructure —
Cheyenne Logistics will be entitled to access and use of all necessary IT
infrastructures for the operation of the Relevant Assets. Frontier Cheyenne will
maintain all IT infrastructures.

Exhibit A - 1



--------------------------------------------------------------------------------



 



  •   Office Space — Frontier Cheyenne will furnish necessary office space for
the employees of Cheyenne Logistics.     •   Parking —Frontier Cheyenne will
provide parking necessary for Cheyenne Logistics’ employees’ personal vehicles,
Cheyenne Logistics’ company-owned vehicles, and auxiliary maintenance equipment.
    •   Maintenance, Warehouse Storage and Shop — Frontier Cheyenne will provide
all warehouse storage necessary to store maintenance and spare part inventories
for Cheyenne Logistics’ exclusive use. These storage areas will be secured and
controlled separate from Frontier Cheyenne’s warehouse operations.     •  
Contract Maintenance Labor — Frontier Cheyenne will provide maintenance labor to
Cheyenne Logistics on an as-needed basis. Frontier Cheyenne will charge Cheyenne
Logistics an agreed hourly rate for the maintenance services.     •   Laydown
Area — Frontier Cheyenne will provide Cheyenne Logistics an outdoor laydown area
for maintenance and project activities. The area will be separate from Frontier
Cheyenne’s laydown area.     •   LDAR Monitoring and Reporting — Frontier
Cheyenne will provide to Cheyenne Logistics services necessary to perform leak
monitoring on all Relevant Assets within the Refinery Complex as required by any
applicable consent decree. Frontier Cheyenne’s and Cheyenne Logistics’ employees
will be included in the refinery LDAR training program. Frontier Cheyenne will
provide data to Cheyenne Logistics on all LDAR surveillance activities.     •  
PSM — Frontier Cheyenne will include all Relevant Assets in the PSM program and
procedures. Frontier Cheyenne will provide all necessary PSM management and
administrative services. Cheyenne Logistics will participate in all processes
necessary under PSM in order to maintain compliance.     •   Laboratory Services
— Frontier Cheyenne will provide all laboratory services necessary for quality
control, blending and regulatory activities. The services will include analysis
of samples from blend stocks, finished products and crude oils.     •  
Telephones — Frontier Cheyenne will provide all local and long distance
telephone (land line only) service.     •   Knock Engines — Frontier Cheyenne
will provide all maintenance and calibration of the knock engines.

Exhibit A - 2



--------------------------------------------------------------------------------



 



EXHIBIT H

Form of El Dorado Site Services Agreement

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
SITE SERVICES AGREEMENT
(EL DORADO)
     This Site Services Agreement (this “Agreement”), is entered into as of
November 9, 2011 to be effective as of November 1, 2011 by and between FRONTIER
EL DORADO REFINING LLC, a limited liability company organized and existing under
the laws of Delaware (“Frontier El Dorado”), and EL DORADO LOGISTICS LLC, a
limited liability company organized and existing under the laws of Delaware (“El
Dorado Logistics”). Frontier El Dorado and El Dorado Logistics are hereinafter
collectively referred to as “Parties” and each singularly as a “Party”).
R E C I T A L S:
     WHEREAS, pursuant to the terms of that certain LLC Interest Purchase
Agreement, dated effective as of November 1, 2011 (the “Purchase Agreement”), by
and among HollyFrontier Corporation, a Delaware corporation, Frontier El Dorado
and Frontier Refining LLC, a Delaware limited liability company, as Sellers,
Holly Energy Partners — Operating, L.P., a Delaware limited partnership (the
“Operating Partnership”), as Buyer, and Holly Energy Partners, L.P., a Delaware
limited partnership, the Operating Partnership acquired all of the issued and
outstanding limited liability company interests of El Dorado Logistics, the
owner of the Relevant Assets (as defined in the Lease and Access Agreement);
     WHEREAS, simultaneously herewith, Frontier El Dorado and El Dorado
Logistics are entering into that certain Lease and Access Agreement (El Dorado)
dated as of the date hereof (the “Lease and Access Agreement”) pursuant to
which, among other things, El Dorado Logistics will lease from Frontier El
Dorado the real property on which the Relevant Assets (as defined in the Lease
and Access Agreement are located within that certain refinery complex owned by
Frontier El Dorado, commonly known as the El Dorado Refinery, and located in the
City of El Dorado, Butler County, Kansas (the “Refinery Complex”); and
     WHEREAS, Frontier El Dorado has agreed to provide to El Dorado Logistics,
and El Dorado Logistics has agreed to accept, shared use of certain services,
utilities, materials and facilities as more fully described on Exhibit A (each
an “SUMF Item” and collectively the “SUMF Items”) located at the Refinery
Complex that are necessary to operate and maintain the Relevant Assets as
currently operated and maintained.
     NOW THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS AND INTERPRETATIONS
     1.1 Definitions.
     For purposes of this Agreement, the following capitalized terms shall have
the meanings specified herein. Capitalized terms used in this Agreement and not
otherwise defined shall have the meanings for such terms set forth in the Lease
and Access Agreement.
     “Affiliate” has the meaning given such term in the Purchase Agreement.
     “Additional Improvements” shall have the meaning given such term in the
Lease and Access Agreement.
     “Additional SUMF Items” shall have the meaning set forth in Section 3.2(b).
     “Agreement” shall have the meaning set forth in the introductory paragraph.
     “Ancillary Agreements” means, collectively, the Purchase Agreement, the
Lease and Access Agreement, the Throughput Agreement and any other agreement
executed by the Parties hereto in connection with the Operating Partnership’s
acquisition of El Dorado Logistics and El Dorado Logistics’ ownership of the
Relevant Assets that has not been otherwise amended or superseded.
     “Annual Service Fee” shall have the meaning set forth in Section 4.1.
     “Bankruptcy Event” means, in relation to any Party, (i) the making of a
general assignment for the benefit of creditors by such Party; (ii) the entering
into of any arrangement or composition with creditors as a result of insolvency
(other than for the purposes of a solvent reconstruction or amalgamation);
(iii) the institution by such Party of proceedings (a) seeking to adjudicate
such Party as bankrupt or insolvent or seeking protection or relief from
creditors, or (b) seeking liquidation, winding up, or rearrangement,
reorganization or adjustment of such Party or its debts (other than for purposes
of a solvent reconstruction or amalgamation), or (c) seeking the entry of an
order for the appointment of a receiver, trustee or other similar official for
such Party or for all or a substantial part of such Party’s assets; or (iv) the
institution of any proceeding of the type described in (iii) above against such
Party, which proceeding shall not have been dismissed within ninety (90) days
following its institution.
     “Connection Facilities” means all physical interconnections and related
equipment and facilities required to deliver the SUMF Items described in
Exhibit A to the Relevant Assets from various locations within the Refinery
Complex.
     “Dispute” means any dispute or difference that arises between the Parties
in connection with or arising out of this Agreement (including, any dispute as
to the termination or invalidity of this Agreement or any provision of it).
     “El Dorado Logistics” shall have the meaning set forth in the introductory
paragraph.

- 2 -



--------------------------------------------------------------------------------



 



     “Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
storms, floods, washouts, arrests, the order of any Governmental Authority
having jurisdiction while the same is in force and effect, civil disturbances,
explosions, breakage, accident to machinery, storage tanks or lines of pipe,
inability to obtain or unavoidable delay in obtaining material or equipment, and
any other causes whether of the kind herein enumerated or otherwise not
reasonably within the control of the Party claiming suspension and which by the
exercise of due diligence such Party is unable to prevent or overcome.
     “Frontier El Dorado” shall have the meaning set forth in the introductory
paragraph.
     “Governmental Authority” means any federal, state, local or foreign
government or any provincial, departmental or other political subdivision
thereof, or any entity, body or authority exercising executive, legislative,
judicial, regulatory, administrative or other governmental functions or any
court, department, commission, board, bureau, agency, instrumentality or
administrative body of any of the foregoing.
     “Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination of, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.
     “Lease and Access Agreement” shall have the meaning set forth in the
Recitals.
     “Loss” shall have the meaning set forth in Section 2.2(e).
     “Monitoring Committee” shall have the meaning set forth in Section 7.1(a).
     “Monthly Payment” shall have the meaning set forth in Section 4.1.
     “Operating Partnership” shall have the meaning set forth in the Recitals.
     “Parties” or “Party” shall have the meaning set forth in the introductory
paragraph.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association or
Governmental Authority.
     “PPI” shall have the meaning set forth in Section 4.2(a).
     “Premises” shall have the meaning set forth in the Lease and Access
Agreement.
     “Prime Rate” shall have the meaning given such term in the Throughput
Agreement.
     “Purchase Agreement” shall have the meaning set forth in the Recitals.

- 3 -



--------------------------------------------------------------------------------



 



     “Refinery Complex” shall have the meaning set forth in the Recitals.
     “Relevant Assets” shall have the meaning set forth in the Lease and Access
Agreement.
     “Standard Operating Practice” means such practices, methods, acts,
techniques, and standards as are in accordance with the normal and customary
practices in the industry and applicable Laws, and consistent with the
historical operation of the Refinery Complex by Frontier El Dorado.
     “SUMF Assets” means the systems and facilities located at the Refinery
Complex that are used in or necessary for the provision of the SUMF Items to El
Dorado Logistics pursuant to this Agreement. The SUMF Assets shall include any
Connection Facilities.
     “SUMF Items” shall have the meaning set forth in the Recitals.
     “Term” shall have the meaning set forth in Section 10.1.
     “Third Party” means any Person other than Frontier El Dorado, El Dorado
Logistics or their respective Affiliates.
     “Throughput Agreement” means the Pipelines, Tankage and Loading Rack
Throughput Agreement (El Dorado) by and between Frontier El Dorado and El Dorado
Logistics dated the date hereof.
     1.2 Interpretation.
          (a) Any reference to the singular includes the plural and vice versa,
any reference to natural persons includes legal persons and vice versa, and any
reference to a gender includes the other gender.
          (b) The words “hereof”, “herein”, and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement.
          (c) Any reference to Articles, Sections, Exhibits and Schedules are,
unless otherwise stated, references to Articles, Sections, Exhibits and
Schedules of or to this Agreement. The headings in this Agreement have been
inserted for convenience only and shall not be taken into account in its
interpretation.
          (d) Exhibit A hereto forms an integral part of this Agreement and is
equally binding therewith. Any reference to “this Agreement” shall include such
Exhibit A.
          (e) References to a Person shall include any permitted assignee or
successor to such party in accordance with this Agreement.
          (f) If any period is referred to in this Agreement by way of reference
to a number of days, the days shall be calculated exclusively of the first and
inclusively of the last

- 4 -



--------------------------------------------------------------------------------



 



day unless the last day falls on a day that is not a Business Day in which case
the last day shall be the next succeeding Business Day.
          (g) The use of “or” is not intended to be exclusive unless explicitly
indicated otherwise.
          (h) The words “includes,” “including,” or any derivation thereof shall
mean “including without limitation.”
ARTICLE 2
RELATIONSHIP OF PARTIES
     2.1 Rights and Obligations.
     The Parties hereby enter into this Agreement for the purpose of setting
forth their respective rights and obligations relating to the provision by
Frontier El Dorado of the SUMF Items to El Dorado Logistics in connection with
El Dorado Logistics’ ownership, operation and maintenance of the Relevant
Assets.
     2.2 Nature of the Relationship.
          (a) Except as provided herein, this Agreement shall not in any manner
limit the Parties in carrying on their respective separate businesses or
operations or impose upon any Party a fiduciary duty vis-à-vis the other Party.
          (b) Frontier El Dorado and El Dorado Logistics recognize that portions
of each of their respective businesses and operations are conducted within the
Refinery Complex, and that necessary interactions result from such proximity.
The respective businesses and operations of Frontier El Dorado and El Dorado
Logistics will be managed and conducted by them, as independent companies, and
each may act and conduct its business and operations independently wherever
possible. Further, Frontier El Dorado and El Dorado Logistics recognize their
mutual responsibility to support the capability of each other to continue to
conduct their respective businesses and operations for routine and non-routine
activities (including, but not limited to, start-ups, shut downs, turnarounds,
emergencies and other infrequent events).
          (c) Notwithstanding the foregoing, nothing in this Agreement and no
actions taken by the Parties shall constitute a partnership, joint venture,
association or other co-operative entity among the Parties or authorize either
Party to represent or contract on behalf of the other Party. Frontier El Dorado,
as the supplier of the SUMF Items, is acting solely as an independent contractor
and is not an agent of El Dorado Logistics. The provision of the SUMF Items
hereunder shall be under the sole supervision, control and direction of Frontier
El Dorado and not El Dorado Logistics.
          (d) Notwithstanding El Dorado Logistics’ obligation to maintain and
operate the Relevant Assets and Additional Improvements and comply with
applicable Laws, Frontier El Dorado and El Dorado Logistics acknowledge that
Frontier El Dorado may, as required by any applicable Governmental Authorities,
maintain air quality and other environmental permits in its

- 5 -



--------------------------------------------------------------------------------



 



name. Consequently and also for the ease of administration, Frontier El Dorado
may maintain in its name the air quality permits and other authorizations
applicable to all, or part of, the Relevant Assets and Additional Improvements
and may be responsible for making any reports or other notifications to
Governmental Authorities pursuant to such permits or Laws; provided that upon
Frontier El Dorado’s written request El Dorado Logistics shall apply for, obtain
and maintain any such permits in its name. Nothing in this Agreement shall
reduce El Dorado Logistics’ obligations under Laws with respect to the Relevant
Assets and Additional Improvements.
          (e) Notwithstanding the foregoing, El Dorado Logistics shall defend,
indemnify, and hold harmless Frontier El Dorado and its representatives and
agents from and against all claims, demands, liabilities, causes of action,
suits, judgments, damages and expenses (including reasonable attorneys’ fees)
arising from any injury to or death of any person or the damage to or theft,
destruction, loss or loss of use of, any property or inconvenience (a “Loss”)
related to Frontier El Dorado’s performance under this Agreement (including the
performance by Frontier El Dorado’s employees and contractors), except to the
extent caused by the gross negligence or willful misconduct of Frontier El
Dorado or its employees, agents or contractors. It being agreed that this
indemnity is intended to indemnify Frontier El Dorado against the consequences
of their own negligence or fault, even when Frontier El Dorado or its employees,
agents or contractors are jointly, comparatively, contributively, or
concurrently negligent with El Dorado Logistics, and even though any such claim,
cause of action or suit is based upon or alleged to be based upon the strict
liability of Frontier El Dorado or its employees, agents or contractors;
however, such indemnity shall not apply to the sole or gross negligence or
willful misconduct of Frontier El Dorado and its employees, agents or
contractors. The indemnity set forth in this Section shall survive termination
or expiration of this Agreement and shall not terminate or be waived, diminished
or affected in any manner by any abatement or apportionment of the Annual
Service Fee (as defined below) under any provision of this Agreement. If any
proceeding is filed for which indemnity is required hereunder, El Dorado
Logistics agrees, upon request therefor, to defend Frontier El Dorado in such
proceeding at its sole cost using counsel satisfactory to Frontier El Dorado.
ARTICLE 3
PROVISION OF SUMF ITEMS
     3.1 Provision of SUMF Items.
          (a) During the Term of this Agreement, Frontier El Dorado shall make
available and provide to El Dorado Logistics, in accordance with the terms and
conditions of this Agreement, the SUMF Items described more fully on Exhibit A
to this Agreement for use by El Dorado Logistics and any of its Affiliates and
agents in connection with El Dorado Logistics’ ownership, operation and
maintenance of the Relevant Assets and any Additional Improvements.
          (b) If El Dorado Logistics reasonably believes in good faith that a
SUMF Item provided is not of the quality or quantity necessary to operate and
maintain the Relevant Assets and any Additional Improvements as currently
operated and maintained, El Dorado Logistics may deliver written notice of such
claim. If Frontier El Dorado does not reasonably satisfy El Dorado Logistics’
claim pursuant to the foregoing sentence within 30 days after receipt of such
notice (or if such claim is of a nature that cannot be resolved within 30 days,
if Frontier El

- 6 -



--------------------------------------------------------------------------------



 



Dorado does not commence to satisfy such claim within 30 days after receipt of
such notice and thereafter diligently pursue satisfying such claim to
completion), then El Dorado Logistics may reject such SUMF Item and submit a
proposal to Frontier El Dorado to reduce the amount of the Annual Service Fee in
accordance with Section 4.3. If Frontier El Dorado refuses to reduce the Annual
Service Fee, the Dispute shall be resolved in accordance with the provisions of
Article 9.
          (c) Frontier El Dorado shall notify El Dorado Logistics as soon as
practicable of any actual or anticipated changes in the character of any SUMF
Item or any actual or anticipated interruptions, shut-downs, turnarounds or
similar events that may adversely affect the provision of any SUMF Item.
          (d) Frontier El Dorado shall provide all SUMF Items and perform all
services hereunder in accordance with Standard Operating Practice. The provision
of all SUMF Items and services hereunder shall be on a non-discriminatory basis
comparable to that provided or performed by Frontier El Dorado with respect to
its own business at the Refinery Complex unless otherwise specified herein.
     3.2 Increased Quantities and Additional SUMF Items.
          (a) If subsequent to the date hereof increased quantities of any SUMF
Item are reasonably required by El Dorado Logistics in connection with its
ownership, operation or maintenance of the Relevant Assets or any improvements
or additions thereto, Frontier El Dorado shall use commercially reasonable
efforts to provide such increased quantities of such SUMF Item on the same terms
and conditions set forth in Exhibit A, so long as the provision of such
increased quantities does not interfere in any material respect with Frontier El
Dorado’s operations at the Refinery Complex or require Frontier El Dorado to
make a capital improvement to any SUMF Asset. If the provision by Frontier El
Dorado of increased quantities of any SUMF Item as requested by El Dorado
Logistics would require Frontier El Dorado to make such a capital improvement,
then El Dorado Logistics may submit a request to Frontier El Dorado pursuant to
Section 6.1. The Annual Service Fee with respect to increased quantities of any
SUMF Item requested by El Dorado Logistics may be increased in accordance with
Article 4 of this Agreement. Notwithstanding anything to the contrary herein, in
the event that (i) El Dorado Logistics uses the Relevant Assets to provide
services to third parties, (ii) El Dorado Logistics’ provision of such
third-party services results in a material increase of any SUMF Item required by
El Dorado Logistics, and (iii) provision of such SUMF Items is available to El
Dorado Logistics from third-party vendors on commercially reasonable terms, then
Frontier El Dorado may decline to provide such increased and additional SUMF
Item. Further, if, in Frontier El Dorado’s sole discretion, the provision of any
SUMF Item by Frontier El Dorado in connection with El Dorado Logistics’
provision of services to third parties could expose Frontier El Dorado or
Frontier El Dorado’s assets to environmental risk or liability, then Frontier El
Dorado may refuse to provide such SUMF Item in connection with El Dorado
Logistics’ provision of services to third parties.
          (b) If subsequent to the date hereof one or more additional SUMF Items
not specifically described herein, but which are being produced or utilized by
Frontier El Dorado or its Affiliates in the normal course of their operations at
the Refinery Complex (“Additional SUMF Items”), are or become reasonably
necessary to operate or maintain the Relevant Assets

- 7 -



--------------------------------------------------------------------------------



 



and any Additional Improvements, Frontier El Dorado shall use commercially
reasonable efforts to provide such Additional SUMF Items on terms and conditions
consistent with the provision of the existing SUMF Items by Frontier El Dorado.
The Annual Service Fee with respect to such Additional SUMF Items may be
increased in accordance with Article 4 of this Agreement.
     3.3 Use of SUMF Items. El Dorado Logistics agrees to utilize the SUMF Items
solely in connection with its ownership, operation and maintenance of the
Relevant Assets and any Additional Improvements; provided, however, that no
provision of this Agreement shall obligate El Dorado Logistics in any way to
utilize all or part of the SUMF Items.
     3.4 SUMF Assets. Subject to Article 8, Frontier El Dorado shall be
responsible for operating and maintaining the SUMF Assets, at its sole cost and
expense, in accordance with Standard Operating Practice. Except for any capital
improvement project proposed by El Dorado Logistics under Article 6 or
undertaken by El Dorado Logistics under Article 5, Frontier El Dorado shall be
responsible for all costs and expenses of any capital improvements to, or
acquisitions of additional, SUMF Assets.
     3.5 Access. Section 2.2 of the Lease and Access Agreement sets forth the
relative rights of El Dorado Logistics and Frontier El Dorado with respect to
(a) access by El Dorado Logistics to the buildings and other assets owned or
leased by Frontier El Dorado located at the Refinery Complex that are reasonably
necessary for the operation of the Relevant Assets and any Additional
Improvements and (b) access by Frontier El Dorado to the Premises in order to
inspect, repair or maintain any SUMF Assets, and such section is incorporated
herein by reference.
ARTICLE 4
ANNUAL SERVICE FEE
     4.1 Annual Service Fee; Monthly Payment. Within thirty (30) days following
the end of each calendar month, El Dorado Logistics will pay Frontier El Dorado
an amount equal to one-twelfth (1/12) (the “Monthly Payment”) of the aggregate
of all fees set forth on Exhibit A (the “Annual Service Fee”) for the provision
by Frontier El Dorado and its Affiliates to El Dorado Logistics during such
calendar month of all the SUMF Items described in Exhibit A. The Monthly Payment
for the first month under the Term of this Agreement will be prorated based on
the number of days elapsed from the date of this Agreement through the last day
of the first calendar month and the number of days in such calendar month.
     4.2 Increases in Annual Service Fee.
          (a) The Annual Service Fee shall be adjusted on July 1 of each
calendar year commencing on July 1, 2012, by an amount equal to the upper change
in the annual change rounded to four decimal places of the Producers Price
Index-Commodities-Finished Goods, (PPI), et al. (“PPI”), produced by the U.S.
Department of Labor, Bureaus of Labor Statistics; provided that the Annual
Service Fee shall never be increased by more than 3% for any such calendar year.
The series ID is WPUSOP3000 as of June 1, 2011 — located at
http://www.bls.gov/data/. The change factor shall be calculated as follows:
annual PPI index (most current year) less annual PPI index (most current year
minus 1) divided by annual PPI

- 8 -



--------------------------------------------------------------------------------



 



index (most current year minus 1). An example for year 2009 change is: [PPI
(2008) — PPI (2007)] / PPI (2007) or (177.1 — 166.6) / 166.6 or .063 or 6.3%. If
the PPI index change is negative in a given year then there will be no change in
the Annual Service Fee. If the above index is no longer published, then Frontier
El Dorado and El Dorado Logistics shall negotiate in good faith to agree on a
new index that gives comparable protection against inflation, and the same
method of adjustment for increases in the new index shall be used to calculate
increases in the Annual Service Fee. If the Parties are unable to agree, a new
index will be determined by binding arbitration in accordance with
Section 9.1(d) herein.
          (b) Frontier El Dorado may also increase the Annual Service Fee for
any calendar year by an amount equal to the actual cost to Frontier El Dorado of
providing increased quantities of any SUMF Item or of providing any Additional
SUMF Items pursuant to Sections 3.2(a) and (b) of this Agreement.
ARTICLE 5
CONNECTION FACILITIES
     5.1 Connection Facilities.
          (a) Where necessary, El Dorado Logistics shall install or cause to be
installed, at the expense of El Dorado Logistics or Frontier El Dorado as
mutually agreed, one or more Connection Facilities, which shall be of a quality
and type reasonably necessary to establish appropriate interconnections between
the Relevant Assets and the SUMF Assets. The design of any necessary Connection
Facilities shall be submitted by El Dorado Logistics for review by Frontier El
Dorado. Frontier El Dorado shall have thirty (30) days in which to notify El
Dorado Logistics of any modifications that are necessary to conform the design
to Standard Operating Practices and to comply with requirements of Governmental
Authorities, otherwise Frontier El Dorado shall be deemed to have approved such
design.
          (b) Frontier El Dorado and El Dorado Logistics shall reasonably
cooperate with one another with respect to the installation, operation and
maintenance of the Connection Facilities so as to minimize any disruption to the
operation of the Refinery Complex, the Relevant Assets and the SUMF Assets.
ARTICLE 6
CAPITAL IMPROVEMENTS
     6.1 Capital Improvements Relating to Provision of SUMF Items. El Dorado
Logistics may submit from time to time to Frontier El Dorado written requests
for Frontier El Dorado to undertake capital improvement projects relating to the
provision by Frontier El Dorado of SUMF Items. Any such requests shall specify
in reasonable detail the capital improvements to be made, any permits that may
be required, the estimated cost of such capital improvements, any proposed
changes to this Agreement, and any other relevant information relating to such
capital improvement project. Frontier El Dorado agrees that it will consider in
good faith any such request, but Frontier El Dorado shall have no obligation to
agree to undertake any such capital improvement project and may reject any
request by El Dorado Logistics. Frontier El Dorado shall provide El Dorado
Logistics a written explanation for the rejection of any request. If

- 9 -



--------------------------------------------------------------------------------



 



Frontier El Dorado agrees to undertake any such capital improvement project, El
Dorado Logistics shall be responsible for all costs associated with such
project, without duplication of other amounts paid or payable by El Dorado
Logistics under this Agreement, including, without limitation: (i) the cost of
completing the capital improvements; (ii) Frontier El Dorado’s costs and
expenses incurred in connection with such project; and (iii) any increased costs
of operation incurred or to be incurred by Frontier El Dorado as a result of
such project; provided, however, that if other Persons receive any of the
benefits of such capital improvement project, such other Persons shall bear
their respective pro rata shares of all costs associated with such project
(based upon and only to the extent of the relative benefits received by them),
and El Dorado Logistics’ costs with respect thereto shall be reimbursed by
Frontier El Dorado as, when, if and to the extent savings are received or as,
when, if and to the extent the other Person utilizes such benefits.
ARTICLE 7
MONITORING COMMITTEE
     7.1 Monitoring Committee.
          (a) Frontier El Dorado and El Dorado Logistics shall jointly establish
a committee (the “Monitoring Committee”) to review the performance of this
Agreement and the provision of SUMF Items hereunder in an effort to ensure the
smooth and efficient performance of this Agreement. The Monitoring Committee
shall be comprised of one representative from Frontier El Dorado and one
representative from El Dorado Logistics. In addition, other representatives that
such Parties may reasonably require shall report to, and attend meetings of, the
Monitoring Committee.
          (b) The Monitoring Committee shall meet, either in person, by
telephone, or other means mutually acceptable to the members of the Monitoring
Committee, within three (3) months of the date of this Agreement and thereafter
no less than once every six (6) months throughout the Term (other than where the
Parties agree that such a periodic meeting is not necessary) and as otherwise
reasonably requested by a Party.
          (c) The Monitoring Committee shall endeavor in good faith to resolve
issues raised by either of the Parties in respect of the performance of this
Agreement and the provision of any SUMF Item hereunder. The Monitoring Committee
shall review the performance of the Parties in the provision and receipt of SUMF
Items under this Agreement and shall consider any proposed improvement plans.
          (d) The Monitoring Committee shall have the authority to develop
modifications or amendments to the Exhibits to this Agreement on behalf of the
Parties; however, to become effective any such modifications or amendments must
be in writing and be duly signed by the Parties. The Monitoring Committee shall,
as needed to carry out its duties under this Article 7, develop mutually agreed
protocols and administrative procedures.

- 10 -



--------------------------------------------------------------------------------



 



ARTICLE 8
LIABILITY AND INDEMNIFICATION
     8.1 Limitation of Liability. Notwithstanding anything to the contrary in
this Agreement, neither Party nor its respective Affiliates shall be liable,
responsible or accountable in damages or otherwise to the other Party or its
respective Affiliates for any INCIDENTAL, INDIRECT, SPECIAL, PUNITIVE, EXEMPLARY
OR CONSEQUENTIAL DAMAGES, LOST PROFITS OR OTHER BUSINESS INTERRUPTION DAMAGES IN
TORT, CONTRACT OR OTHERWISE UNDER OR ON ACCOUNT OF THIS AGREEMENT, EXCEPT THOSE
PAYABLE TO THIRD PARTIES FOR WHICH EL DORADO LOGISTICS, FRONTIER EL DORADO OR
THEIR RESPECTIVE AFFILIATES WOULD BE LIABLE UNDER THIS ARTICLE 8.
     8.2 Indemnification.
          (a) EL DORADO LOGISTICS SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS
FRONTIER EL DORADO AND ITS AFFILIATES FROM AND AGAINST ANY ADVERSE CONSEQUENCES
RESULTING OR ARISING FROM, OR ATTRIBUTABLE TO (A) THE FAILURE TO PERFORM ANY
COVENANT OR AGREEMENT MADE OR UNDERTAKEN BY EL DORADO LOGISTICS IN THIS
AGREEMENT OR (B) ANY ACTS OR OMISSIONS OF EL DORADO LOGISTICS AND ITS AFFILIATES
IN CONNECTION WITH THE PERFORMANCE OF EL DORADO LOGISTICS’ OBLIGATIONS UNDER
THIS AGREEMENT THAT CONSTITUTE NEGLIGENCE, WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE.
          (b) FRONTIER EL DORADO SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS EL
DORADO LOGISTICS AND ITS AFFILIATES FROM AND AGAINST ANY ADVERSE CONSEQUENCES
RESULTING OR ARISING FROM, OR ATTRIBUTABLE TO (A) THE FAILURE TO PERFORM ANY
COVENANT OR AGREEMENT MADE OR UNDERTAKEN BY FRONTIER EL DORADO IN THIS AGREEMENT
OR (B) ANY ACTS OR OMISSIONS OF FRONTIER EL DORADO AND ITS AFFILIATES IN
CONNECTION WITH THE PERFORMANCE OF FRONTIER EL DORADO’S OBLIGATIONS UNDER THIS
AGREEMENT THAT CONSTITUTE NEGLIGENCE, WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.
     8.3 Specific Performance. Notwithstanding anything to the contrary
contained in this Agreement, including this Article 8, each Party shall be
entitled to specific performance of the obligations of the other Party under
this Agreement.
     8.4 Survival. The provisions of this Article 8 shall survive the
termination of this Agreement.

- 11 -



--------------------------------------------------------------------------------



 



ARTICLE 9
DISPUTE RESOLUTION
     9.1 Dispute Resolution.
          (a) Any Dispute arising out of or in connection with this Agreement,
including any question regarding the existence, validity or termination of this
Agreement, shall be exclusively resolved in accordance with this Article 9.
          (b) In the event of a Dispute between the Parties, the Parties shall,
within ten (10) days of a written request by either Party to the other Party,
meet in good faith to resolve such Dispute.
          (c) Any Dispute that cannot be resolved by the Parties shall be
submitted to the Monitoring Committee which shall endeavor to amicably resolve
the Dispute. The Parties shall provide the Monitoring Committee with such
information as it reasonably requires to enable it to determine the issues
relevant to the Dispute.
          (d) If the Parties are unable to resolve the dispute within fifteen
(15) days after submission of such dispute to the Monitoring Committee (or such
other period as may be agreed by the Parties), either Party may submit the
matter to arbitration in accordance with the terms of the Throughput Agreement;
provided, however, that (i) the term “this Agreement” when used therein shall be
deemed to refer to this Agreement, (ii) the term “parties hereto” shall be
deemed to refer to the Parties to this Agreement, (iii) any reference to a Party
therein shall be deemed to refer to a Party under this Agreement, and (iv) the
term “Frontier El Dorado” shall be deemed to refer to Frontier El Dorado
Refining LLC and the term “El Dorado Logistics” shall be deemed to refer to El
Dorado Logistics LLC.
          (e) Pending resolution of any Dispute between the Parties, the Parties
shall continue to perform in good faith their respective obligations under this
Agreement based upon the last agreed performance demonstrated prior to the
Dispute.
          (f) Resolution of any Dispute between the Parties involving payment of
money by one Party to the other shall include payment of interest at the Prime
Rate from the original due date of such amount.
          (g) Each Party shall, in addition to all rights provided herein or
provided by Law, be entitled to the remedies of specific performance and
injunction to enforce its rights hereunder.
ARTICLE 10
TERM AND TERMINATION
     10.1 Term. This Agreement shall be in full force and effect on and from the
date hereof and shall continue for a term that is co-terminous with the Lease
and Access Agreement (the “Term”) such that if the Lease and Access Agreement is
terminated or expires for any reason, this Agreement shall also be deemed to
have terminated on the same date of the termination or expiration of the Lease
and Access Agreement.

- 12 -



--------------------------------------------------------------------------------



 



     10.2 Termination by Frontier El Dorado. Frontier El Dorado may, in addition
to its other remedies, terminate this Agreement as a whole in any one of the
following circumstances:
          (a) if a Bankruptcy Event occurs and is continuing in relation to El
Dorado Logistics or its Affiliates and El Dorado Logistics does not provide
adequate assurances to Frontier El Dorado within thirty (30) days of the
occurrence of the Bankruptcy Event that El Dorado Logistics will continue to pay
the Annual Service Fee and other charges on the terms and conditions of this
Agreement;
          (b) with no less than thirty (30) days prior written notice following
a decision by El Dorado Logistics to discontinue the operation of all or
substantially all of the Relevant Assets and any Additional Improvements; or
          (c) if El Dorado Logistics without proper justification fails to pay
any undisputed Annual Service Fee (or portion thereof) or other charge within
thirty (30) days of the date when such payment became due, and such failure
continues thereafter for a period of thirty (30) days after written notice from
Frontier El Dorado.
     10.3 Effect of Termination.
          (a) Each Party shall use its reasonable commercial efforts to minimize
any adverse effect to the other Party resulting from the termination of the
rendering, in whole or in part, of any SUMF Item under this Agreement.
          (b) Within sixty (60) days after termination of this Agreement in
whole, Frontier El Dorado shall provide El Dorado Logistics with a final
accounting of the amount of (i) any Annual Service Fee and other applicable
charges due with respect to the period beginning on January 1 of the calendar
year in which the termination occurred and ending on the effective date of the
termination; and (ii) any unpaid and undisputed Annual Service Fee and other
applicable charges attributable to the prior calendar year. If El Dorado
Logistics agrees with the total amount shown on the final accounting, El Dorado
Logistics shall pay to Frontier El Dorado such amount within thirty (30) days
following the receipt of such final accounting. The Parties shall meet in good
faith to resolve any Dispute relating to the final accounting as expeditiously
as possible.
          (c) Any termination of this Agreement, either in whole or in part, and
termination of any individual SUMF Item shall be without prejudice to the
accrued rights, remedies and liabilities of the Parties at the time of such
termination and all provisions of this Agreement necessary for the full
enjoyment thereof shall survive termination for the period so necessary.
          (d) If there is a Dispute regarding the termination of this Agreement
or a SUMF Item under this Article 10, then no termination shall occur until
thirty (30) days following resolution of the Dispute or by written agreement of
the Parties.

- 13 -



--------------------------------------------------------------------------------



 



ARTICLE 11
GENERAL PROVISIONS
     11.1 Force Majeure. In the event of El Dorado Logistics or Frontier El
Dorado being rendered unable, wholly or in part, by Force Majeure to carry out
its obligations under this Agreement, it is agreed that on such Party’s giving
notice and full particulars of such Force Majeure to the other Party as soon as
practicable after the occurrence of the cause relied on, then the obligations of
the parties, so far as they are affected by such Force Majeure, shall be
suspended during the continuance of any inability so caused but for no longer
period, and such cause shall, as far as possible, be remedied with all
reasonable dispatch. It is understood and agreed that the settlement of strikes
or lockouts shall be entirely within the discretion of the Party having the
difficulty, and that the above requirements that any Force Majeure shall be
remedied with all reasonable dispatch shall not require the settlement of
strikes or lockouts by acceding to the demands of the opposing party when such
course is inadvisable in the discretion of the Party having the difficulty.
Notwithstanding anything in this Agreement to the contrary, inability of a Party
to make payments when due, be profitable or to secure funds, arrange bank loans
or other financing, obtain credit or have adequate capacity or production (other
than for reasons of Force Majeure) shall not be regarded as events of Force
Majeure.
     11.2 Intellectual Property Rights. Neither this Agreement nor the
performance by either of the Parties of its duties hereunder shall operate to
convey, license or otherwise transfer from one Party to the other any patent,
know-how, trade secrets or other intellectual property rights. The copyright,
property and any other rights in any document or material supplied under this
Agreement shall, in the absence of any express provision to the contrary
thereon, remain with the disclosing Party.
     11.3 Notices. Any notice or other communication given under this Agreement
shall be in writing and shall be (i) delivered personally, (ii) sent by
documented overnight delivery service, (iii) sent by email transmission, or
(iv) sent by first class mail, postage prepaid (certified or registered mail,
return receipt requested). Such notice shall be deemed to have been duly given
(x) if received, on the date of the delivery, with a receipt for delivery,
(y) if refused, on the date of the refused delivery, with a receipt for refusal,
or (z) with respect to email transmissions, on the date the recipient confirms
receipt. Notices or other communications shall be directed to the following
addresses:
          Notices to Frontier El Dorado:
c/o HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: President
Email address: president@hollyfrontier.com
with a copy, which shall not constitute notice, but is required in order to
giver proper notice, to:

- 14 -



--------------------------------------------------------------------------------



 



c/o HollyFrontier Corporation
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollyfrontier.com
          Notices to El Dorado Logistics:
c/o Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, TX 75201
Attn: President
Email address: president@hollyenergy.com
with a copy, which shall not constitute notice, but is required in order to
give proper notice, to:
c/o Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollyenergy.com
          Any Party may at any time change its address for service from time to
time by giving notice to the other Parties in accordance with this Section 11.3.
     11.4 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to either
Party hereto. Upon such determination that any term or other provision is
invalid, illegal, or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
     11.5 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the Parties
hereto with respect to the subject matter hereof.
     11.6 Waiver. To be effective, any waiver of any right under this Agreement
must be in writing and signed by a duly authorized officer or representative of
the Party bound thereby.
     11.7 Incorporation by Reference. Any reference herein to any Exhibit to
this Agreement will incorporate such Exhibit herein as if it were set out in
full in the text of this Agreement.

- 15 -



--------------------------------------------------------------------------------



 



     11.8 Succession and Assignment. This Agreement may be assigned in
connection with, and subject to the terms and conditions set forth in Section
13(b) of the Throughput Agreement, which such terms and conditions are
incorporated herein by reference. Notwithstanding anything to the contrary
herein or in the Throughput Agreement, Frontier El Dorado may engage third-party
contractors to perform any of the services or actions Frontier El Dorado is
required to perform hereunder without El Dorado Logistics’ prior consent.
     11.9 Binding Effect. This Agreement will be binding upon, and will inure to
the benefit of, the Parties and their respective successors, permitted assigns
and legal representatives.
     11.10 Amendment. This Agreement may not be amended or modified except by an
instrument in writing signed by, or on behalf of, each of the Parties hereto.
     11.11 No Third Party Beneficiaries. No Person not a Party to this Agreement
will have any rights under this Agreement as a third party beneficiary or
otherwise.
     11.12 Governing Law. THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF KANSAS WITHOUT GIVING EFFECT TO PRINCIPLES THEREOF RELATING TO
CONFLICTS OF LAW RULES THAT WOULD DIRECT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.
     11.13 Cooperation. The Parties acknowledge that they are entering into a
long-term arrangement in which the cooperation of both Parties will be required.
If, during the Term of this Agreement, changes in the operations, facilities or
methods of either Party will materially benefit a Party without detriment to the
other Party, the Parties commit to each other to make reasonable efforts to
cooperate and assist each other.
     11.14 Further Assurances. The Parties shall execute such additional
documents and shall cause such additional actions to be taken as may be required
or, in the judgment of any Party, be necessary or desirable, to effect or
evidence the provisions of this Agreement and the transactions contemplated
hereby.
     11.15 Recording. Upon the request of any Party, El Dorado Logistics and
Frontier El Dorado shall execute, acknowledge, deliver and record a “short form”
memorandum of this Agreement.
     11.16 Conflicts Between Agreements. In the event a conflict between the
terms and conditions contained in the Throughput Agreement or the other
Ancillary Agreements and this Agreement arises in connection with any matter
pertaining to the provision of the SUMF Items, the terms and conditions
contained in the Throughput Agreement will govern. Nothing contained in this
Agreement shall be deemed to limit or restrict El Dorado Logistics’ rights to
fully use and enjoy the rights and benefits it has under the Purchase Agreements
or the other Ancillary Agreements.

- 16 -



--------------------------------------------------------------------------------



 



     11.17 Counterparts. This Agreement may be executed in one or more
counterparts, and by the Parties hereto in separate counterparts, each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement.
[Remainder of Page Intentionally Left Blank]

- 17 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their duly authorized officers or representatives to be effective as of
November 1, 2011.

                      Frontier El Dorado:    
 
                        FRONTIER EL DORADO REFINING LLC,
a Delaware limited liability company    
 
               
 
      By:                 Name: James M. Stump             Title: Senior Vice
President, Refinery Operations    
 
                    El Dorado Logistics:    
 
                        EL DORADO LOGISTICS LLC,             a Delaware limited
liability company    
 
               
 
      By:                 Name: Mark T. Cunningham             Title: Vice
President, Operations    

Signature Page –
Site Services Agreement (El Dorado)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Frontier El Dorado will supply the services listed on this Exhibit A to El
Dorado Logistics with respect to El Dorado Logistics’ ownership, operation and
maintenance of the Relevant Assets. El Dorado Logistics will pay Frontier El
Dorado the Annual Service Fee of $360,000 (such payment to be made in monthly
installments) for these services.

  •   Wastewater Processing — Provided that the Kansas Department of Health and
Environment (“KDHE”) does not object, all waste water treatment will be supplied
to El Dorado Logistics by Frontier El Dorado from existing Refinery Complex
sources. This treatment pertains to dock and sump materials generated during the
normal course of operations and includes sump generated waste materials. The
Parties acknowledge that KDHE may impose pre-treatment standards on any waste
waters that El Dorado Logistics releases to Frontier El Dorado for processing.  
  •   Fire Protection — Frontier El Dorado will provide response support in the
event of an emergency. Frontier El Dorado will maintain the existing tank farm
fire water system and any necessary improvements will be made by Frontier El
Dorado.     •   Security — All security patrols, monitoring and surveillance
will be provided to El Dorado Logistics by Frontier El Dorado.     •   Utilities
— All gas, water and steam will be furnished by Frontier El Dorado for operation
of all the Relevant Assets within the Refinery Complex.     •   Air Permit —
Frontier El Dorado will retain the Relevant Assets on all applicable air permits
and will handle all agency reporting requirements. El Dorado Logistics will
supply field data to Frontier El Dorado necessary for Frontier El Dorado to
fulfill its reporting requirements.     •   Solid / Hazardous Waste Processing —
Under the provisions of the Resource Conservation and Recovery Act (RCRA) El
Dorado Logistics and Frontier El Dorado will be co-generators of any solid /
hazardous wastes that may be generated by El Dorado Logistics at the contiguous
facility. Any such wastes shipped under a hazardous waste manifest will show
Frontier El Dorado as the generator. At the propane terminal located near the
Refinery Complex, El Dorado Logistics will be the sole generator.     •   Spill
Prevention Control and Countermeasures (SPCC) Plan — Frontier El Dorado will
maintain a facility-wide SPCC plan clearly identifying those assets owned by
both parties and their resultant responsibilities.     •   IT Infrastructure —
El Dorado Logistics will be entitled to access and use of all necessary IT
infrastructures for the operation of the Relevant Assets. Frontier El Dorado
will maintain all IT infrastructures.

Exhibit A - 1



--------------------------------------------------------------------------------



 



  •   Office Space — Frontier El Dorado will furnish necessary office space for
the employees of El Dorado Logistics.     •   Parking —Frontier El Dorado will
provide parking necessary for El Dorado Logistics’ employees’ personal vehicles,
El Dorado Logistics’ company-owned vehicles, and auxiliary maintenance
equipment.     •   Maintenance, Warehouse Storage and Shop — Frontier El Dorado
will provide all warehouse storage necessary to store maintenance and spare part
inventories for El Dorado Logistics’ exclusive use. These storage areas will be
secured and controlled separate from Frontier El Dorado’s warehouse operations.
    •   Contract Maintenance Labor — Frontier El Dorado will provide maintenance
labor to El Dorado Logistics on an as-needed basis. Frontier El Dorado will
charge El Dorado Logistics an agreed hourly rate for the maintenance services.  
  •   Laydown Area — Frontier El Dorado will provide El Dorado Logistics an
outdoor laydown area for maintenance and project activities. The area will be
separate from Frontier El Dorado’s laydown area.     •   LDAR Monitoring and
Reporting — Frontier El Dorado will provide to El Dorado Logistics services
necessary to perform leak monitoring on all Relevant Assets within the Refinery
Complex as required by any applicable consent decrees. Frontier El Dorado’s and
El Dorado Logistics’ employees will be included in the refinery LDAR training
program. Frontier El Dorado will provide data to El Dorado Logistics on all LDAR
surveillance activities.     •   PSM — Frontier El Dorado will include all
Relevant Assets in the PSM program and procedures. Frontier El Dorado will
provide all necessary PSM management and administrative services. El Dorado
Logistics will participate in all processes necessary under PSM in order to
maintain compliance.     •   Laboratory Services — Frontier El Dorado will
provide all laboratory services necessary for quality control, blending and
regulatory activities. The services will include analysis of samples from blend
stocks, finished products and crude oils.     •   Telephones — Frontier El
Dorado will provide all local and long distance telephone (land line only)
service.     •   Knock Engines — Frontier El Dorado will provide all maintenance
and calibration of the knock engines.

Exhibit A - 2



--------------------------------------------------------------------------------



 



EXHIBIT I
Form of Cheyenne Lease and Access Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT J
Form of El Dorado Lease and Access Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT K
Form of Restated Omnibus Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT L
Form of Subordinate Mortgages/Subordinate Security Agreement

 



--------------------------------------------------------------------------------



 



[SUBJECT TO MODIFICATION TO COMPLY WITH APPLICABLE LOCAL LAW AND RECORDING
REQUIREMENTS]



PREPARED BY AND WHEN
RECORDED RETURN TO:
____________________
____________________
____________________
____________________
NOTICE OF CONFIDENTIALITY RIGHTS: If you are a natural person, you may remove or
strike any or all of the following information from this instrument in the
public records: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.


MORTGAGE AND DEED OF TRUST
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)
BY
                    ,
A                     
AS GRANTOR
TO
                    ,
AS TRUSTEE
FOR THE BENEFIT OF
                    ,
A                     
AS BENEFICIARY
DATED EFFECTIVE AS OF __________ ___, 201__
THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A TRANSMITTING UTILITY.
THIS INSTRUMENT COVERS GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL
PROPERTY DESCRIBED HEREIN AND IS TO BE FILED FOR RECORD IN THE RECORDS WHERE
MORTGAGES ON REAL ESTATE ARE RECORDED. ADDITIONALLY, THIS INSTRUMENT SHOULD BE
APPROPRIATELY INDEXED, NOT ONLY AS A MORTGAGE, BUT ALSO AS A FINANCING STATEMENT
COVERING GOODS THAT ARE OR ARE TO BECOME FIXTURES ON THE REAL PROPERTY DESCRIBED
HEREIN. THE MAILING ADDRESSES OF THE GRANTOR (DEBTOR) AND BENEFICIARY
(BENEFICIARY) ARE SET FORTH IN THIS INSTRUMENT.

 



--------------------------------------------------------------------------------



 



MORTGAGE AND DEED OF TRUST
(WITH SECURITY AGREEMENT AND FINANCING STATEMENT)
     This MORTGAGE AND DEED OF TRUST (WITH SECURITY AGREEMENT AND FINANCING
STATEMENT) (hereinafter referred to as this “Deed of Trust”), is entered into
effective as of the _____ day of __________, 201__, by ____________________, a
____________________ (“Grantor”), having an address for notice at
____________________, to ____________________, Trustee (hereinafter referred to
in such capacity as “Trustee”), whose address is ____________________, for the
benefit of the herein below defined Beneficiary.
W I T N E S S E T H:
ARTICLE 1
DEFINITIONS

1.1   Definitions. As used herein, the following terms shall have the following
meanings:

(a) Asset Leases. All leases of real property now or hereafter entered into or
acquired by Grantor on which all or a part of the Assets are located, including,
without limitation, the leases described on Exhibit B, if any.
(b) Assets. The pipelines, storage tanks, loading and/or unloading racks, and
other assets described on Exhibit A.
(c) Affiliate: With respect to a specified Person, any other Person controlling,
controlled by or under common control with that first Person. As used in this
definition, the term “control” includes (i) with respect to any Person having
voting shares or the equivalent and elected directors, managers or Persons
performing similar functions, the ownership of or power to vote, directly or
indirectly, shares or the equivalent representing more than 50% of the power to
vote in the election of directors, managers or Persons performing similar
functions, (ii) ownership of more than 50% of the equity or equivalent interest
in any Person and (iii) the ability to direct the business and affairs of any
Person by acting as a general partner, manager or otherwise.
(d) Beneficiary: ____________________, a ____________________ whose address for
notice hereunder is ___________________.
(e) Contracts: The contracts, agreements, leases and other legally binding
rights and obligations of Grantor, to the extent such contracts, agreements,
leases or other legally binding rights or obligations cover, include or relate
to all or any portion of the Real Property or the Assets, if any, but excluding
those contracts and agreements constituting Leases and Easements.
(f) Deed of Trust: Shall have the meaning set forth in the introductory
paragraph hereof.

1



--------------------------------------------------------------------------------



 



(g) Easements: All easements, rights-of-way, property use agreements, line
rights and real property licenses required to operate the Assets now or
hereafter entered into or acquired by Grantor, including, without limitation,
the easements, rights-of-way, property use agreements, line rights and real
property licenses described on Exhibit B, if any.
(h) Equipment. To the extent same do not constitute Improvements, any and all
fittings, cathodic protection ground beds, rectifiers, other cathodic or
electric protection devices, tanks, machinery, engines, pipes, pipelines,
valves, valve boxes, connections, gates, scraper trap extenders,
telecommunication facilities and equipment (including microwave and other
transmission towers), lines, wires, computer hardware, fixed or mobile machinery
and equipment, vehicle refueling tanks, pumps, heating and non-pipeline pumping
stations, fittings, tools, furniture and metering equipment now owned or
hereafter acquired by Grantor.
(i) Event of Default: Any happening or occurrence described in Article 7 of this
Deed of Trust.
(j) Fee Land. All parcels of fee simple real property now or hereafter owned by
Grantor on which any part of the Assets are located including, without
limitation, the property held in fee by Grantor described on Exhibit B, if any
(k) Fixtures: All materials, supplies, equipment, apparatus and other items now
or hereafter acquired by Grantor and now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) the Real Property or the
Assets, together with all accessions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof.
(l) Governmental Entity: Any court, governmental department, commission,
council, board, bureau, agency or other judicial, administrative, regulatory,
legislative or other instrumentality of the United States of America or any
foreign country, or any state, county, municipality or local governmental body
or political subdivision or any such other foreign country.
(m) Grantor: The above defined Grantor, whether one or more, and any and all
subsequent owners of the Mortgaged Property or any part thereof.
(n) Impositions: All real estate and personal property taxes; water, gas, sewer,
electricity and other utility rates and charges; charges for any easement,
license or agreement maintained for the benefit of the Mortgaged Property; and
all other taxes, charges and assessments and any interest, costs or penalties
with respect thereto, general and special, ordinary and extraordinary, foreseen
and unforeseen, of any kind and nature whatsoever which at any time prior to or
after the execution hereof may be assessed, levied or imposed upon the Mortgaged
Property or the ownership, use, occupancy or enjoyment thereof.
(o) Improvements: All structures, fixtures and appurtenances located on the Real
Property, and now or hereafter owned by Grantor, including, without limitation,
the

2



--------------------------------------------------------------------------------



 



Assets (to the extent the same constitute structures, fixtures or appurtenances
located on the Real Property and are now or hereafter owned by Grantor).
(p) Leases: Any and all leases, subleases, licenses, concessions or other
agreements (written or verbal, now or hereafter in effect) which grant a
possessory interest in and to, or the right to use, the Mortgaged Property, and
all other agreements, such as utility contracts, maintenance agreements and
service contracts, which in any way relate to the use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property, save and except
any and all Asset Leases and any other leases, subleases or other agreements
pursuant to which Grantor is granted a possessory interest in the Real Property.
(q) Legal Requirements: (i) Any and all laws, statutes, codes, rules,
regulations, ordinances, judgments, orders, writs, decrees, requirements or
determinations of any Governmental Entity, and (ii) to the extent not covered by
clause (i) immediately above, any and all requirements of permits, licenses,
certificates, authorizations, concessions, franchises or other approvals granted
by any Governmental Entity.
(r) Mortgaged Property: The Subject Property, together with:
(i) all rights, privileges, tenements, hereditaments, rights-of-way, easements,
appendages and appurtenances in anywise appertaining thereto, and all right,
title and interest of Grantor in and to any streets, ways, alleys, strips or
gores of land adjoining the Real Property or any part thereof; and
(ii) all betterments, additions, alterations, appurtenances, substitutions,
replacements and revisions thereof and thereto and all reversions and remainders
therein; and
(iii) all other property and rights of Grantor of every kind and character to
the extent specifically relating to and used or to be used solely in connection
with the foregoing property, and all proceeds and products of any of the
foregoing.
As used in this Deed of Trust, the term “Mortgaged Property” shall be expressly
defined as meaning all or, where the context permits or requires, any portion of
the above, and all or, where the context permits or requires, any interest
therein. Notwithstanding anything to the contrary herein, in no event shall the
term “Mortgaged Property” include any Product owned by third parties that may be
shipped through or stored at or in any of the Mortgaged Property.
(s) Obligations: Shall have the meaning given such term in Section 2.1.
(t) Permits: All permits, licenses, certificates, authorizations, registrations,
orders, waivers, variances and approvals now or hereafter granted by any
Governmental Entity to Grantor or its predecessors in interest pertaining solely
to the ownership or operation of the Assets, including, without limitation,
right-of-way permits from railroads and road crossing permits or other
right-of-way permits from Governmental Entities, in each case to the extent the
same are assignable.

3



--------------------------------------------------------------------------------



 



(u) Permitted Encumbrances: Any of the following matters:
(i) any (A) inchoate liens, security interests or similar charges constituting
or securing the payment of expenses which were incurred incidental to the
ownership and operation of the Assets (collectively, the “Operations”) or the
operation, storage, transportation, shipment, handling, repair, construction,
improvement or maintenance of the Mortgaged Property, and (B) materialman’s,
mechanics’, repairman’s, employees’, contractors’, operators’, warehousemen’s,
barge or ship owner’s and carriers’ liens or other similar liens, security
interests or charges for liquidated amounts arising in the ordinary course of
business incidental to the conduct of the Operations or the ownership and
operation of the Mortgaged Property, securing amounts the payment of which is
not delinquent and that will be paid in the ordinary course of business or, if
delinquent, that are being contested in good faith with any action or proceeding
to foreclose or attach any of the Mortgaged Property on account thereof properly
stayed; (ii) any liens or security interests for Taxes not yet delinquent or, if
delinquent, that are being contested in good faith in the ordinary course of
business with any action or proceeding to foreclose or attach any of the
Mortgaged Property on account thereof properly stayed; (iii) any liens or
security interests reserved in leases, rights of way or other real property
interests for rental or for compliance with the terms of such leases, rights of
way or other real property interests, provided payment of the debt secured is
not delinquent or, if delinquent, is being contested in good faith in the
ordinary course of business with any action or proceeding to foreclose or attach
any of the Mortgaged Property on account thereof properly stayed; (iv) all prior
reservations of minerals in and under or that may be produced from any of the
lands constituting part of the Mortgaged Property or on which any part of the
Mortgaged Property is located; (v) all liens (other than liens for borrowed
money), security interests, charges, easements, restrictive covenants,
encumbrances, contracts, instruments, obligations, discrepancies, conflicts,
shortages in area or boundary lines, encroachments or protrusions, or
overlapping of improvements, defects, irregularities and other matters affecting
or encumbering title to the Mortgaged Property which individually or in the
aggregate are not such as to unreasonably or materially interfere with or
prevent any material operations conducted on the Mortgaged Property; (vi) rights
reserved to or vested in any Governmental Entity to control or regulate any of
the Mortgaged Property or the Operations and all Legal Requirements of such
authorities, including any building or zoning ordinances and all environmental
laws; (vii) any contract, easement, instrument, lien, security instrument,
permit, amendment, extension or other matter entered into by a party in
accordance with the terms of the Purchase Agreement (as hereinafter defined) or
in compliance with the approvals or directives of the other parties made
pursuant to such Purchase Agreement; (viii) all Post-Closing Consents (as
defined in the Purchase Agreement or any instrument securing the Senior Bank
Liens); (ix) defects in the early chain of the title consisting of the mere
failure to recite marital status in a document or omissions of successions of
heirship proceedings, unless such failure or omission results in another
Person’s superior claim of title to the Easements or relevant portion thereof;
(x) any assertion of a defect based on a lack of a survey

4



--------------------------------------------------------------------------------



 



with respect to the Assets; (xi) any title defect affecting (or the termination
or expiration of) any easement, right of way, leasehold interest or fee interest
affecting all or any portion of the Real Property which has been replaced prior
to the date of this Deed of Trust by an easement, right of way, leasehold
interest or fee interest covering substantially the same land or the portion
thereof used by Beneficiary or its Affiliates; and (xii) all Senior Liens.
(v) Person: An individual, a corporation, a partnership, a limited liability
company, an association, a trust, or any other entity or organization,
including, without limitation, any Governmental Entity.
(w) Personalty: The Equipment and all other personal property (other than the
Fixtures) and intangible assets of any kind or character as defined in and
subject to the provisions of the Uniform Commercial Code Article 9 — Secured
Transactions, as the same is codified and in effect in __________, which are now
or hereafter located or to be located upon, within or about the Real Property,
or which are or may be used in or related to the planning, development,
financing or operation of the Mortgaged Property, together with all accessories,
replacements and substitutions thereto or therefor and the proceeds thereof.
(x) Product: Crude oil, gas oil, diesel, kerosene, casinghead, naphtha, normal
butane and isobutane transported through or stored in or at the Assets.
(y) Purchase Agreement: That certain ____________________dated as of
__________________, 201__, between ____________________and ___________________.
(z) Real Property: Collectively, the Fee Land, the real property subject to the
Asset Leases, the real property subject to the Easements, and any Improvements
now or hereafter located on any of the foregoing.
(aa) Records: All records and documents now or hereafter acquired by Grantor
relating solely to the ownership, condition or operation of the Subject
Property.
(bb) Security Documents: This Deed of Trust and any and all other documents now
or hereafter executed by Grantor or any other Person to evidence or secure the
performance of the Obligations.
(cc) Senior Bank Liens: Collectively, (i) each lien and security interest in all
or any portion of the Mortgaged Property heretofor or hereafter granted by
Grantor or its Affiliates under the Senior Credit Agreement, and (ii) each lien
and security interest in all or any portion of the Mortgaged Property hereafter
granted by any Person who acquires an interest in all or any portion of the
Mortgaged Property securing senior debt of such Person.
(dd) Senior Lien: Collectively, the Senior Bank Liens and each other lien and
security interest as to which the lien and security interest granted pursuant to
this Deed of Trust shall be subordinated thereto pursuant to the terms of a
Subordination, Non-Disturbance

5



--------------------------------------------------------------------------------



 



and Attornment Agreement in substantially the form of Attachment 1 hereto
executed by the Beneficiary and the holder of such lien and security interest
and recorded in the real property records of ___________________.
(ee) Subject Property: All of the following assets, properties and rights,
whether real, personal or mixed, which are owned or held for use by Grantor
solely in connection with the ownership or operation of the Assets:

  (i)   The Assets;     (ii)   The Fee Land;     (iii)   The Asset Leases;    
(iv)   The Easements;     (v)   The Improvements;     (vi)   The Equipment;    
(vii)   The Contracts;     (viii)   Intellectual property rights and related
computer software;     (ix)   The Permits; and     (x)   The Records.

(ff) Taxes: Any and all federal, state, local, foreign and other net income,
gross income, gross receipts, sales, use, ad valorem, transfer, franchise,
profits, license, leases, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, or assessments.
(gg) Throughput Agreement: Subject to Section 11.20, that certain
____________________ dated as of ____________________, 201__, by and between
____________________ and ____________________, as such agreement has been
amended to date or may be amended, amended and restated, replaced, or otherwise
modified at any time in the future.
(hh) UCC. The Uniform Commercial Code, as codified and in effect in the State of
_________.
ARTICLE 2
GRANT

2.1   Grant To secure and enforce the prompt performance and compliance by
____________________ of all obligations set forth for such Persons in the
Throughput

6



--------------------------------------------------------------------------------



 



    Agreement, plus all claims (as such term is defined in the Bankruptcy Code)
of or damages owed to the Beneficiary against ____________________ and/or the
Mortgaged Property resulting from any rejection of the Throughput Agreement by
any such Person in any bankruptcy or insolvency proceeding involving
____________________, and any reasonable costs and expenses (including, but not
limited to, attorneys’ and experts’ fees and court costs) incurred by
Beneficiary in enforcing and exercising its rights hereunder (collectively, the
“Obligations”), Grantor has GRANTED, BARGAINED, SOLD and CONVEYED, and by these
presents does GRANT, BARGAIN, SELL and CONVEY, unto Trustee the Mortgaged
Property, subject, however, to the Permitted Encumbrances, TO HAVE AND TO HOLD
the Mortgaged Property unto Trustee, forever, and Grantor does hereby bind
itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title to
the Mortgaged Property unto Trustee against every Person whomsoever lawfully
claiming or to claim the same or any part thereof other than against any holder
of any Senior Lien; provided, however, that this grant shall terminate upon the
full performance and discharge of all of the Obligations and in accordance with
the other terms set forth herein.

2.2   Maximum Secured Indebtedness. THE OUTSTANDING INDEBTEDNESS SECURED BY
PROPERTY LOCATED IN __________ SHALL NOT AT ANY ONE TIME EXCEED THE AGGREGATE
MAXIMUM AMOUNT OF $__________, WHICH SHALL CONSTITUTE THE MAXIMUM AMOUNT AT ANY
TIME SECURED HEREBY.

ARTICLE 3
WARRANTIES AND REPRESENTATIONS

    Grantor hereby unconditionally warrants and represents to Beneficiary as
follows:   3.1   Organization and Power. Grantor is a ____________________ duly
organized, validly existing and in good standing under the laws of the State of
__________, has complied with all conditions prerequisite to its doing business
in the State of __________, and has all requisite power and all governmental
certificates of authority, licenses, permits, qualifications and documentation
to own, lease and operate its properties and to carry on its business as now
being, and as proposed to be, conducted.   3.2   Validity of Security Documents.
The execution, delivery and performance by Grantor of the Security Documents
(a) are within Grantor’s powers and have been duly authorized by Grantor’s
general partner, sole member or other necessary parties, and all other requisite
action for such authorization has been taken; (b) have received all (if any)
requisite prior governmental approval in order to be legally binding and
enforceable in accordance with the terms thereof; and (c) will not violate, be
in conflict with, result in a breach of or constitute (with due notice or lapse
of time, or both) a default under, any Legal Requirement or result in the
creation or imposition of any lien, charge or encumbrance of any nature
whatsoever upon any of Grantor’s property or assets, except as contemplated by
the provisions of the Security Documents. The Security Documents

7



--------------------------------------------------------------------------------



 



    constitute the legal, valid and binding obligations of Grantor and others
obligated under the terms of the Security Documents, in accordance with their
respective terms.

3.3   Lien of this Instrument. Subject to the Senior Liens, this Deed of Trust
constitutes a valid and subsisting mortgage and deed of trust lien on the Real
Property and the Fixtures and a valid, subsisting security interest in and to,
and a valid assignment of, the Personalty and Leases, all in accordance with the
terms hereof.   3.4   Litigation. There are no actions, suits or proceedings
pending, or to the knowledge of Grantor threatened, against or affecting the
Grantor as a result of or in connection with Grantor’s entering into this Deed
of Trust, or involving the validity or enforceability of this Deed of Trust or
the priority of the liens and security interests created by the Security
Documents, and no event has occurred (including specifically Grantor’s execution
of the Security Documents) which will violate, be in conflict with, result in
the breach of, or constitute (with due notice or lapse of time, or both) a
default under, any Legal Requirement or result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever upon any of Grantor’s
property other than the liens and security interests created by the Security
Documents.

ARTICLE 4
AFFIRMATIVE COVENANTS OF GRANTOR
     Grantor hereby unconditionally covenants and agrees with Beneficiary that,
except for the Permitted Encumbrances, Grantor will protect the lien and
security interest status of this Deed of Trust and except for the Permitted
Encumbrances, will not, without the prior written consent of Beneficiary, place,
or permit to be placed, or otherwise mortgage, hypothecate or encumber the
Mortgaged Property with, any other lien or security interest of any nature
whatsoever (statutory, constitutional or contractual) regardless of whether same
is allegedly or expressly inferior to the lien and security interest created by
this Deed of Trust, and, if any such lien or security interest is asserted
against the Mortgaged Property, Grantor will promptly, at its own cost and
expense, (a) pay the underlying claim in full or take such other action so as to
cause same to be released and (b) within five days from the date such lien or
security interest is so asserted, give Beneficiary notice of such lien or
security interest. Such notice shall specify who is asserting such lien or
security interest and shall detail the origin and nature of the underlying claim
giving rise to such asserted lien or security interest.
ARTICLE 5
NEGATIVE COVENANTS OF GRANTOR
     Grantor hereby covenants and agrees with Beneficiary that, until the full
performance and discharge of all of the Obligations, Grantor will not, without
the prior written consent of Beneficiary, create, place or permit to be created
or placed, or through any act or failure to act, acquiesce in the placing of, or
allow to remain, any mortgage, pledge, lien (statutory, constitutional or
contractual), security interest, encumbrance or charge on, or conditional sale
or other title retention agreement, regardless of whether same are expressly
subordinate to the liens

8



--------------------------------------------------------------------------------



 



of the Security Documents, with respect to, the Mortgaged Property, other than
the Permitted Encumbrances.
ARTICLE 6
AFFIRMATIVE COVENANTS OF BENEFICIARY
     By its acceptance hereof, Beneficiary recognizes that (a) Grantor is
obligated or may hereafter become obligated to any of the Credit Parties (as
defined in the SNDA [defined below]) in connection with the Senior Credit
Agreement, and (b) Grantor and any future owner of the Mortgaged Property may
incur additional indebtedness or become otherwise obligated to one or more
banks, insurance companies, investment banks or other financial institutions
regularly engaged in commercial lending and/or bonds, debentures, notes and
similar instruments evidencing obligations that may be secured by liens or
security interests on some or all of Grantor’s property, including the Mortgaged
Property (the holder of such liens or security interests being a “Secured
Lender”). To the extent that any such Secured Lender notifies Beneficiary of
Secured Lender’s desire to subordinate the lien and security interest held by
Beneficiary pursuant to this Deed of Trust, Beneficiary, by its acceptance
hereof, will agree to effect such subordination by promptly executing, in one or
more counterparts, a Subordination, Non-Disturbance and Attornment Agreement in
substantially the form of Attachment 1 hereto (the “SNDA”). The subordination of
this Deed of Trust shall (i) not be effective unless and until the SNDA has been
executed by the Secured Lender, and (ii) be subject to compliance by the Secured
Lender with its obligations under Section 3 and Section 4 of the SNDA. Any
Secured Lender who is a party to an SNDA and who is in compliance with its
obligations under Section 3 and Section 4 of such SNDA is hereinafter referred
to as a “Lienholder.”
ARTICLE 7
EVENTS OF DEFAULT
     The term “Event of Default”, as used in the Security Documents, shall mean
the occurrence or happening, at any time and from time to time, of any one or
more of the following:

7.1   Breach of Deed of Trust. (a) Grantor shall (i) fail to perform or observe,
in any material respect, any covenant, condition or agreement of this Deed of
Trust to be performed or observed by Grantor, or (ii) breach any warranty or
representation made by Grantor in this Deed of Trust, and such failure or breach
shall continue unremedied for a period of thirty (30) days after receipt of
written notice thereof to the Grantor from the Beneficiary; provided, however,
that in the event such failure or breach cannot be reasonably cured within such
thirty (30) day period and Grantor has diligently proceeded (and continues to
proceed) to cure such breach, Grantor shall have an additional sixty (60) days
to cure such failure or breach, or (b) ____________________ shall fail to
perform all of the Obligations in full and on or before the dates same are to be
performed (after giving effect to any applicable grace and cure periods).   7.2
  Voluntary Bankruptcy. Grantor shall (a) voluntarily be adjudicated a bankrupt
or insolvent, (b) procure, permit or suffer the voluntary or involuntary
appointment of a

9



--------------------------------------------------------------------------------



 



    receiver, trustee or liquidator for itself or for all or any substantial
portion of its property, (c) file any petition seeking a discharge,
rearrangement, or reorganization of its debts pursuant to the bankruptcy laws or
any other debtor relief laws of the United States or any state or any other
competent jurisdiction, or (d) make a general assignment for the benefit of its
creditors.

7.3   Involuntary Bankruptcy. If (a) a petition is filed against Grantor seeking
to rearrange, reorganize or extinguish its debts under the provisions of any
bankruptcy or other debtor relief law of the United States or any state or other
competent jurisdiction, and such petition is not dismissed or withdrawn within
sixty (60) days after its filing, or (b) a court of competent jurisdiction
enters an order, judgment or decree appointing, without the consent of Grantor a
receiver or trustee for it, or for all or any part of its property, and such
order, judgment, or decree is not dismissed, withdrawn or reversed within sixty
(60) days after the date of entry of such order, judgment or decree.   7.4  
Rejection of Throughput Agreement. A rejection, by or on behalf of Grantor or
____________________, of the Throughput Agreement in bankruptcy.

ARTICLE 8
REMEDIES

8.1   Remedies. Subject, in each case, to the rights of any Lienholder arising
under or pursuant to the Senior Liens, and the terms and provisions of the SNDA,
and provided no material default by ____________________ has occurred and is
continuing, if an Event of Default shall occur and be continuing, Beneficiary
may, at Beneficiary’s election and by or through Trustee or otherwise, exercise
any or all of the following rights, remedies and recourses:

(a) Entry Upon Mortgaged Property. Enter upon the Mortgaged Property and take
exclusive possession thereof and of all books, records and accounts relating
thereto. If Grantor remains in possession of all or any part of the Mortgaged
Property after an Event of Default and without Beneficiary’s prior written
consent thereto, Beneficiary may invoke any and all legal remedies to dispossess
Grantor, including specifically one or more actions for forcible entry and
detainer, trespass to try title and writ of restitution. Nothing contained in
the foregoing sentence shall, however, be construed to impose any greater
obligation or any prerequisites to acquiring possession of the Mortgaged
Property after an Event of Default than would have existed in the absence of
such sentence.
(b) Operation of Mortgaged Property. Hold, lease, manage, operate or otherwise
use or permit the use of the Mortgaged Property, either itself or by other
Persons, firms or entities, in such manner, for such time and upon such other
terms as Beneficiary may deem to be prudent and reasonable under the
circumstances (making such repairs, alterations, additions and improvements
thereto and taking any and all other action with reference thereto, from time to
time, as Beneficiary shall deem necessary or desirable), and apply all amounts
collected by Trustee or Beneficiary in connection therewith in accordance with
the provisions of Section 8.7.

10



--------------------------------------------------------------------------------



 



(c) Trustee or Receiver. Prior to, upon or at any time after, commencement of
any legal proceedings hereunder, make application to a court of competent
jurisdiction as a matter of strict right and without notice to Grantor or regard
to the adequacy of the Mortgaged Property for the satisfaction of the
Obligations for appointment of a receiver of the Mortgaged Property, and Grantor
does hereby irrevocably consent to such appointment. Any such receiver shall
have all the usual powers and duties of receivers in similar cases, including
the full power to rent, maintain and otherwise operate the Mortgaged Property
upon such terms as may be approved by the court.
(d) Foreclosure and Sale. Sell or offer for sale the Mortgaged Property, in such
portions, order and parcels as Beneficiary may determine, with or without having
first taken possession of same, to the highest bidder, for cash, at public
auction. Such sale and notice thereof shall be made (i) in accordance with the
then applicable provisions of Section __________ of the ____________________ (or
any successor statute), or (ii) by accomplishing all or any of the aforesaid in
such manner as permitted or required by __________ of the ____________________
or by Chapter 9 of the UCC relating to the sale of collateral after default by a
debtor (as such laws now exist or may be hereafter amended or succeeded), or by
any other present or subsequent amendments or enactments relating to same. If
the Mortgaged Property is situated in more than one county, all required notices
shall be given in each such county, and such notices shall designate the county
in which the Mortgaged Property will be sold. The affidavit of any person having
knowledge of the facts to the effect that notice was properly given shall be
prima facie evidence of such fact. At any such sale (A) whether made under the
power herein contained, the aforesaid ____________________, the UCC, any other
requirement of applicable law or governmental regulation or by virtue of any
judicial proceedings or any other legal right, remedy or recourse, it shall not
be necessary for Trustee to have been physically present, or to have
constructive possession of, the Mortgaged Property (Grantor hereby covenanting
and agreeing to deliver to Trustee any portion of the Mortgaged Property not
actually or constructively possessed by Trustee immediately upon demand by
Trustee), and the title to and right of possession of any such property shall
pass to the purchaser thereof as completely as if the same had been actually
present and delivered to the purchaser at such sale, (B) each instrument of
conveyance executed by Trustee shall contain a general warranty of title,
binding upon Grantor, (C) each and every recital contained in any instrument of
conveyance made by Trustee shall be prima facie evidence of the truth and
accuracy of the matters recited therein, including, without limitation,
non-payment of the Obligations, advertisement and conduct of such sale in the
manner provided therein and otherwise by law, and appointment of any successor
Trustee hereunder, (D) any and all prerequisites to the validity thereof shall
be conclusively presumed to have been performed, (E) the receipt of Trustee or
of such other party or officer making the sale shall be a sufficient discharge
to the purchaser or purchasers for his or their purchase money, and no such
purchaser or purchasers, or his or their assigns or personal representatives,
shall thereafter be obligated to see to the application of such purchase money
or be in any way answerable for any loss, misapplication or non-application
thereof, (F) to the fullest extent permitted by law, Grantor shall be completely
and irrevocably divested of all of its right, title, interest, claim and demand
whatsoever, either at law or in equity, in and to the Mortgaged Property sold,
and such sale shall be a perpetual bar, both at law and in equity, against
Grantor and against any and all other

11



--------------------------------------------------------------------------------



 



persons claiming or to claim the Mortgaged Property sold or any part thereof,
by, through or under Grantor, and (G) to the extent and under such circumstances
as are permitted by law, Beneficiary and any entity related by ownership or
control to Beneficiary may be a purchaser at any such sale.
(e) Other. Exercise any and all other rights, remedies and recourses granted
under this Deed of Trust.

8.2   Remedies Cumulative, Concurrent and Nonexclusive. Beneficiary shall have
all rights, remedies and recourses granted in the Throughput Agreement and,
subject to the rights of any Lienholder arising under or pursuant to the Senior
Liens, and the terms and provisions of the SNDA, the Deed of Trust and same
(a) shall be cumulative and concurrent; (b) may be pursued separately,
successively or concurrently against Grantor or others obligated under this Deed
of Trust, or against the Mortgaged Property, or against any one or more of them,
at the sole discretion of Beneficiary; (c) may be exercised as often as occasion
therefor shall arise, it being agreed by Grantor that the exercise or failure to
exercise any of same shall in no event be construed as a waiver or release
thereof or of any other right, remedy or recourse; and (d) are intended to be,
and shall be, nonexclusive.   8.3   Obligations. Neither Grantor,
____________________, nor any other Person hereafter obligated for performance
or fulfillment of all or any of the Obligations shall be relieved of such
obligation by reason of (a) the failure of Trustee to comply with any request of
Grantor or any other Person to enforce any provisions of this Deed of Trust;
(b) the release, regardless of consideration, of the Mortgaged Property or the
addition of any other property to the Mortgaged Property; (c) any agreement or
stipulation between any subsequent owner of the Mortgaged Property and
Beneficiary extending, renewing, rearranging or in any other way modifying the
terms of the Security Documents without first having obtained the consent of,
given notice to or paid any consideration to Grantor or such other Person, and
in such event Grantor and all such other Persons shall continue to be liable to
make payment according to the terms of any such extension or modification
agreement unless expressly released and discharged in writing by Beneficiary; or
(d) by any other act or occurrence save and except the complete fulfillment of
all of the Obligations.   8.4   Release of and Resort to Collateral. Beneficiary
may release, regardless of consideration, any part of the Mortgaged Property
without, as to the remainder, in any way impairing, affecting, subordinating or
releasing the lien or security interest created in or evidenced by this Deed of
Trust or their stature as a lien and security interest in and to the Mortgaged
Property.   8.5   Waiver of Redemption, Notice and Marshalling of Assets. To the
fullest extent permitted by law, Grantor hereby irrevocably and unconditionally
waives and releases (a) all benefits that might accrue to Grantor by virtue of
any present or future law exempting the Mortgaged Property from attachment, levy
or sale on execution or providing for any appraisement, valuation, stay of
execution, exemption from civil process, redemption or extension of time for
payment; (b) all notices of any Event of Default or of Trustee’s

12



--------------------------------------------------------------------------------



 



    election to exercise or his actual exercise of any right, remedy or recourse
provided for under this Deed of Trust; and (c) any right to a marshalling of
assets or a sale in inverse order of alienation.

8.6   Discontinuance of Proceedings. In case Beneficiary shall have proceeded to
invoke any right, remedy or recourse permitted under this Deed of Trust and
shall thereafter elect to discontinue or abandon same for any reason,
Beneficiary shall have the unqualified right so to do and, in such an event,
Grantor and Beneficiary shall be restored to their former positions with respect
to the Obligations, the Security Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Beneficiary shall
continue as if same had never been invoked.   8.7   Application of Proceeds.
Subject, in each case, to applicable law and the rights of any Lienholder
arising under or pursuant to the Senior Liens, and the terms and provisions of
the SNDA (including, without limitation, the right to receive payments otherwise
due to ____________________ under the terms of the Throughput Agreement), the
proceeds and other amounts generated by the holding, operating or other use of,
the Mortgaged Property shall be applied by Trustee or Beneficiary (or the
receiver, if one is appointed) to the extent that funds are so available
therefrom in the following orders of priority:

(a) first, to the payment of the costs and expenses of taking possession of the
Mortgaged Property and of holding, using, leasing, repairing and improving the
same, including without limitation (i) trustees’ and receivers’ fees, (ii) court
costs, (iii) attorneys’ and accountants’ fees, and (iv) the payment of any and
all Impositions, liens, security interests or other rights, titles or interests
equal or superior to the lien and security interest of this Deed of Trust
(except those to which the Mortgaged Property has been sold subject to and
without in any way implying Beneficiary’s prior consent to the creation
thereof);
(b) second, to the payment of all amounts which may be due to Beneficiary with
respect to the Obligations;
(c) third, to the extent permitted by law, funds are available therefor out of
the proceeds generated by the holding, operating or other use of the Mortgaged
Property and known by Beneficiary, to the payment of any indebtedness or
obligation secured by a subordinate deed of trust on or security interest in the
Mortgaged Property; and
(d) fourth, to Grantor.

8.8   INDEMNITY. IN CONNECTION WITH ANY ACTION TAKEN BY TRUSTEE AND/OR
BENEFICIARY PURSUANT TO THIS DEED OF TRUST, TRUSTEE AND/OR BENEFICIARY AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS, PARTNERS, MEMBERS, EMPLOYEES,
AGENTS, REPRESENTATIVES, ATTORNEYS, ACCOUNTANTS AND EXPERTS (COLLECTIVELY THE
“INDEMNIFIED PARTIES”) SHALL NOT BE LIABLE FOR ANY LOSS SUSTAINED BY GRANTOR
RESULTING FROM (i) AN ASSERTION THAT TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY

13



--------------------------------------------------------------------------------



 



    HAS RECEIVED FUNDS FROM THE OPERATIONS OF THE MORTGAGED PROPERTY CLAIMED BY
THIRD PERSONS OR (ii) ANY ACT OR OMISSION OF TRUSTEE, BENEFICIARY OR INDEMNIFIED
PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING THE MORTGAGED
PROPERTY, INCLUDING IN EITHER CASE SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY
NEGLIGENCE OF TRUSTEE, BENEFICIARY OR AN INDEMNIFIED PARTY OR WHICH MAY RESULT
FROM STRICT LIABILITY, WHETHER UNDER APPLICABLE LAW OR OTHERWISE, UNLESS SUCH
LOSS IS CAUSED BY THE GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF
TRUSTEE, BENEFICIARY OR ANY INDEMNIFIED PARTY NOR SHALL TRUSTEE, BENEFICIARY
AND/OR ANY INDEMNIFIED PARTY BE OBLIGATED TO PERFORM OR DISCHARGE ANY
OBLIGATION, DUTY OR LIABILITY OF GRANTOR. GRANTOR SHALL AND DOES HEREBY AGREE TO
INDEMNIFY TRUSTEE, BENEFICIARY AND EACH OF THEIR RESPECTIVE INDEMNIFIED PARTIES
FOR, AND TO HOLD THEM HARMLESS FROM, ANY AND ALL LOSSES WHICH MAY OR MIGHT BE
INCURRED BY TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY BY REASON OF THIS DEED OF
TRUST OR THE EXERCISE OF RIGHTS OR REMEDIES HEREUNDER, INCLUDING SUCH LOSSES
WHICH MAY RESULT FROM THE ORDINARY NEGLIGENCE OF TRUSTEE, BENEFICIARY OR AN
INDEMNIFIED PARTY OR WHICH MAY RESULT FROM STRICT LIABILITY, WHETHER UNDER
APPLICABLE LAW OR OTHERWISE, UNLESS SUCH LOSS IS CAUSED BY THE GROSS NEGLIGENCE,
WILLFUL MISCONDUCT OR BAD FAITH OF TRUSTEE, BENEFICIARY OR INDEMNIFIED PARTY.
SHOULD TRUSTEE, BENEFICIARY AND/OR ANY INDEMNIFIED PARTY MAKE ANY EXPENDITURE ON
ACCOUNT OF ANY SUCH LOSSES, THE AMOUNT THEREOF, INCLUDING, WITHOUT LIMITATION,
COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE A DEMAND OBLIGATION
(WHICH OBLIGATION GRANTOR HEREBY EXPRESSLY PROMISES TO PAY) OWING BY GRANTOR TO
TRUSTEE AND/OR BENEFICIARY AND SHALL BEAR INTEREST FROM THE DATE EXPENDED UNTIL
PAID AT THE HIGHEST RATE ALLOWED BY LAW, SHALL BE A PART OF THE OBLIGATIONS AND
SHALL BE SECURED BY THIS DEED OF TRUST. THE LIABILITIES OF GRANTOR AS SET FORTH
IN THIS SECTION 8.8 SHALL SURVIVE THE TERMINATION OF THIS DEED OF TRUST.

ARTICLE 9
SECURITY AGREEMENT

9.1   Security Interest. This Deed of Trust shall be construed as a deed of
trust on real property and it shall (subject to the Senior Liens) also
constitute and serve as a “Security Agreement” on personal property within the
meaning of, and shall constitute a security interest under, the UCC with respect
to the Personalty, Fixtures and Leases. To this end, Grantor has GRANTED,
BARGAINED, CONVEYED, ASSIGNED, TRANSFERRED,

14



--------------------------------------------------------------------------------



 



    AND SET OVER, and by these presents does GRANT, BARGAIN, CONVEY, ASSIGN,
TRANSFER AND SET OVER, unto Trustee and unto Beneficiary, a security interest in
all of Grantor’s right, title and interest in, to and under the Personalty,
Fixtures and Leases to secure the full and timely performance and discharge of
the Obligations, subject only to the Permitted Encumbrances.

9.2   Financing Statements. Grantor hereby authorizes Beneficiary to file such
“Financing Statements,” and Grantor hereby agrees to execute and deliver such
further assurances as Beneficiary may, from time to time, consider reasonably
necessary to create, perfect and preserve Beneficiary’s security interest herein
granted and Beneficiary may cause such statements and assurances to be recorded
and filed, at such times and places as may be required or permitted by law to so
create, perfect and preserve such security interest.   9.3   Uniform Commercial
Code Remedies. Subject, in each case, to the rights of any Lienholder under or
pursuant to the Senior Liens, and the terms and provisions of the SNDA and this
Deed of Trust, Beneficiary and/or Trustee shall have all the rights, remedies
and recourses (other than auction and sale rights) with respect to the
Personalty, Fixtures and Leases afforded to it by the aforesaid UCC in addition
to, and not in limitation of, the other rights, remedies and recourses afforded
by this Deed of Trust.   9.4   No Obligation of Trustee or Beneficiary. The
assignment and security interest herein granted shall not be deemed or construed
to constitute Trustee or Beneficiary as a trustee in possession of the Mortgaged
Property, to obligate Trustee or Beneficiary to lease the Mortgaged Property or
attempt to do same, or to take any action, incur any expense or perform or
discharge any obligation, duty or liability whatsoever.   9.5   Fixture Filing.
This Deed of Trust shall constitute a “fixture filing” for all purposes of
Article 9 of the UCC. All or part of the Mortgaged Property are or are to become
fixtures; information concerning the security interest herein granted may be
obtained at the addresses set forth on the first page hereof. The address of the
Secured Party (Beneficiary) is the address set forth in Section 1.1(d) and the
address of the Debtor (Grantor) is the address set forth in the opening
paragraph of this Deed of Trust.   9.6   Satisfaction and Release. If (a) all
Obligations secured hereby shall be paid, performed and satisfied in full,
(b) the Mortgaged Property (or any portion thereof, in which case the provisions
of clauses (i) through (iv) below shall be applicable only to such portion)
shall be sold, consigned, conveyed or transferred in accordance with the
provisions of the Throughput Agreement, and/or (c) the Throughput Agreement
shall be terminated, cancelled or otherwise expire, and the Obligations of
____________________ set forth in Section 2(c) of the Throughput Agreement shall
no longer be applicable, and/or (d) at any time Grantor’s (or
____________________, in the event Grantor does not have a stand-alone credit
rating) senior unsecured debt has an Investment Grade Rating (as hereinafter
defined) from both Moody’s Investors Service, Inc. (“Moody’s”) and Standard &
Poor’s Ratings Group (“S&P”) (or any successor to the rating business of either
thereof), then (i) this Deed of Trust shall be null and void, (ii) the liens and
security interests created by this Deed of Trust shall be released as promptly
as practicable, (iii) the Mortgaged Property shall revert to Grantor (or the
transferee in the case of clause (b)

15



--------------------------------------------------------------------------------



 



    above) free and clear of the liens and security interests created by this
Deed of Trust, and (iv) Beneficiary and Trustee (as applicable) shall execute
and deliver, or cause to be executed and delivered, instruments of satisfaction
and release that are reasonably requested by Grantor. Otherwise, this Deed of
Trust shall remain and continue in full force and effect. As used in this
Section 9.6, the term “Investment Grade Rating” shall mean a rating equal to or
higher than Baa3 (or the equivalent) by Moody’s, or BBB- (or the equivalent) by
S&P.

ARTICLE 10
CONCERNING THE TRUSTEE

10.1   No Required Action. Trustee shall not be required to take any action
toward the execution and enforcement of the trust hereby created or to
institute, appear in or defend any action, suit or other proceeding in
connection therewith where in his opinion such action will be likely to involve
him in expense or liability, unless requested so to do by a written instrument
signed by Beneficiary and, if Trustee so requests, unless Trustee is tendered
security and indemnity satisfactory to him against any and all costs, expense
and liabilities arising therefrom. Trustee shall not be responsible for the
execution, acknowledgment or validity of the Security Documents, or for the
proper authorization thereof, or for the sufficiency of the lien and security
interest purported to be created hereby, and makes no representation in respect
thereof or in respect of the rights, remedies and recourses of Beneficiary.  
10.2   Certain Rights. With the approval of Beneficiary, Trustee shall have the
right to take any and all of the following actions: (a) to select, employ and
advise with counsel (who may be, but need not be, counsel for Beneficiary) upon
any matters arising hereunder, including the preparation, execution and
interpretation of the Security Documents, and shall be fully protected in
relying as to legal matters on the advice of counsel; (b) to execute any of the
trusts and powers hereof and to perform any duty hereunder either directly or
through his agents or attorneys; (c) to select and employ, in and about the
execution of his duties hereunder, suitable accountants, engineers and other
experts, agents and attorneys-in-fact, either corporate or individual, not
regularly in the employ of Trustee, and Trustee shall not be answerable for any
act, default or misconduct of any such accountant, engineer or other expert,
agent or attorney-in-fact, if selected with reasonable care, or for any error of
judgment or act done by Trustee in good faith, or be otherwise responsible or
accountable under any circumstances whatsoever, except for Trustee’s gross
negligence or bad faith; and (d) to take any and all other lawful action as
Beneficiary may instruct Trustee to take to protect or enforce Beneficiary’s
rights hereunder. Trustee shall not be personally liable in case of entry by
him, or anyone entering by virtue of the powers herein granted him, upon the
Mortgaged Property for debts contracted or liability or damages incurred in the
management or operation of the Mortgaged Property. Trustee shall have the right
to rely on any instrument, document or signature authorizing or supporting any
action taken or proposed to be taken by him hereunder, believed by him in good
faith to be genuine. Trustee shall be entitled to reimbursement for expenses
incurred by him in the performance of his duties hereunder and to reasonable
compensation for such of his services hereunder as shall be rendered.

16



--------------------------------------------------------------------------------



 



    Grantor will, from time to time, pay the compensation due to Trustee
hereunder and reimburse Trustee for, and save him harmless against, any and all
liability and expenses which may be incurred by him in the performance of his
duties.   10.3   Retention of Moneys. All moneys received by Trustee shall,
until used or applied as herein provided, be held in trust for the purposes for
which they were received, but need not be segregated in any manner from any
other moneys (except to the extent required by law) and Trustee shall be under
no liability for interest on any moneys received by him hereunder.   10.4  
Successor Trustees. Trustee may resign by the giving of notice of such
resignation in writing to Beneficiary. If Trustee shall die, resign or become
disqualified from acting in the execution of this trust, or shall fail or refuse
to execute the same when requested by Beneficiary so to do, or if, for any
reason, Beneficiary shall prefer to appoint a substitute trustee to act instead
of the aforenamed Trustee, Beneficiary shall have full power to appoint a
substitute trustee and, if preferred, several substitute trustees in succession
who shall succeed to all the estates, properties, rights, powers and duties of
the aforenamed Trustee. Such appointment may be executed by any authorized agent
of Beneficiary, and if such Beneficiary be a corporation and such appointment be
executed in its behalf by any officer of such corporation, such appointment
shall be conclusively presumed to be executed with authority and shall be valid
and sufficient without proof of any action by the Board of Directors or any
superior officer of the corporation. Grantor hereby ratifies and confirms any
and all acts which the aforenamed Trustee, or his successor or successors in
this trust, shall do lawfully by virtue hereof.   10.5   Perfection of
Appointment. Should any deed, conveyance or instrument of any nature be required
from Grantor by any successor Trustee to more fully and certainly vest in and
confirm to such new Trustee such estates, rights, powers and duties, then, upon
request by such Trustee, any and all such deeds, conveyances and instruments
shall be made, executed, acknowledged and delivered and shall be caused to be
recorded and/or filed by Grantor.   10.6   Succession Instruments. Any new
Trustee appointed pursuant to any of the provisions hereof shall, without any
further act, deed or conveyance, become vested with all the estates, properties,
rights, powers and trusts of its or his predecessor in the rights hereunder with
like effect as if originally named as Trustee herein; but nevertheless, upon the
written request of Beneficiary or of the successor Trustee, the Trustee ceasing
to act shall execute and deliver an instrument transferring to such successor
Trustee, upon the trusts herein expressed, all the estates, properties, rights,
powers and trusts of the Trustee so ceasing to act, and shall duly assign,
transfer and deliver any of the property and moneys held by such Trustee to the
successor Trustee so appointed in its or his place.   10.7   No Representation
by Trustee. By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Trustee or Beneficiary pursuant to the
Security Documents, including but not limited to, any officer’s certificate,
balance sheet, statement of profit and loss or other financial statement,
survey, appraisal or insurance policy, neither Trustee nor Beneficiary shall be
deemed to have warranted, consented to,

17



--------------------------------------------------------------------------------



 



    or affirmed the sufficiency, legality, effectiveness or legal effect of the
same, or of any term, provision or condition thereof, and such acceptance or
approval thereof shall not be or constitute any warranty, consent or affirmation
with respect thereto by Trustee or Beneficiary.

ARTICLE 11
MISCELLANEOUS

11.1   Performance at Grantor’s Expense. The cost and expense of performing or
complying with any and all of the Obligations shall be borne solely by Grantor
and/or ____________________ to the extent provided in the Throughput Agreement.
  11.2   Survival of Obligations. Each and all of the Obligations shall survive
the execution and delivery of the Security Documents and shall continue in full
force and effect until the Obligations have been performed and discharged in
full.   11.3   Further Assurances. Grantor, upon the request of Trustee or
Beneficiary, will execute, acknowledge, deliver and record and/or file such
further instruments and do such further acts as may be necessary, desirable or
proper to carry out more effectively the purpose of the Security Documents and
to subject to the liens and security interests thereof any property intended by
the terms thereof to be covered thereby, including specifically but without
limitation, any renewals, additions, substitutions, replacements, betterments or
appurtenances to the then Mortgaged Property.   11.4   Recording and Filing.
Grantor will cause the Security Documents and all amendments and supplements
thereto and substitutions therefor to be recorded, filed, re-recorded and
refiled in such manner and in such places as Trustee or Beneficiary shall
reasonably request, and will pay all such recording, filing, re-recording and
refiling taxes, fees and other charges.   11.5   Notices.

(a) Any notice or communication given under this Deed of Trust shall be in
writing and shall be (i) delivered personally, (ii) sent by documented overnight
delivery service, (iii) sent by email transmission, or (iv) sent by first class
mail, postage prepaid (certified or registered mail, return receipt requested).
Such notice shall be deemed to have been duly given (x) if received, on the date
of delivery, with a receipt for delivery, (y) if refused, on the date of refused
delivery, with a receipt for refusal, or (z) with respect to email
transmissions, on the date the recipient confirms receipt. Notices or other
communications shall be directed to the following addresses:

     
Grantor:
  ____________________
 
  ____________________
 
  ____________________
 
  Attn: ____________________
 
  Email address: ____________

18



--------------------------------------------------------------------------------



 



with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

     
 
  ____________________
 
  ____________________
 
  ____________________
 
  Attn: ____________________
 
  Email address: ____________
 
   
Beneficiary:
  ____________________
 
  ____________________
 
  ____________________
 
  Attn: ____________________
 
  Email address: ____________

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

     
 
  ____________________
 
  ____________________
 
  ____________________
 
  Attn: ____________________
 
  Email address: ____________

(b) Any party may at any time change its address for service by giving notice to
the other parties in accordance with this Section 11.5.

11.6   No Waiver. Any failure by Trustee or Beneficiary to insist, or any
election by Trustee or Beneficiary not to insist, upon strict performance by
Grantor of any of the terms, provisions or conditions of the Security Documents
shall not be deemed to be a waiver of same or of any other terms, provision or
condition thereof and Trustee or Beneficiary shall have the right at any time or
times thereafter to insist upon strict performance by Grantor of any and all of
such terms, provisions and conditions.   11.7   Beneficiary’s Right to Perform
the Obligations. If Grantor shall fail, refuse or neglect to make any payment or
perform any act required by the Security Documents (after giving effect to any
applicable notice and cure period), then at any time thereafter, and without
further notice to or demand upon Grantor and without waiving or releasing any
other right, remedy or recourse Beneficiary may have because of same,
Beneficiary may (but shall not be obligated to) make such payment or perform
such act for the account of and at the expense of Grantor, and shall have the
right to enter upon or in the Real Property for such purpose and to take all
such action thereon and with respect to the Mortgaged Property as it may deem
necessary or appropriate but in any case subject to the rights of any Lienholder
arising under or pursuant to the Senior Liens and the terms and provisions of
the SNDA. If Beneficiary shall elect to pay any Imposition or other sums due
with reference to the Mortgaged Property, Beneficiary may do so in reliance on
any bill, statement or assessment procured from the appropriate Governmental
Entity or

19



--------------------------------------------------------------------------------



 



    other issuer thereof without inquiring into the accuracy or validity
thereof. Similarly, in making any payments to protect the security intended to
be created by the Security Documents, Beneficiary shall not be bound to inquire
into the validity of any apparent or threatened adverse title, lien,
encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Grantor shall indemnify Beneficiary for all
losses, expenses, damages, claims and causes of action, including reasonable
attorneys’ fees, incurred or accruing by reason of any acts performed by
Beneficiary pursuant to the provisions of this Section 11.7 or by reason of any
other provision in the Security Documents. All sums paid by Beneficiary pursuant
to this Section 11.7 and all other sums expended by Beneficiary to which it
shall be entitled to be indemnified, together with interest thereon at the
maximum rate allowed by law from the date of such payment or expenditure, shall
be secured by the Security Documents and shall be paid by Grantor to Beneficiary
upon demand.

11.8   Covenants Running with the Land. All Obligations contained in the
Security Documents are intended by the parties to be, and shall be construed as,
covenants running with the Mortgaged Property.   11.9   Successors and Assigns.
All of the terms of the Security Documents shall apply to, be binding upon and
inure to the benefit of the parties thereto, their successors and assigns, and
all other Persons claiming by, through or under them.   11.10   Severability.
The Security Documents are intended to be performed in accordance with, and only
to the extent permitted by, all applicable Legal Requirements. If any provision
of any of the Security Documents or the application thereof to any Person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable neither the remainder of the instrument in which such provision is
contained nor the application of such provision to other Persons or
circumstances nor the other instruments referred to hereinabove shall be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law.   11.11   Entire Agreement and Modification. The Security Documents
contain the entire agreements between the parties relating to the subject matter
hereof and thereof and all prior agreements relative thereto which are not
contained herein or therein are terminated. Notwithstanding anything herein to
the contrary, Grantor and, by its acceptance hereof, Beneficiary hereby
acknowledge and agree that in the event that any of the terms or provisions of
this Deed of Trust conflict with any terms or provisions of the Throughput
Agreement, the terms or provisions of the Throughput Agreement shall govern and
control for all purposes. The Security Documents may not be amended, revised,
waived, discharged, released or terminated orally but only by a written
instrument or instruments (a) executed by the party against which enforcement of
the amendment, revision, waiver, discharge, release or termination is asserted,
and (b) consented to by the Lienholders to the extent any such amendment,
revision, waiver, discharge, release or termination would be materially adverse
to the rights of any such Lienholder. Any alleged amendment, revision, waiver,
discharge, release or termination which is not so documented shall not be
effective as to any party.



20



--------------------------------------------------------------------------------



 



11.12   Counterparts. This Deed of Trust may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute but one instrument.   11.13   Applicable Law. This Deed of Trust
shall be construed and enforced in accordance with and governed by the laws of
the State of __________ and the laws of the United States of America, except
that to the extent that the law of the state in which a portion of the Mortgaged
Property is located (or which is otherwise applicable to a portion of the
Mortgaged Property) necessarily or appropriately governs with respect to
procedural and substantive matters relating to the creation, perfection and
enforcement of the liens, security interests and other rights and remedies of
Trustee on behalf of Beneficiary or Beneficiary granted herein, the laws of such
state shall apply as to that portion of the Mortgaged Property located in (or
otherwise subject to the laws of) such state.   11.14   No Partnership. Nothing
contained in the Security Documents is intended to, or shall be construed as,
creating to any extent and in any manner whatsoever, any partnership, joint
venture, or association between Grantor, Trustee and Beneficiary, or in any way
make Beneficiary or Trustee coprincipals with Grantor with reference to the
Mortgaged Property, and any inferences to the contrary are hereby expressly
negated.   11.15   Headings. The Article, Section and Subsection entitlements
hereof are inserted for convenience of reference only and shall in no way alter,
modify or define, or be used in construing, the text of such Articles, Sections
or Subsections.   11.16   Waiver of Stay, Moratorium, and Similar Rights.
Grantor agrees, to the full extent that it may lawfully do so, that it will not
at any time insist upon or plead or in any way take advantage of any
appraisement, valuation, stay, marshalling of assets, extension, redemption or
moratorium law now or hereafter in force and effect so as to prevent or hinder
the enforcement of the provisions of this Deed of Trust or the indebtedness
secured hereby, or any agreement between Grantor and Beneficiary or any rights
or remedies Beneficiary may have thereunder, hereunder or by law.   11.17  
Transfer of Mortgaged Property. No sale, lease, exchange, assignment, conveyance
or other transfer (each, a “Transfer”) of the Mortgaged Property will extinguish
the lien or security interest created by this Deed of Trust, except to the
extent provided in Section 9.6 of this Deed of Trust or in the Throughput
Agreement. As a condition to any Transfer, Beneficiary may (a) require the
express assumption of the Obligations by the transferee (with or without the
release of Grantor from liability in respect thereof), and (b) require the
execution of an assumption agreement, modification agreements, supplemental
security documents and financing statements satisfactory in form and substance
to Beneficiary.   11.18   Estoppel Certificates. Grantor and Beneficiary agree
to execute and deliver from time to time, upon the request of the other party, a
certificate regarding the status of the Throughput Agreement, consisting of
statements, if true (or if not, specifying why not), (a) that the Throughput
Agreement is in full force and effect, (b) the date through which payments have
been paid, (c) the date of the commencement of the term of the Throughput
Agreement, (d) the nature of any amendments or modifications of the

21



--------------------------------------------------------------------------------



 



    Throughput Agreement, (e) to such party’s actual knowledge without
investigation, no default, or state of facts which with the passage of time or
notice (or both) would constitute a default, exists under the Throughput
Agreement, (f) to such party’s actual knowledge without investigation, no
setoffs, recoupments, estoppels, claims or counterclaims exist against the other
party under the Throughput Agreement, and (g) such other factual matters as may
be reasonably requested.

11.19   Final Agreement. Grantor acknowledges receipt of a copy of this
instrument at the time of execution hereof. Grantor acknowledges that, except as
incorporated in writing in this Deed of Trust, there are not, and were not, and
no persons are or were authorized to make any representations, understandings,
stipulations, agreements or promises, oral or written, with respect to the
matters addressed in this Deed of Trust. THE WRITTEN AGREEMENTS HEREIN REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.   11.20   Throughput Agreements. Notwithstanding
the fact that neither Grantor nor Beneficiary is a party to the Throughput
Agreement in effect as of the date of this Deed of Trust, for purposes of this
Deed of Trust, (a) Grantor agrees to be bound by the terms of the Throughput
Agreement to which ____________________ is bound, and (b) by accepting this Deed
of Trust, Beneficiary agrees to be bound by the terms of the Throughput
Agreement to which ____________________is bound. Grantor acknowledges, and by
accepting this Deed of Trust Beneficiary acknowledges, that (i) Grantor is a
wholly-owned subsidiary of ____________________, (ii) ____________________ is a
wholly-owned subsidiary of Beneficiary, and (iii) the Throughput Agreement
governs the operation of the Assets that constitute a portion of the collateral
under this Deed of Trust, and, as a result, both Grantor and Beneficiary will
receive substantial benefit in connection with the Throughput Agreement. [NOTE:
This paragraph is subject to revision or deletion to account for the parties to
the applicable Throughput Agreement.]

[SIGNATURE PAGE TO FOLLOW]

22



--------------------------------------------------------------------------------



 



     WITNESS THE EXECUTION HEREOF as of the date first above written.

                      ____________________    
 
               
 
  By:                     ____________________, its ____________    
 
               
 
      By:        
 
      Name:  
 
   
 
      Title:  
 
   
 
         
 
   

     
EMPLOYER IDENTIFICATION NUMBER OF GRANTOR:
  ____________________  
ORGANIZATIONAL NUMBER OF GRANTOR:
  ____________________

Signature Pages — Subordinated Mortgage





--------------------------------------------------------------------------------



 



     
THE STATE OF __________
  § 
 
  § 
COUNTY OF ____________
  § 

     This instrument was acknowledged before me on ____________________, 201__,
by ____________________, ____________________of ____________________, a
____________________, ____________________of ____________________, a
____________________, on behalf of said ___________________.

         
 
 
 
Notary Public, State of __________    

My Commission Expires:
                                        
Acknowledgment Pages — Subordinated Mortgage





--------------------------------------------------------------------------------



 



EXHIBIT A
ASSETS

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
REAL PROPERTY

B-1



--------------------------------------------------------------------------------



 



ATTACHMENT 1
FORM OF SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
After recording, return to:
____________________
____________________
____________________
____________________
SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT
     This Subordination, Non-Disturbance and Attornment Agreement (this
“Agreement”) is executed effective as of December ___, 201__, among
____________________, in its capacity as administrative agent (or any assignee
of or successor to such administrative agent) under the Credit Agreement (as
defined below) and on behalf of the Credit Parties (as defined below)
(“Administrative Agent”), and ____________________, a ____________________
(“Holly”).
RECITALS:
     A. ____________________, a ____________________ (“____________________”),
the financial institutions party thereto from time to time (individually, a
“Financial Institution” and collectively, the “Financial Institutions”), the
Financial Institutions issuing letters of credit thereunder from time to time,
if any (individually, an “Issuing Bank” and collectively, the “Issuing Banks”),
the Financial Institutions or any affiliate thereof that have entered into
hedging arrangements with ____________________ or any subsidiary thereof from
time to time (individually, a “Swap Counterparty” and collectively, the “Swap
Counterparties” and, together with Administrative Agent, the Financial
Institutions and the Issuing Banks, being collectively referred to herein as the
“Credit Parties”) are parties to that certain ____________________ dated as of
____________________ (as heretofore and hereafter renewed, extended, amended,
supplemented, replaced, modified and/or restated from time to time, the “Credit
Agreement”).
     B. The Financial Institutions are the present owners and holders of certain
promissory notes dated ____________________, executed by ____________________
and payable to the order of each such Financial Institution (as heretofore and
hereafter renewed, extended, amended, supplemented, replaced, modified, and/or
restated from time to time and together with any additional notes issued under
or pursuant to the Credit Agreement, the “Notes”). Administrative Agent, for the
ratable benefit of the Credit Parties, is the beneficiary of that certain
____________________ dated effective as of ____________________ (as heretofore
and hereafter renewed, extended, amended, supplemented, replaced, modified,
and/or restated from time to time, collectively, the “Senior Mortgages”), and
the secured party under certain other security agreements and documents entered
into in connection with the Credit Agreement (as heretofore

Attachment 1-1



--------------------------------------------------------------------------------



 



and hereafter renewed, extended, amended, supplemented, replaced, modified,
and/or restated from time to time, the “Security Instruments” and, together with
the Credit Agreement, the Notes, the Senior Mortgages and any other documents,
instruments and agreements executed and/or delivered in connection with the
Credit Agreement, collectively, the “Senior Loan Documents”).
     C. Pursuant to the Senior Loan Documents and to secure the Notes and the
other Secured Obligations (as defined in the Senior Mortgages),
____________________, a ____________________ (“Grantor”) granted a security
interest and mortgage lien to or for the benefit of Administrative Agent,
covering the Property (defined below), including the Realty Collateral (as
defined in the Senior Mortgages) described on Exhibit A attached hereto. As used
herein, “Property” shall mean the Mortgaged Property, as such term is defined in
the Senior Mortgages.
     D. Holly is the current owner of certain rights and interests under and
pursuant to the provisions of that certain ____________________ dated as of
____________________, by and between ____________________, a
____________________ (“____________________”) and ____________________ (together
with any amendments, restatements or modifications from time to time made
thereto, the “Throughput Agreement”).
     E. Holly is the current beneficiary of certain liens and security interests
in a portion of the Property (the “Subordinated Liens”) under and pursuant to
the provisions of that certain Mortgage and Deed of Trust (with Security
Agreement and Financing Statement) (the “Holly Mortgage”) dated effective as of
____________________ executed by Grantor to ____________________, Trustee, for
the benefit of Holly, securing the Obligations (as defined in the Holly Mortgage
and referred to herein as the “HEP Obligations”), such Holly Mortgage being
recorded (or to be recorded) in ___________________.
     F. Holly has agreed to subordinate its Subordinated Lien under the Holly
Mortgage (but not, pursuant to this Agreement, any of its rights and interests
under the Throughput Agreement) to (i) the Senior Mortgages and the other Senior
Loan Documents, and (ii) any other mortgage, deed of trust or security
instrument granted by a Purchaser (as defined in Section 3 below) or any
subsequent purchaser of any portion of the Mortgaged Property (as heretofore and
hereafter renewed, extended, amended, supplemented, replaced, modified, and/or
restated from time to time, a “Future Senior Mortgage”) that secures debt and
obligations of, and other extensions of credit to, such Purchaser or purchaser
(together with the Secured Obligations (as defined in the Senior Mortgages),
referred to herein as the “Senior Secured Obligations”) and Administrative Agent
has agreed that it and any such Purchaser at foreclosure of a Senior Mortgage
shall recognize and not disturb or extinguish the Holly Mortgage, all on the
terms and conditions hereinafter set forth.
AGREEMENTS:
     NOW, THEREFORE, in consideration of Ten Dollars ($10) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Administrative Agent and Holly hereby covenant and agree as
follows:

Attachment 1-2



--------------------------------------------------------------------------------



 



     1. Subordination of Holly Mortgage.
          (a) Subject to the provisions of Section 3 and Section 4 hereof, the
Subordinated Liens of Holly under the Holly Mortgage and all of the terms,
covenants and provisions of the Holly Mortgage, and all rights, remedies and
options of Holly thereunder, are and shall at all times continue to be subject,
subordinate and inferior in all respects to the Senior Loan Documents and any
Future Senior Mortgage and to the liens and security interests thereof and to
all amendments, modifications, and replacements thereof, with the same force and
effect as if the Senior Loan Documents, or if applicable, the Future Senior
Mortgage, had been executed, delivered and recorded prior to the execution,
delivery and recordation of the Holly Mortgage. This Agreement is not intended,
and shall not be construed, to (i) subordinate the rights and interests of Holly
under the Throughput Agreement (including Holly’s right to quiet enjoyment under
the Throughput Agreement or any claims, remedies or damages that may be due or
available to, or become due or available to, Holly under the Throughput
Agreement), or (ii) subordinate the Holly Mortgage to any mortgage, deed of
trust, assignment, security agreement, financing statement or other security
document, other than, with respect to clause (ii), the Senior Loan Documents and
the Future Senior Mortgage. Nothing in this Agreement shall impair, as between
Grantor or ____________________, on the one hand, and Holly, on the other hand,
the obligations of Grantor and ____________________, which are absolute and
unconditional, to perform the HEP Obligations in accordance with their terms.
          (b) Notwithstanding anything herein or in the Holly Mortgage to the
contrary, Holly hereby acknowledges and agrees, and Grantor by its consent to
this Agreement acknowledges and agrees, that (i) in the event that any of the
terms or provisions of this Agreement conflict with any terms or provisions of
the Holly Mortgage, the terms or provisions of this Agreement shall govern and
control for all purposes; and (ii) without the written prior consent of the
Administrative Agent or the beneficiary of any Future Senior Mortgage (together
with the Credit Parties, the “Senior Beneficiaries”), neither Holly nor Grantor
(nor any future owner of the Mortgaged Property) will amend, revise, supplement,
replace, restate, or otherwise modify the Holly Mortgage if such amendment,
revision, supplement, replacement, restatement or other modification would be
materially adverse to the rights of any Senior Beneficiary.
     2. Relative Rights and Priorities. Subject to the provisions of Section 1,
Section 3 and Section 4 hereof:
          (a) Until the Senior Secured Obligations have been indefeasibly paid
in full, all commitments to extend credit under the Credit Agreement (or if
applicable, any agreement governing obligations secured by a Future Senior
Mortgage) have terminated, and all letters of credit issued thereunder have been
terminated and returned (the “Senior Obligations Payment Date”), Holly will not
(i) commence any foreclosure (whether a judicial foreclosure or non-judicial
foreclosure) of the Holly Mortgage, (ii) accept a deed or assignment in lieu of
foreclosure, (iii) otherwise exercise any of its rights or remedies under the
Holly Mortgage, or (iv) take any Enforcement Action.

Attachment 1-3



--------------------------------------------------------------------------------



 



          (b) Holly agrees that, until the Senior Obligations Payment Date has
occurred:
               (i) it will not take or cause to be taken any action, the purpose
or effect of which is to make any Subordinated Lien pari passu with or senior
to, or to give Holly any preference or priority relative to, the liens and
security interests with respect to the Senior Secured Obligations;
               (ii) it will not oppose, object to, interfere with, hinder or
delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding (as herein defined)) or
otherwise, any foreclosure, sale, lease, exchange, transfer or other disposition
of the Mortgaged Property (as defined in the Holly Mortgage and with the same
meaning herein as therein defined) by any of the Senior Beneficiaries or any
other Enforcement Action taken by or on behalf of any of the Senior
Beneficiaries;
               (iii) it has no right to (A) direct any of the Senior
Beneficiaries to exercise any right, remedy or power with respect to the
Mortgaged Property or pursuant to the Senior Loan Documents or any Future Senior
Mortgage or (B) consent or object to the exercise by any of the Senior
Beneficiaries of any right, remedy or power with respect to the Mortgaged
Property or pursuant to the Senior Loan Documents or any Future Senior Mortgage
or to the timing or manner in which any such right is exercised or not exercised
(or, to the extent they may have any such right described in this clause (iii),
whether as a junior lien creditor or otherwise, they hereby irrevocably waive
such right);
               (iv) it will not institute any suit or other proceeding or assert
in any suit, Insolvency Proceeding or other proceeding any claim against any of
the Senior Beneficiaries seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and none of the Senior
Beneficiaries shall be liable for any action taken or omitted to be taken by any
of the Senior Beneficiaries with respect to the Mortgaged Property or pursuant
to the Senior Loan Documents or any Future Senior Mortgage; and
               (v) the Senior Beneficiaries shall have the prior right to
collect and receive any and all proceeds which may be paid or distributed in
respect of the Mortgaged Property in any Insolvency Proceeding or otherwise
arising from any sale or other disposition of the Mortgaged Property.
          (c) Until the Senior Obligations Payment Date has occurred, Holly
agrees that it shall not, in, or in connection with, any Insolvency Proceeding,
file any pleadings or motions, take any position at any hearing or proceeding of
any nature, or otherwise take any action whatsoever, in each case, that is
inconsistent with the terms or spirit of, or intent of the parties with respect
to, this Agreement, including, without limitation, with respect to the
determination of any liens or claims held by any of the Senior Beneficiaries
(including the validity and enforceability thereof) or the value of any claims
of such parties under the United States Bankruptcy Code or otherwise; provided
that Holly may file a proof of claim in an Insolvency Proceeding, subject to the
limitations contained in this Agreement and only if consistent with the terms
and the limitations imposed hereby; provided further, that if no proof of claim
is filed in any Insolvency Proceeding with respect to the HEP Obligations by the
10th day prior to the bar date for such proof of claim, the Senior Beneficiaries
may (but shall have no duty or obligation

Attachment 1-4



--------------------------------------------------------------------------------



 



to), after notice to Holly, file such proof of claim, provided that the
foregoing shall not confer to any Senior Beneficiary the right to vote on behalf
of Holly in any insolvency proceeding.
          (d) Until the Senior Obligations Payment Date has occurred, whether or
not an Insolvency Proceeding has been commenced by or against the owner of the
Mortgaged Property, any of the Senior Beneficiaries shall have the exclusive
right to take and continue any Enforcement Action with respect to the Mortgaged
Property, without any consultation with or consent of Holly. Upon the occurrence
and during the continuance of a default or an event of default under the Senior
Loan Documents or any Future Senior Mortgage, any of the Senior Beneficiaries
may take and continue any Enforcement Action with respect to the Senior Secured
Obligations and the Mortgaged Property in such order and manner as they may
determine in their sole discretion.
          (e) To the extent required, Holly hereby consents to the liens and
security interests created by the Senior Mortgages and any Future Senior
Mortgage, and Holly shall not object to or contest, or support any other person
or entity in contesting or objecting to, in any proceeding (including without
limitation, any Insolvency Proceeding), the validity, extent, perfection,
priority or enforceability of any lien or security interest in the Mortgaged
Property granted in favor of any of the Senior Beneficiaries. Notwithstanding
any failure by any of the Senior Beneficiaries or Holly or their respective
representatives to perfect their liens in the Mortgaged Property or any
avoidance, invalidation or subordination by any third party or court of
competent jurisdiction of the liens in the Mortgaged Property granted in favor
of any of the Senior Beneficiaries or Holly, the priority and rights as between
any of the Senior Beneficiaries and Holly and its representatives with respect
to the Mortgaged Property shall be as set forth herein.
     As used in this Section 2, the following terms shall have the following
meanings:
     “Enforcement Action” means any demand for payment or acceleration thereof,
the bringing of any lawsuit or other proceeding, the exercise of any rights and
remedies, directly or indirectly, with respect to any Mortgaged Property, any
enforcement or foreclosure of any lien or security interest, any sale in lieu of
foreclosure, the taking of possession, exercise of any offset, repossession,
garnishment, sequestration or execution, any collection of any Mortgaged
Property, any notice to account debtors on any Mortgaged Property or the
commencement or prosecution of enforcement of any of the rights and remedies
under the Senior Loan Documents or applicable law, including without limitation
the exercise of any rights of set-off or recoupment, and the exercise of any
rights or remedies of a secured creditor under the uniform commercial code of
any applicable jurisdiction, under the United States Bankruptcy Code, as amended
from time to time or otherwise; provided, that, neither the exercise or
enforcement by Holly of its rights under the Throughput Agreement, nor the
filing of a proof of claim in an Insolvency Proceeding, shall constitute an
Enforcement Action.
     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the United States
Bankruptcy Code, as amended from time to time or any similar federal, state or
foreign bankruptcy, insolvency, reorganization, receivership or similar law.

Attachment 1-5



--------------------------------------------------------------------------------



 



     3. Recognition and Non-Disturbance of Holly Mortgage. If Administrative
Agent, any other Credit Party or any other person (Administrative Agent, any
other Credit Party or such other person being herein called a “Purchaser”) shall
become the owner of any part of the Property by reason of the foreclosure
(whether a judicial foreclosure or non-judicial foreclosure) of a Senior
Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise (any of such being herein called a “Foreclosure Event”), then for so
long as the Throughput Agreement is in effect, the Purchaser shall (i) recognize
the Holly Mortgage, and the Holly Mortgage shall not be terminated or affected
thereby, but shall continue in full force and effect upon all of the terms,
covenants and conditions set forth in the Holly Mortgage, and (ii) be bound by
and subject to all of the terms, provisions, covenants and conditions of the
Holly Mortgage; provided, that, the Holly Mortgage shall be subordinated to any
Future Senior Mortgage, regardless of whether such Future Senior Mortgage is a
direct replacement of an existing Senior Mortgage or Security Instrument, and
any such Future Senior Mortgage shall be considered a “Senior Mortgage” for
purposes of this Agreement and the Holly Mortgage. Administrative Agent shall
not claim, or seek adjudication, that the Holly Mortgage has been terminated or
otherwise adversely affected by any Foreclosure Event.
     4. Throughput Agreement. Administrative Agent recognizes and confirms that
the Throughput Agreement, and the rights and interests of Holly thereunder,
shall in no way be restricted, limited or otherwise affected by this Agreement,
the Holly Mortgage, the Senior Mortgages, any Future Senior Mortgage, the
Security Instruments or any liens or security interests thereof; provided,
however, that, Holly agrees that nothing in the Throughput Agreement shall (a)
prevent any Purchaser or subsequent purchaser from owning or operating the
Mortgaged Property, so long as such Purchaser or subsequent purchaser shall have
assumed, and be in compliance with, ____________________ obligations under the
Throughput Agreement and shall have executed an “SNDA” as defined in, and in
accordance with, Article 6 of the Holly Mortgage, or (b) be deemed to invalidate
or require the release of any Senior Beneficiary’s liens in the Mortgaged
Property in connection with the exercise by Holly of a purchase option under the
Throughput Agreement or otherwise. Holly shall not amend, modify or supplement
the Throughput Agreement without the prior written consent of the Majority Banks
(as defined in the Credit Agreement); provided, that, such amendments,
modifications or supplements may be made without the consent of the Majority
Banks if such amendments, modifications or supplements (i) individually or in
the aggregate, are not materially adverse to the rights of the Administrative
Agent or the Financial Institutions, and (ii) individually or in the aggregate,
do not materially decrease the economic benefit that ____________________ would
have otherwise received pursuant to such agreement. Administrative Agent, both
for itself and for any Purchaser, further agrees that upon any Foreclosure
Event, the Throughput Agreement shall not be terminated or affected thereby, nor
shall Holly’s right to ship or store petroleum products through the pipelines or
in the terminals, respectively, constituting a portion of the Property in
accordance with the provisions of the Throughput Agreement (or any other rights
of Holly under the Throughput Agreement) be affected or disturbed because of the
Foreclosure Event, but rather the Throughput Agreement shall continue in full
force and effect as direct obligations between the Purchaser and Holly, upon all
of the terms, covenants and conditions set forth in the Throughput Agreement.
Neither Administrative Agent nor any Purchaser shall claim, or seek
adjudication, that the Throughput Agreement has been terminated or otherwise
adversely affected by any Foreclosure Event. Notwithstanding the foregoing, in
the event that the Throughput Agreement is rejected in bankruptcy or is
otherwise terminated, the Purchaser shall,

Attachment 1-6



--------------------------------------------------------------------------------



 



promptly upon request by Holly, enter into a Throughput Agreement with Holly on
substantially the same terms (and with tariffs and minimum volumes commensurate
with those then applicable under the Throughput Agreement) and conditions as the
rejected or terminated Throughput Agreement, but having a term commencing on the
date on which Purchaser acquired title to any portion of the Property. The
immediately preceding sentence shall be deemed to be a covenant running with the
land and shall be binding on any person or entity that acquires title to all or
party of the Property by, through or under a Senior Mortgage.
     5. Attornment With Respect to the Throughput Agreement. Upon the occurrence
of any Foreclosure Event, Holly shall attorn to the Purchaser, the Purchaser
shall accept such attornment, and the Purchaser and Holly shall be bound to each
other under all of the terms, provisions, covenants and conditions of the
Throughput Agreement; provided, that, except for Holly’s express rights and
remedies under the Throughput Agreement, in no event shall the Purchaser be
liable for any act, omission, default, misrepresentation, or breach of warranty
of Grantor or ____________________ (or any owner of the Mortgaged Property prior
to such Purchaser) or obligations accruing prior to Purchaser’s actual ownership
of the Property. The provisions of this Agreement regarding attornment by Holly
shall be self-operative and effective without the necessity of execution of any
new document on the part of any party hereto or the respective heirs, legal
representatives, successors or assigns of any such party. Holly agrees, however,
to execute and deliver upon the request of Purchaser, any instrument or
certificate which in the reasonable judgment of Purchaser may be necessary or
appropriate to evidence such attornment.
     6. Estoppel Certificate. Holly agrees to execute and deliver from time to
time, upon the request of any of the Senior Beneficiaries, a certificate
regarding the status of the Throughput Agreement, consisting of statements, if
true (or if not, specifying why not), (a) that the Throughput Agreement is in
full force and effect, (b) the date through which payments have been paid,
(c) the date of the commencement of the term of the Throughput Agreement,
(d) the nature of any amendments or modifications of the Throughput Agreement,
(e) to Holly’s actual knowledge without investigation, no default, or state of
facts which with the passage of time or notice (or both) would constitute a
default, exists under the Throughput Agreement, (f) to Holly’s actual knowledge
without investigation, no setoffs, recoupments, estoppels, claims or
counterclaims exist against Grantor or _____________________ under the
Throughput Agreement, and (g) such other factual matters as may be reasonably
requested.
     7. [Intentionally Omitted].
     8. Reliance on Notices. Grantor agrees that Holly may rely upon any and all
notices from Administrative Agent or any Purchaser, even if such conflict with
notices from Grantor.
     9. Notices. All notices, consents and other communications pursuant to the
provisions of this Agreement shall be in writing and shall be sent by
(a) registered or certified mail, postage prepaid, return receipt requested,
(b) nationally recognized overnight delivery service, or (c) telecopier or
email, addressed as follows:

Attachment 1-7



--------------------------------------------------------------------------------



 



     
If to Administrative Agent:
  ____________________
 
  ____________________
 
  ____________________
 
  ____________________
 
   
If to Holly:
  ____________________
 
  ____________________
 
  ____________________
 
  ____________________

with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:

     
 
  ____________________
 
  ____________________
 
  ____________________
 
  ____________________

Notice sent by registered or certified mail, postage prepaid, return receipt
requested, shall be deemed given and received on the third Business Day
(hereinafter defined) after being deposited in the United States mail, notice
sent by nationally recognized overnight delivery service shall be deemed given
in conformity with this paragraph and received on the first Business Day after
being deposited with such delivery service, and notice given by telecopier or
email shall be deemed given and received upon actual receipt if received during
the recipient’s normal business hours or at the beginning of the recipient’s
next Business Day after receipt if not received during the recipient’s normal
business hours. Each party may designate a change of address by notice to the
other party. “Business Day” means a day upon which commercial banks are not
authorized or required by law to close in Dallas, Texas.
     10. Binding Effect. This Agreement shall be binding upon Administrative
Agent, Holly and any Purchaser and inure to the benefit of the Senior
Beneficiaries and Holly and their respective successors and assigns. Grantor has
assigned to Administrative Agent its rights hereunder, and _____________________
has assigned to Administrative Agent its rights under the Throughput Agreement
by way of a collateral assignment. The parties agree that any person that shall
become the owner of any of the rights of Grantor hereunder, or any of the rights
of ____________________ under the Throughput Agreement by reason of foreclosure
(whether a judicial foreclosure or non-judicial foreclosure and including,
without limitation, Administrative Agent) or the acceptance of a deed or
assignment in lieu of foreclosure or otherwise shall (a) have the same rights as
Grantor hereunder, and ____________________ under the Throughput Agreement,
including, without limitation, under this Section 10, and (b) be bound by and
subject to all of the terms, provisions, covenants and conditions of this
Agreement.
     11. General Definitions. The term “Administrative Agent” as used herein
shall include the successors and assigns of Administrative Agent. The term
“____________________” as used herein shall include the successors and assigns
of ____________________ under the Throughput Agreement, but shall not mean or
include Administrative Agent. The term “Property” as used herein shall mean the
Property, the

Attachment 1-8



--------------------------------------------------------------------------------



 



improvements now or hereafter located thereon and the estates therein encumbered
by the Senior Mortgages. The term “Holly” as used herein shall include the
successors and assigns of Holly hereunder and under the Throughput Agreement
including, without limitation, any Holly Successor.
     12. Modifications. This Agreement may not be modified in any manner or
terminated except by an instrument in writing executed by the parties hereto.
     13. Governing Law. This Agreement shall be governed by and construed under
the laws of the State in which the Property is located.
     14. Duplicate Originals; Counterparts. This Agreement may be executed in
any number of duplicate originals and each duplicate original shall be deemed to
be an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of such
together shall constitute a single Agreement.
     15. Further Assurances. Without unreasonable delay and to the extent
requested by ____________________, subject to Section 4 hereof and Article 6 of
the Holly Mortgage, Holly will enter into new Subordination, Non-Disturbance and
Attornment Agreements, if necessary or advisable, to facilitate the extension,
amendment, supplement, restatement, replacement or refinancing of the
indebtedness under the Credit Agreement.
     16. Throughput Agreements. Notwithstanding the fact that neither Grantor
nor Holly is a party to the Throughput Agreement in effect as of the date of
this Agreement, for the purpose of this Agreement, (a) Grantor agrees to be
bound by the terms of the Throughput Agreement to which ____________________ is
bound, and (b) ____________________ agrees to be bound by the terms of the
Throughput Agreement to which ____________________ is bound. Grantor and Holly
acknowledge that (i) Grantor is a wholly-owned subsidiary of
____________________, (ii) ____________________ is a wholly-owned subsidiary of
Holly, and (iii) the Throughput Agreement governs the operation of the pipelines
that constitute a portion of the collateral under the Holly Mortgage, and, as a
result, both Grantor and Holly will receive substantial benefit in connection
with the Throughput Agreement.
[REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

Attachment 1-9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the date first above written.

              ADMINISTRATIVE AGENT:                                           ,
as Administrative Agent    
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   
 
            HOLLY:                                               
 
           
 
  By:    
 
   
 
  Name:    
 
   
 
  Title:    
 
   

Attachment 1-10



--------------------------------------------------------------------------------



 



GRANTOR’S CONSENT
     The undersigned hereby consents to the foregoing Subordination,
Non-Disturbance and Attornment Agreement and, without limitation, agrees to the
provisions of Section 1 thereof.

                                                          :  
                                            
 
               
 
  By:                                                               , its
                            
 
               
 
      By:        
 
         
 
   
 
      Name:        
 
         
 
   
 
      Title:        
 
         
 
   

Attachment 1-11



--------------------------------------------------------------------------------



 



     
THE STATE OF __________
  §
 
  §
COUNTY OF ____________
  §

     THIS INSTRUMENT was acknowledged before me on _______________, by
____________________, ____________________ of ____________________, a
____________________, as Administrative Agent, on behalf of such
___________________.
                                                                     
My Commission Expires

         
 
   
 
   
 
  Notary Public in and for the State of __________    
 
   
 
   
 
  Printed Name of Notary    

Attachment 1-12



--------------------------------------------------------------------------------



 



     
THE STATE OF __________
  §
 
  §
COUNTY OF ____________
  §

     THIS INSTRUMENT was acknowledged before me on _______________, by
____________________, ____________________of ____________________, a
____________________, on behalf of such ___________________.
                                                                   
My Commission Expires

         
 
   
 
   
 
  Notary Public in and for the State of __________    
 
   
 
   
 
  Printed Name of Notary    

Attachment 1-13



--------------------------------------------------------------------------------



 



     
THE STATE OF __________
  §
 
  §
COUNTY OF ____________
  §

     This instrument was acknowledged before me on _______________, by
____________________, ____________________ of ____________________, a
____________________ ____________________ of ____________________, a
____________________, on behalf of said ___________________.
My Commission Expires

         
 
   
 
   
 
  Notary Public in and for the State of __________    
 
   
 
   
 
  Printed Name of Notary    

Attachment 1-14



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF REALTY COLLATERAL

Attachment 1-15